EXHIBIT 10.37
CONFIDENTIAL
Execution Copy
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
LICENSE AND COLLABORATION AGREEMENT
by and between
SPECTRUM PHARMACEUTICALS, INC.
and
TOPOTARGET A/S

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

             
ARTICLE 1
  DEFINITIONS     1  
 
           
ARTICLE 2
  GRANT OF RIGHTS     14  
2.1
  Rights to Spectrum     14  
2.2
  Sublicense Agreements     16  
2.3
  Mutual Exclusivity     16  
2.4
  Other HDAC Inhibitors     17  
2.5
  Right of Negotiation for China Territory     18  
2.6
  Backup Compound     19  
2.7
  No Other Licenses     22  
 
           
ARTICLE 3
  GOVERNANCE     22  
 
           
3.1
  Alliance Manager     22  
3.2
  Joint Development Committee     22  
3.3
  Meetings of the JDC     22  
3.4
  Responsibilities of the JDC     22  
3.5
  Areas Outside the JDC’s Authority; Other     23  
3.6
  JDC Decisions     23  
3.7
  Joint Commercialization Committee     24  
3.8
  Meetings of JCC     24  
3.9
  Responsibilities of the JCC     24  
3.10
  Areas Outside the JCC’s Authority; Other     25  
3.11
  JCC Decisions     25  
3.12
  Subcommittees     26  
3.13
  Appointment of Alliance Managers and Members of JDC and JCC     26  
 
           
ARTICLE 4
  DEVELOPMENT; REGULATORY     27  
 
           
4.1
  Development     27  
4.2
  Development Plan     27  
4.3
  Spectrum Development Obligations     30  
4.4
  Development Activities and Development Costs     31  
4.5
  Regulatory Matters     34  
4.6
  Rights of Reference to Regulatory Materials; Use of Clinical Data     35  
4.7
  Adverse Event Reporting and Safety Data Exchange     36  
4.8
  Communications with Regulatory Authorities     36  
4.9
  Regulatory Inspection or Audit     37  
4.10
  Product Withdrawals and Recalls     37  
 
           
ARTICLE 5
  COMMERCIALIZATION; MANUFACTURING     37  
 
           
5.1
  Commercialization by the Parties     37  
5.2
  Commercialization by Spectrum     37  
5.3
  Launch Efforts     39  
5.4
  Commercialization Reporting     39  
5.5
  Cross-Territory Sales     39  
5.6
  Manufacture and Supply of Product     40  
5.7
  Promotional Materials     43  

 



--------------------------------------------------------------------------------



 



             
 
           
ARTICLE 6
  TOPOTARGET CO-PROMOTION RIGHT     44  
 
           
6.1
  Option Exercise     44  
6.2
  Grant of Co-Promotion Right     44  
 
           
ARTICLE 7
  FINANCIALS     47  
 
           
7.1
  License Fee     47  
7.2
  Development Milestone Payments     47  
7.3
  Sales Milestone Payments     49  
7.4
  Royalties     49  
7.5
  Sublicense Revenue     50  
7.6
  Spectrum Payments and Reports     51  
7.7
  Taxes     51  
7.8
  No Setoff     51  
7.9
  Late Payments     51  
7.10
  Records; Audits     52  
 
           
ARTICLE 8
  INTELLECTUAL PROPERTY     52  
 
           
8.1
  Ownership of Inventions     52  
8.2
  Disclosure of Inventions     52  
8.3
  Prosecution of Patents     52  
8.4
  Enforcement of TopoTarget Technology     55  
8.5
  Patent Marking     56  
8.6
  Trademarks     56  
8.7
  Infringement of Third Party IP     57  
8.8
  The CREATE Act     58  
8.9
  License to TopoTarget     58  
 
           
ARTICLE 9
  REPRESENTATIONS, WARRANTIES AND COVENANTS     59  
 
           
9.1
  Mutual Representations and Warranties     59  
9.2
  TopoTarget Technology     60  
9.3
  TopoTarget Trademark Representations and Warranties     61  
9.4
  Compliance with Law     61  
9.5
  Representations regarding Debarment     61  
9.6
  Regulatory Matters     62  
9.7
  Representations regarding Spectrum NDA Shares     63  
9.8
  No Broker     64  
9.9
  Material Contracts     64  
9.10
  No Other Representations or Warranties     64  
 
           
ARTICLE 10
  INDEMNIFICATION     64  
 
           
10.1
  General Indemnification by TopoTarget     64  
10.2
  General Indemnification by Spectrum     65  
10.3
  Product Liability Indemnification     65  
10.4
  Indemnification Procedures     66  
10.5
  Limitation of Liability     67  
10.6
  Insurance     68  

-ii-



--------------------------------------------------------------------------------



 



             
 
           
ARTICLE 11
  CONFIDENTIALITY     68  
 
           
11.1
  Confidentiality     68  
11.2
  Authorized Disclosure     69  
11.3
  Publicity; Terms of Agreement     70  
11.4
  Publications     70  
11.5
  Clinical Trial Registries     71  
 
           
ARTICLE 12
  TERM AND TERMINATION     71  
 
           
12.1
  Term     71  
12.2
  Termination by Spectrum at Will     71  
12.3
  Termination by Spectrum for Breach by TopoTarget     71  
12.4
  Alternate Remedies for Breach by TopoTarget     72  
12.5
  Termination by TopoTarget     73  
12.6
  Termination Upon Bankruptcy     74  
12.7
  Effect of Termination of the Agreement     75  
12.8
  Accrued Liabilities; Other Remedies     76  
12.9
  Rights in Bankruptcy     76  
12.10
  Survival     77  
 
           
ARTICLE 13
  DISPUTE RESOLUTION     77  
 
           
13.1
  Disputes     77  
13.2
  Injunctive Relief     78  
 
           
ARTICLE 14
  MISCELLANEOUS     78  
 
           
14.1
  Entire Agreement; Amendment     78  
14.2
  Force Majeure     78  
14.3
  Notices     79  
14.4
  No Strict Construction; Headings; Interpretation     79  
14.5
  Assignment     80  
14.6
  Records Retention     80  
14.7
  Governing Law     80  
14.8
  No Third Party Beneficiaries     80  
14.9
  Performance by Affiliates     81  
14.10
  Further Assurances and Actions     81  
14.11
  Compliance with Applicable Law     81  
14.12
  Severability     81  
14.13
  No Waiver     81  
14.14
  Independent Contractors     82  
14.15
  Counterparts     82  

-iii-



--------------------------------------------------------------------------------



 



CONFIDENTIAL
LICENSE AND COLLABORATION AGREEMENT
     This License and Collaboration Agreement (the “Agreement”) is entered into
as of the 2nd day of February, 2010 (the “Effective Date”) by and between
TopoTarget A/S, a Danish corporation having its principal offices at Symbion
Science Park, Fruebjergvej 3, 2100 København, Denmark (“TopoTarget”), and
Spectrum Pharmaceuticals, Inc, a Delaware corporation having a place of business
at 701 N. Green Valley Parkway, Henderson, Nevada 89074 U.S.A. (“Spectrum”).
TopoTarget and Spectrum are sometimes referred to herein individually as a
“Party” and collectively as the “Parties”.
Recitals
TopoTarget owns certain intellectual property rights relating to belinostat (PXD
101), including the TopoTarget Patents (as defined herein).
Spectrum and TopoTarget desire to establish a collaboration for the continued
development and commercialization of belinostat worldwide.
TopoTarget desires to grant, and Spectrum desires to accept, an exclusive
license to develop and commercialize Compounds and Products in the Territory (as
such terms are defined herein).
Now Therefore, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
Article 1.
     1.1 “Acquiring Group” has the meaning set forth in Section 1.13.
     1.2 “Acquisition” means (a) any consolidation or merger of a Third Party
corporation or other entity or person with or into a Party, or any other
corporate reorganization in which the shareholders holding capital stock of the
Third Party immediately prior to such consolidation, merger or reorganization
represents less than fifty percent (50%) of the voting power of the surviving
entity (or, if the surviving entity is a wholly owned subsidiary, its parent)
immediately after such consolidation, merger or reorganization or (b) any
transaction or series of related transactions, as a result of which a Party
shall have become, directly or indirectly, the beneficial owner of the
securities of the Third Party representing fifty percent (50%) or more of the
Third Party’s voting power, or (c) the consummation of a sale of all or
substantially all of the assets of the Third Party in any transaction or series
of related transactions to a Party.
     1.3 “Additional Indication” has the meaning set forth in Section 7.2(e).

 



--------------------------------------------------------------------------------



 



     1.4 “Affiliate” means, with respect to a particular Person, any person,
firm, trust, corporation, company, partnership, or other entity or combination
thereof that directly or indirectly controls, is controlled by or is under
common control with such Person. For the purposes of this definition, the word
“control” (including, with correlative meaning, the terms “controlled by” or
“under the common control with”) means (a) ownership of fifty percent (50%) or
more, including ownership by trusts with substantially the same beneficial
interest, of the voting and equity rights of such person, firm, trust,
corporation, company, partnership or other entity or combination thereof, or
(b) the power to direct the management of such person, firm, trust, corporation,
company, partnership, or other entity or combination thereof.
     1.5 “Alliance Manager” has the meaning set forth in Section 3.1.
     1.6 “ANDA” means an Abbreviated New Drug Application, as described in
Section 505(j) of the FD&C Act, or any similar procedure in any country in the
Territory.
     1.7 “Applicable Law” means any and all statutes, ordinances, regulations or
rules of any kind whatsoever and any and all requirements under permits, orders,
decrees, judgments or directives and requirements of applicable Governmental
Authorities, in each case pertaining to any of the activities contemplated by
this Agreement, including any regulations promulgated by any Regulatory
Authority in the Territory, all as amended from time to time.
     1.8 “Backup Compound” means any one, but only one, of either an Other HDAC
Inhibitor or the Preliminary Backup Compound that is designated by Spectrum
pursuant to Section 2.6(b) for Development and Commercialization in place of
Belinostat, all in accordance with Section 2.6.
     1.9 “Backup Facility” has the meaning set forth in Section 5.6(c)(v)(1).
     1.10 “Belinostat” has the meaning set forth in Section 1.19.
     1.11 “Business Day” means each day of the week excluding Saturday, Sunday
or a day on which banking institutions in New York, New York USA or Copenhagen,
Denmark are closed.
     1.12 “Cancer Field” means the detection, treatment and/or prevention of
cancer.
     1.13 “Change of Control” means, with respect to a Party, any of the
following events: (a) any Third Party (or group of Third Parties acting in
concert) acquires, directly or indirectly, shares of such Party representing
fifty percent (50%) or more of the voting shares (where voting refers to being
entitled to vote for the election of directors) then outstanding of such Party;
(b) such Party consolidates with or merges into another corporation or entity
which is a Third Party, or any corporation or entity which is a Third Party
consolidates with or merges into such Party, in either event pursuant to a
transaction in which more than fifty percent (50%) of the voting shares of the
acquiring or resulting entity outstanding immediately after such consolidation
or merger is not held by the holders of the outstanding voting shares of such
Party preceding such consolidation or merger; or (c) such Party conveys,
transfers or leases all or substantially all of its assets to a Third Party.
Such Third Party or group of Third Parties, and its and/or their

2



--------------------------------------------------------------------------------



 



respective Affiliates (other than the Party and its Affiliates at the time of
the Change of Control of such Party), are hereinafter referred to as the
“Acquiring Group”.
     1.14 “China Exclusivity Period” has the meaning set forth in Section 2.5.
     1.15 “China Territory” means the widely recognized territory of the
People’s Republic of China, including Hong Kong, and Macau. For the purpose of
this Agreement, “China Territory” will include the disputed region of Taiwan,
but not include territories disputed by India.
     1.16 “Commercialization” means the marketing, Promotion, sale, offering for
sale, importation and/or distribution of Products for use anywhere in the world,
including activities directed to obtaining pricing or reimbursement approval.
“Commercialize” has a correlative meaning.
     1.17 “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement, the reasonable and good faith efforts normally
used by a company in the pharmaceutical industry for a product (regardless of
whether the product is owned by the company or the company has obtained rights
to such product), which is of similar market potential at a similar stage in its
development or product life, which level of effort is at least commensurate with
the level of effort that a Party would devote to its own internally discovered
compounds or products that are of most closely comparable market potential at a
most closely comparable stage in their development or product life, taking into
account regulatory requirements of safety and efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the product, and
the cost of scaling up a manufacturing process (including facility costs) and
the market potential of the applicable product.
     1.18 “Common Stock” has the meaning set forth in Section 7.2(a).
     1.19 “Compound” means (a) any compound that [***] that is Controlled by
TopoTarget or its Affiliates either prior to the Effective Date or during the
Term and/or (b) any salt, free acid, free base, clathrate, solvate, hydrate,
hemihydrate, anhydride, ester, chelate, conformer, congener, crystal form,
crystal habit, polymorph, amorphous solid, homolog, isomer, stereoisomer,
enantiomer, racemate, prodrug, isotopic or radiolabeled equivalent, metabolite,
conjugate, complex or mixture of any of the foregoing. For clarity, Compound
includes the active pharmaceutical ingredient known as belinostat (PXD-101),
together with any salt, free acid, free base, clathrate, solvate, hydrate,
hemihydrate, anhydride, ester, chelate, conformer, congener, crystal form,
crystal habit, polymorph, amorphous solid, homolog, isomer, stereoisomer,
enantiomer, racemate, prodrug, isotopic or radiolabeled equivalent, metabolite,
conjugate, complex or mixture thereof (“Belinostat”).
     1.20 “Confidential Information” means, with respect to a Party, all
proprietary Information of such Party that is disclosed to or accessed by the
other Party under this Agreement.
     1.21 “Control” means, with respect to any material, Information, or
intellectual
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

3



--------------------------------------------------------------------------------



 



property right, that an entity owns or has a license, right or covenant to such
material, Information, or intellectual property right and has the ability to
grant to another entity access, a license, or a sublicense right or covenant (as
applicable) to such material, Information, or intellectual property right on the
terms and conditions set forth herein without (a) violating the terms of any
then-existing agreement or other arrangement with any Third Party or
(b) increasing at any time the amount of any payments required under any such
agreement or arrangement executed after the Effective Date. Notwithstanding
anything to contrary herein, in the event of a Change of Control of a Party, any
material, Information or intellectual property of any Person within the
Acquiring Group shall not be included in any of the licenses or other rights
granted under this Agreement by such Party, and the term “Control” shall not
include such material, Information or intellectual property, except to the
extent any material, Information or intellectual property is conceived, reduced
to practice, authored, developed, generated or otherwise made by any Person
within the Acquiring Group as part of the activities under this Agreement.
     1.22 “Co-Promotion Agreement” has the meaning set forth in Section 6.2.
     1.23 “Co-Promotion Commencement Date” has the meaning set forth in
Section 6.2(a).
     1.24 “Co-Promotion Option” has the meaning set forth in
Section 5.2(b)(iii).
     1.25 “Co-Promotion Option Period” has the meaning set forth in
Section 5.2(b)(iii).
     1.26 “Co-Promotion Right” has the meaning set forth in Section 6.2.
     1.27 “Co-Promotion Term” has the meaning set forth in Section 6.2(a).
     1.28 “Cost of Goods” means (a) with respect to any Product or a component
thereof manufactured, packaged, transferred, validated, sterilized and/or
quality-tested, in part or solely, by a Third Party or Third Parties, the sum
of: [***]; and
          (b) if a Product is manufactured, packaged, transferred, validated,
sterilized and quality tested solely by TopoTarget and/or its Affiliates, the
sum of: [***].
     1.29 “Covering” means, with respect to a TopoTarget Patent and the subject
matter at issue, that, but for a license granted to Spectrum, its Affiliates or
sublicensees under a Valid Claim included in the TopoTarget Patent, the
manufacture, use, sale or importation by Spectrum of the subject matter at issue
would infringe such Valid Claim.
     1.30 “CUP Indication” means cancer of unknown primary origin.
     1.31 “Detail” or "Detailing” means each separate face-to-face contact by a
professional sales representative with a physician or other professional with
authority to write prescriptions during which time the promotional message
involving a Product is presented and is a topic of discussion. When used as a
verb, “Detail” shall mean to engage in a Detail.
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

4



--------------------------------------------------------------------------------



 



     1.32 “Development” means all activities worldwide that relate to obtaining,
maintaining or expanding Regulatory Approval of Product. This includes
(a) research, preclinical testing, toxicology, chemical process, formulation,
manufacturing and clinical studies of Product; (b) preparation, submission,
review, and development of data or information for the purpose of submission to
a Governmental Authority to obtain, maintain and/or expand Regulatory Approval
of Product; and (c) post-Regulatory Approval product support for Product
(including laboratory and clinical efforts directed toward the further
understanding of the safety and efficacy of Product). “Develop” and “Developed”
have correlative meanings.
     1.33 “Development Costs” means all direct and indirect expenditures
actually incurred by the Parties after the Effective Date in connection with the
Development of a Product for any indication in the Field in accordance with the
Development Plan, to the extent such direct expenditures are directly related to
the Development Program and such indirect expenditures are allocated based upon
the proportion of such expenditures directly attributable to the support of the
applicable activity, including expenditures for FTEs at the FTE Rate and the
following expenditures to the extent such items are customary under industry
practices: (a) expenditures for Development activities incurred by a Party or
paid by such Party to subcontractors or other Third Parties; (b) FTEs engaged in
planning Publications related to Development activities; (c) expenditures for
safety and pharmacovigilance activities; and (d) other expenditures mutually
agreed to by the Parties during the Term in connection with the Development of
any Product.
     The Parties agree that the following expenditures shall not be considered
Development Costs: (i) any expenditures associated with manufacturing Product
used after the Effective Date in clinical trials and non-clinical studies in
support of Development of a Product, including costs associated with chemical,
pharmaceutical and other process development pursuant to Section 5.6(b),
(ii) expenditures associated with the conduct of Phase 4 Clinical Trials of
Products; (iii) Regulatory Costs; (iv) amortization and depreciation expenses;
(v) deductions, credits, interest expenses including taxes and extraordinary or
nonrecurring losses customarily deducted by a Party in calculating and reporting
consolidated net income; (vi) manufacturing facility capital costs, capital
expenditures, including purchases of facilities, property or equipment (unless
such equipment is exclusively used in the Development Program); and
(vii) property taxes and any other taxes not related to Development of Products
in the Field.
     1.34 “Development Plan” has the meaning set forth in Section 4.2(b).
     1.35 [***].
     1.36 “Eligible HDAC Inhibitors” has the meaning set forth in
Section 2.6(a).
     1.37 “Exclusivity Period” has the meaning set forth in Section 2.3.
     1.38 “Existing Confidentiality Agreement” means the confidentiality
agreement between the Parties dated October 9, 2009.
     1.39 “FDA” means the United States Food and Drug Administration or its
successor.
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

5



--------------------------------------------------------------------------------



 



     1.40 “FD&C Act” means the United States Federal Food, Drug and Cosmetic
Act.
     1.41 “Field” means all uses of any Compound or Product, alone or in
combination with any other drug or pharmaceutical product.
     1.42 “Field Personnel” means a Spectrum FTE not based at Spectrum’s
principal place of business who is a sales representative, MSL or account
manager working in the field visiting physicians and other customers or
potential customers to educate them or market and Promote the Products.
     1.43 “First Commercial Sale” means, with respect to a Product, the first
sale for use or consumption by any person of such Product in a country after
Regulatory Approval has been granted by the governing Regulatory Authority of
such country, provided that sale of Product for clinical or other research or
compassionate use shall not constitute a First Commercial Sale.
     1.44 “First Indication” means, with respect to a Product, the first
indication for which Regulatory Approval is received from the FDA for such
Product, whether or not the PTCL Indication.
     1.45 “First Non-PTCL Indication” means, with respect to a Product, the
first indication for which Regulatory Approval is received from the FDA for such
Product, excluding the PTCL Indication.
     1.46 “FTE Rate” means an initial annual rate of [***] Dollars ($[***]) per
FTE. The FTE Rate for each FTE shall include compensation and all employee
benefits, allocated travel costs (not including travel costs budgeted for
clinical trials and included as a separate line item in the Development Plan
budget and reimbursed as such), allocated equipment maintenance costs,
utilities, waste removal, and facilities expenses, including allocated building
operating costs, allocated depreciation, utilities, telephone, and repairs and
maintenance, regardless of whether the same are considered allocable overhead,
and there shall be no additional charge for such items or any other general and
administrative costs; but shall not include any costs described above
specifically and forming a part of the independent line items of the Development
Plan budget and reimbursed as such. The FTE Rate shall be adjusted annually to
reflect any percentage increase or decrease (as the case may be) in the Consumer
Price Index for the US City Average (all times) (“CPI”) (based on the cumulative
change in the CPI index from the Effective Date to the index most recently
available at the time of any such adjustment).
     1.47 “Full Time Equivalent” or “FTE” means one or more individuals at
Spectrum or TopoTarget or their respective Affiliates who spend time and effort
working on a specific project or task pursuant to the Development Plan or
otherwise as contemplated by this Agreement whose time and effort is equivalent
to the time and effort of one (1) employee devoted exclusively to the project or
task based on 1,860 person-hours or greater per year.
     1.48 “GAAP” has the meaning set forth in Section 1.73.
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

6



--------------------------------------------------------------------------------



 



     1.49 [***].
     1.50 “Generic Product” means, on a country-by-country basis, any
pharmaceutical product sold by a Third Party which (a) contains a Compound which
is the same active ingredient (or any salt, free acid, free base, clathrate,
solvate, hydrate, hemihydrate, anhydride, ester, chelate, conformer, congener,
crystal form, crystal habit, polymorph, amorphous solid, homolog, isomer,
stereoisomer, enantiomer, racemate, prodrug, isotopic or radiolabeled
equivalent, metabolite, conjugate, complex or mixture of any of the foregoing)
as an approved Product of Spectrum, its sublicensee and their respective
Affiliates and (b) is approved under an ANDA or under 505(b)(2) of the FD&C Act
or any similar abbreviated route of approval in any country in the Territory.
     1.51 “Governmental Authority” means any multi-national, federal, state,
county, local, municipal or other government authority or self regulating
organization of any nature (including any governmental division, subdivision,
department, agency, bureau, branch, office, commission, council, court or other
tribunal), including the United States Securities and Exchange Commission, The
NASDAQ Stock Market, Inc. and the Copenhagen Stock Exchange.
     1.52 “HDAC Inhibitor” means any compound that inhibits one or more histone
deacetylase enzymes or activity.
     1.53 “HDAC Inhibitor Information” has the meaning set forth in
Section 2.6(a).
     1.54 “IND” means an Investigational New Drug Application, as defined in the
FD&C Act.
     1.55 “Indemnification Claim Notice” has the meaning set forth in
Section 10.4.
     1.56 “Indemnified Party” has the meaning set forth in Section 10.4.
     1.57 “Indemnifying Party” has the meaning set forth in Section 10.4.
     1.58 “Information” means any data, results, and information of any type
whatsoever, in any tangible or intangible form, including know-how, trade
secrets, practices, techniques, methods, processes, inventions, developments,
specifications, formulations, formulae, software, algorithms, marketing reports,
expertise, stability, technology, data including pharmacological, biological,
chemical, biochemical, toxicological, and clinical test data, analytical and
quality control data, stability data, studies and procedures.
     1.59 “Initial Development Plan” has the meaning set forth in
Section 4.2(a).
     1.60 “Initial Funding Cap” has the meaning set forth in Section 4.4(d).
     1.61 “Initial Funding Period” has the meaning set forth in Section 4.4(d).
     1.62 “Issuance Date” has the meaning set forth in Section 7.2(a).
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

7



--------------------------------------------------------------------------------



 



     1.63 “IST” has the meaning set forth in Section 4.2(a).
     1.64 “Joint Inventions” has the meaning set forth in Section 8.1.
     1.65 “Joint Patent” has the meaning set forth in Section 8.3(b).
     1.66 “Joint Commercialization Committee” or “JCC” means the joint
commercialization committee formed by the Parties as described in Section 3.7.
     1.67 “Joint Development Committee” or “JDC” means the joint development
committee formed by the Parties as described in Section 3.2.
     1.68 [***].
     1.69 “NCI” has the meaning set forth in Section 4.2(a).
     1.70 “NCI Trial” has the meaning set forth in Section 4.2(c).
     1.71 “NDA” means a New Drug Application or supplemental New Drug
Application, as defined in the FD&C Act.
     1.72 “Negotiation Period” has the meaning set forth in Section 2.4(b) or
Section 2.5, as applicable.
     1.73 “Net Sales” means, for any period, the aggregate of the gross amounts
invoiced or otherwise billed by Spectrum, its Affiliates and sublicensees
(“Selling Party”) for arm’s length sales or other commercial disposition of a
Product to a Third Party purchaser, less the following to the extent
specifically related to the Product and actually allowed, incurred or paid
during such period (collectively, “Net Sales Deductions”):
          (a) discounts, including cash, trade and quantity discounts, price
reduction or incentive programs, retroactive price adjustments with respect to
sales of such Product, charge-back payments, and rebates granted to managed
health care organizations or to federal, state and local governments (or their
respective agencies, purchasers and reimbursers) or to trade customers,
including wholesalers and chain and pharmacy buying groups;
          (b) credits or allowances taken upon rejections or returns of
Products, including for recalls or damaged goods;
          (c) freight, postage, shipping and insurance charges for delivery of
such Product actually paid;
          (d) customs duties, surcharges and other governmental charges incurred
in connection with the exportation or importation of such Product;
          (e) bad debts relating to sales of Products that are actually written
off by the
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

8



--------------------------------------------------------------------------------



 



Selling Party (it being understood that “Net Sales” will include all amounts
received for any bad debts at a subsequent date);
          (f) taxes, duties or other governmental charges levied on, absorbed or
otherwise imposed on sale of such Product, including value-added taxes, or other
governmental charges otherwise measured by the billing amount, as adjusted for
rebates and refunds, but specifically excluding taxes based on net income of the
Selling Party; and
          (g) the amount of any TopoTarget Margin (as defined in
Section 5.6(c)(ii)) paid by Spectrum to TopoTarget as part of the Commercial
Supply Price pursuant to the Commercial Supply Agreement;
provided that all of the foregoing deductions are incurred in the ordinary
course and calculated in accordance with then-current generally accepted
accounting principles in the United States, consistently applied (“GAAP”) during
the applicable calculation period throughout the Selling Party’s organization.
Notwithstanding the foregoing, in the event a Product is (i) sold in the form of
a combination product containing one or more active ingredients which are not
Products or (ii) sold under a bundled or capitated arrangement with one or more
products which are not Compounds or Products or (iii) sold under an arrangement
whereby the sale of Product is only available with or conditioned upon the
purchase of other products (a “Combination Product”), then Net Sales for such
Combination Product shall be calculated, on a country-by-country basis, by
multiplying actual Net Sales of such Combination Product by the fraction
A/(A+B), where A is the average invoiced sales amount of the Product if sold
separately by the Selling Party in finished form, and B is the average invoiced
sales amount of all other active ingredients or products in finished form in
such country, less the Net Sales Deductions.
If, on a country-by-country basis, either the Product or the other active
ingredients or products of the Combination Product are not sold separately in
finished form in such country, Net Sales of the Combination Product shall be
determined by the Parties in good faith based on the relative fair market value
for the Product and each active ingredient or product in finished form, as
applicable.
For sake of clarity and avoidance of doubt, the transfer of Product by a Selling
Party or one of its Affiliates to another Affiliate of such Selling Party or to
a sublicensee of such Selling Party for resale shall not be considered a sale;
in such cases, Net Sales shall be determined based on the amount invoiced or
otherwise billed by such Affiliate or sublicensee to an independent Third Party,
less the Net Sales Deductions allowed under this Section. Notwithstanding the
foregoing, sales of Product by Spectrum to a bona fide Third Party distributor
in an arms length transaction shall be considered a sale to a Third Party
customer and Net Sales shall be determined based on all amounts invoiced or
otherwise billed to, or other consideration paid by, the distributor, less the
Net Sales Deductions allowed under this Section. Any Products used (but not sold
for more than nominal consideration) for Promotional, advertising or
humanitarian purposes or used (but not sold for more than nominal consideration)
for clinical or other research purposes shall not be considered in determining
Net Sales hereunder.

9



--------------------------------------------------------------------------------



 



     1.74 “Net Sales Deductions” has the meaning set forth in Section 1.73.
     1.75 “NSCLC Indication” means non small cell lung cancer.
     1.76 “Permitted Encumbrances” means (i) assessments and other governmental
charges not yet due and payable; (ii) mechanics’, workmen’s, repairmen’s,
warehousemen’s, carriers’ or other like liens arising or incurred in the
ordinary course of business or other encumbrances that are a matter of public
record; and (iii) all notices, orders, demands, proposals or requirements of any
governmental authority which, in the case of each of (i) through (iii),
individually are not material and which do not individually materially adverse
affect the use of such property in the manner currently being utilized by the
Products. The Permitted Encumbrances as of the Effective Date are listed on
Exhibit H.
     1.77 “Person” means an individual, partnership, joint venture, corporation,
limited liability company, trust, unincorporated organization or other similar
entity or governmental authority.
     1.78 “Phase 4 Clinical Trial” means a human clinical trial or other study
of a Product in a particular indication conducted after Regulatory Approval of
such Product for such indication has been obtained from an appropriate
Regulatory Authority, which trial or study is (a) conducted voluntarily by a
Party to enhance marketing or scientific knowledge of the Product, or (b)
conducted due to a request or requirement of a Regulatory Authority.
     1.79 “Preliminary Backup Compound” has the meaning set forth in
Section 2.6(a).
     1.80 “Product” means any and all pharmaceutical preparations that contain a
Compound in any formulation and any dosage strength, including Belinostat and
all line extensions thereof.
     1.81 “Product Liability” means any product liability claims asserted or
filed by Third Parties (without regard to their merit or lack thereof), seeking
damages or equitable relief of any kind, relating to personal injury, wrongful
death, medical expenses, an alleged need for medical monitoring, consumer fraud
or other alleged economic losses, allegedly caused by any Product, and including
claims by or on behalf of users of any Product (including spouses, family
members and personal representatives of such users) relating to the use, sale,
distribution or purchase of any Product sold by a Party or its distributors or
sublicensees, or any Affiliate thereof, including, but not limited to claims by
third party payers, such as insurance carriers and unions.
     1.82 “Promote” means those activities, including Detailing and distributing
samples of a product, normally undertaken by a pharmaceutical company’s sales
force to implement marketing plans and strategies aimed at encouraging the
appropriate use of a particular prescription pharmaceutical product. When used
as a verb, “Promote” shall mean to engage in such activities. “Promotion” and
“Promotional” have correlative meanings.
     1.83 “Promotional Materials” means all training materials and all written,
printed, graphic, electronic, audio or video matter, including advertisements,
sales visual aids, leave items, formulary binders, reprints, direct mail,
Internet postings and broadcast advertisements, in

10



--------------------------------------------------------------------------------



 



each case created by Spectrum or on its behalf, and used or intended for use by
the Sales Forces in connection with any Promotion of any Product in the
Territory under this Agreement.
     1.84 “PTCL Indication” means peripheral T-cell lymphoma disease.
     1.85 “Publication” has the meaning set forth in Section 11.4.
     1.86 “Registration Rights and Stockholder Agreement” means the Registration
Rights and Stockholder Agreement being executed as of the date hereof between
Spectrum and TopoTarget relating to the Spectrum NDA Shares.
     1.87 “Regulatory Approval” means all approvals necessary for the
manufacture, marketing, importation and sale of a Product for one or more
indications in a country or regulatory jurisdiction, which may include
satisfaction of all applicable regulatory and notification requirements, but
which shall exclude any pricing and reimbursement approvals.
     1.88 “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or, to the extent required in such country or regulatory
jurisdiction, governmental pricing or reimbursement approval of a Product in
such country or regulatory jurisdiction, including the FDA and the United States
Drug Enforcement Administration or its successor.
     1.89 “Regulatory Costs” means all costs and expenses incurred in connection
with preparing, submitting, amending and supplementing any applications for
Regulatory Approvals for a Product in the Field, including meetings with any
relevant Regulatory Authority.
     1.90 “Regulatory Materials” means regulatory applications, submissions,
notifications, registrations, Regulatory Approvals and/or other filings made to
or with a Regulatory Authority that are necessary or reasonably desirable in
order to Develop, manufacture, market, sell or otherwise commercialize a Product
in a particular country or regulatory jurisdiction and all internal contact
reports of agency interactions. Regulatory Materials include INDs and NDAs.
     1.91 “Sales Force” means each Party’s respective sales employees Promoting
Product in the Territory.
     1.92 “Sales Year” means the twelve (12) month period commencing with the
first full calendar month after First Commercial Sale, and each subsequent
twelve (12) month period. The first Sales Year is referred to herein as “Sales
Year 1,” the second Sales Year is referred to herein as “Sales Year 2,” and so
on.
     1.93 “Second Non-PTCL Indication” means, with respect to a Product, the
next indication after the First Non-PTCL Indication for which Regulatory
Approval is received from the FDA for such Product, excluding the PTCL
Indication.
     1.94 “Selling Party” has the meaning set forth in Section 1.73.
     1.95 “Sole Inventions” has the meaning set forth in Section 8.1.

11



--------------------------------------------------------------------------------



 



     1.96 “Spectrum Indemnitees” has the meaning set forth in Section 10.1.
     1.97 “Spectrum NDA Shares” has the meaning set forth in Section 7.2(a).
     1.98 “Spectrum Overpayment” has the meaning set forth in Section 4.4(d).
     1.99 “Spectrum Repayment Amount” has the meaning set forth in
Section 4.4(d).
     1.100 “Spectrum Term Sheet” has the meaning set forth in Section 2.4(b) or
Section 2.5, as applicable.
     1.101 “Spectrum Trademarks” has the meaning set forth in Section 8.6(a).
     1.102 “Statutory Exchange” has the meaning set forth in Section 7.2(a).
     1.103 “Sublicense Revenue” shall mean all income and payments received by
Spectrum from a sublicensee, in consideration of the grant of a sublicense under
the TopoTarget Patents to make, use, sell, or import Products including upfront
license fees, annual maintenance fees and milestone payments, but excluding
(a) royalties based on Net Sales by or on behalf of sublicensees, (b) payments
made in consideration of the issuance of securities of Spectrum, but only up to
the fair market value of such securities, and (c) payments made by a sublicensee
to Spectrum that are for the provision (after the effective date of Spectrum’s
sublicense agreement with such sublicensee) of goods and services related to the
research and/or development of Compounds or Products by Spectrum to the
sublicensee, but only up to the fair market value of such goods and services.
     1.104 “Supply Disruption” has the meaning set forth in
Section 5.6(c)(v)(2).
     1.105 “Target Product Profile” or “TPP” means the target product profile
that is mutually agreed by the Parties and attached hereto as Exhibit B as of
the Effective Date, as such target product profile may be revised pursuant to
Section 4.1(b).
     1.106 “Technical Failure” means, with respect to Belinostat, (i) the
material failure of Belinostat to meet any primary clinical study endpoint,
(ii) material safety or efficacy issues of Belinostat, or (iii) any other
material failure of Belinostat to satisfy requirements necessary to obtain
Regulatory Approval from FDA, as reasonably determined by Spectrum for use in
the Cancer Field.
     1.107 “Term” has the meaning set forth in Section 12.1.
     1.108 “Territory” means (a) the U.S. Territory, (b) Canada and all of its
territories and possessions, (c) Mexico and all of its territories and
possessions, (d) India and all of its territories and possessions, and (e) if
included pursuant to Section 2.5, the China Territory.
     1.109 “Third Party” means any Person other than TopoTarget, Spectrum or an
Affiliate of either Party.

12



--------------------------------------------------------------------------------



 



     1.110 “Third Party Cost” is the amount actually paid by TopoTarget to a
Third Party or Third Parties for costs related to the third-party manufacturing,
packaging, transfer, validation, sterilization and/or quality testing of any
Product or any component thereof.
     1.111 “Third Party Manufacturer Costs” has the meaning set forth in
Section 5.6(c)(vi).
     1.112 “Third Party Term Sheet” has the meaning set forth in Section 2.4(b)
or Section 2.5, as applicable.
     1.113 “TLDs” has the meaning set forth in Section 2.1(c).
     1.114 “TopoTarget Indemnitees” has the meaning set forth in Section 10.2.
     1.115 “TopoTarget Know-How” means all Information (excluding any TopoTarget
Patents or Joint Inventions) that (a) is Controlled as of the Effective Date by
TopoTarget or its Affiliates and which relates to a Product or researching,
developing, methods of manufacturing, using, importing or selling a Product
(including without limitation, all Product-related data) or (b) becomes
Controlled by TopoTarget or its Affiliates after the Effective Date and during
the Term and which relates to a Product or researching, developing, methods of
manufacturing, using, importing or selling a Product (including without
limitation, all Product-related data).
     1.116 “TopoTarget Overpayment” has the meaning set forth in Section 4.4(e).
     1.117 “TopoTarget Patents” means (a) (i) all patents and patent
applications that are Controlled as of the Effective Date by TopoTarget or its
Affiliates and that claim, disclose or cover a Compound or Product or the
manufacture, use, or sale of a Compound or Product and (ii) all patents and
patent applications (excluding Joint Inventions) that become Controlled by
TopoTarget or its Affiliates after the Effective Date and during the Term
(including Sole Inventions) and that claim, disclose or cover a Compound or
Product or the manufacture, use, or sale of a Compound or Product, (b) all
divisions, continuations, continuations-in-part (to the extent directed to the
subject matter disclosed in a patent or patent application described in (a)) and
requests for continued examination of any of the foregoing, (c) all patents
claiming priority to any of the foregoing, (d) all reissues, registrations,
re-examinations, and extensions (and equivalents thereof) of any of the
foregoing, in each case, in the Territory. Solely for purposes of the
manufacturing license granted in Section 2.1(a)(ii), TopoTarget Patents shall
also include any and all patents and patent applications outside the Territory
that fall within the scope of subsection (a), (b), (c), or (d) above (including
any foreign equivalents of the categories described therein). As of the
Effective Date, the TopoTarget Patents include the patents and patent
applications set forth on Exhibit C.
     1.118 “TopoTarget Repayment Amount” has the meaning set forth in
Section 4.4(e).
     1.119 “TopoTarget Technology” means the TopoTarget Patents and TopoTarget
Know-How.
     1.120 “TopoTarget Territory” means the entire world other than the
Territory.

13



--------------------------------------------------------------------------------



 



     1.121 “TopoTarget Trademarks” means, in the Territory, the mark of or on
Belinostat and any mark associated with Product, together with any registrations
or applications for registration therefor, that are Controlled by TopoTarget as
of the Effective Date, as listed on Exhibit D. For avoidance of doubt,
notwithstanding anything to the contrary herein, “TopoTarget Trademarks” does
not include the name “TOPOTARGET” or any confusingly similar variation thereof.
     1.122 “U.S. Territory” means the United States and all of its territories
and possessions.
     1.123 “Valid Claim” means a claim of an issued and unexpired patent or
pending patent application included within the TopoTarget Patents to the extent
such claim has not been revoked, held invalid or unenforceable by a patent
office, court or other governmental agency of competent jurisdiction in a final
and non-appealable judgment (or judgment from which no appeal was taken within
the allowable time period) and which claim has not been disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise; provided that, on a country-by-country basis, a patent
application pending for more than five (5) years from the date of filing of such
application as a utility, non-provisional application shall not be considered to
have any Valid Claim for purposes of this Agreement from and after such five
(5) year date unless and until a patent with respect to such application issues.
ARTICLE 2
GRANT OF RIGHTS
     2.1 Rights to Spectrum.
          (a) License under TopoTarget Technology. Subject to the terms and
conditions of this Agreement, TopoTarget hereby grants to Spectrum a
royalty-bearing license, with the right to sublicense (subject to Section 2.2),
under the TopoTarget Technology and TopoTarget’s interest in the Joint Patents
and Joint Inventions, to (i) research, develop, use, distribute, import,
Promote, market, sell, and offer for sale Products in the Territory in the
Field, and (ii) subject to Section 5.6, make and have made Product anywhere in
the world for sale solely in the Territory. The foregoing license shall be
exclusive (even as to TopoTarget and its Affiliates) with respect to the rights
granted under clause (i) above, and non-exclusive with respect to the rights
granted under clause (ii) above; provided that such exclusive license shall not
preclude TopoTarget or its Affiliates from engaging in activities in the
Territory to Develop Products pursuant to the Development Plan subject to the
terms of this Agreement.
     TopoTarget shall disclose to Spectrum any TopoTarget Technology, if in
written form, that has not already been disclosed to Spectrum within [***]
([***]) days after the Effective Date and on a reasonably periodic (but not less
than [***]) basis during the Term.
          (b) Assignment of TopoTarget Trademarks. Subject to the terms and
conditions of this Agreement, TopoTarget agrees to assign and hereby assigns to
Spectrum the TopoTarget Trademarks, together with the goodwill appurtenant
thereto, in all respects free and
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

14



--------------------------------------------------------------------------------



 



clear of any and all liens, hypothecations, mortgages, charges, security
interests, pledges and other encumbrances and claims of any nature. On the
Effective Date, TopoTarget shall execute and deliver to Spectrum an Assignment
of Trademark suitable for recordation in the United States Patent and Trademark
Office (“USPTO”) in the form attached as Exhibit E hereto, and thereafter shall
take all reasonable actions requested by Spectrum to perfect Spectrum’s rights
in the TopoTarget Trademarks in the Territory at the expense of Spectrum,
including the execution and delivery of any additional documents of assignment.
For the avoidance of doubt, Spectrum’s and its Affiliates’ right to use the
TopoTarget Trademarks in connection with the Products is limited to the
Territory, and TopoTarget shall own all rights to the TopoTarget Trademarks
outside of the Territory, and shall be free to register or apply for
registration of the TopoTarget Trademarks outside of the Territory and to use
such TopoTarget Trademarks in connection with Products outside of the Territory.
          (c) Domain Names. Spectrum shall have the sole right to register
country-level domain names for the Territory (e.g., .us, .ca, .mx) containing
the assigned TopoTarget Trademarks, Spectrum Trademarks or otherwise related to
the Product in the Territory, and to enforce its rights in such country-level
domain names anywhere in the world. TopoTarget shall have the sole right to
register country-level domain names for the TopoTarget Territory (e.g., .eu,
.uk,) containing the TopoTarget Trademarks, Spectrum Trademarks or otherwise
related to the Product in the TopoTarget Territory, and to enforce its rights in
such country-level domain names anywhere in the world. Spectrum shall have the
sole right to register the top-level domain names (e.g., .com, .net. and .org)
containing the assigned TopoTarget Trademarks, Spectrum Trademarks or otherwise
related to the Product, in consultation with TopoTarget (the “TLDs”). The
Parties agree that the TLDs shall be used solely for the purpose of hosting
“jump pages” from which users may link to country specific websites located at
country-level domains registered in accordance with this Section 2.1(c). The
TLDs and “jump pages” shall be hosted and operated by Spectrum The content for
all “jump pages” residing at the TLDs (including any sub-pages) shall be
discussed in good faith and mutually agreed to by the Parties and shall comply
with the terms of this Agreement. Either Party shall have the right to initiate
discussions at any time regarding the content of the “jump pages” by providing
written notice to the other Party, and promptly thereafter each of the Parties
shall appoint a representative to commence such discussions and develop such
content. For avoidance of doubt, content on the “jump pages” shall be amended
only upon mutual written agreement of the Parties, such agreement not to be
unreasonably withheld, delayed or conditioned. Spectrum shall have the initial
right (at its cost) to take all actions reasonably necessary to protect the TLDs
from cybersquatting, infringement or other misappropriation by a Third Party
anywhere in the world, and in such case Spectrum shall consult with TopoTarget
on the strategy for such actions and considering in good faith TopoTarget’s
comments regarding such actions. If Spectrum does not, within ninety (90) days
of learning of the cybersquatting, infringement or other misappropriation of the
TLDs by a Third Party, commence action to cause such Third Party to cease such
unlawful activity, or sooner if Spectrum declines in writing to commence such
action, TopoTarget shall have the right, but not the obligation, to commence
such action, at its cost, against such Third Party, and in such case TopoTarget
shall consult with Spectrum on the strategy for such actions and consider in
good faith Spectrum’s comments regarding such actions. TopoTarget shall assign
to Spectrum any TLDs or country-level domain names for the Territory containing
the assigned TopoTarget Trademarks, Spectrum Trademarks or otherwise related to
the Product (excluding the name

15



--------------------------------------------------------------------------------



 



“TOPOTARGET” and any confusingly similar variation thereof) that TopoTarget has
registered prior to the Effective Date.
     2.2 Sublicense Agreements. The licenses granted by TopoTarget to Spectrum
in Section 2.1 may be sublicensed by Spectrum to any Affiliate or Third Party,
provided that any sublicense to a Third Party shall require the prior written
consent of TopoTarget, which consent shall not be unreasonably withheld, delayed
or conditioned. Any sublicense under the licenses granted by TopoTarget to
Spectrum in Section 2.1 shall be consistent with the terms of this Agreement and
shall include confidentiality and non-use obligations no less stringent than
those set forth in Article 11.
     2.3 Mutual Exclusivity. Except for its activities with respect to Compounds
and Products under this Agreement and as set forth below, TopoTarget and
Spectrum each hereby covenants that neither it nor its Affiliates will, directly
or indirectly through any Third Party, without the other Party’s consent, such
consent not to be unreasonably withheld, conditioned or delayed, conduct
research, development or commercialization activities with respect to any HDAC
Inhibitor (in any class) in the Cancer Field during the Exclusivity Period;
provided however:
          (a) TopoTarget shall be free to itself (but not with any Third Party
directly or indirectly) conduct research and development activities (but not
commercialization activities) with respect to any HDAC Inhibitor that is not a
Compound or Product solely in the furtherance of obtaining data to demonstrate
human proof of concept in the Cancer Field, subject to the terms of Section 2.4
below; and
          (b) the foregoing restriction shall not apply to any HDAC Inhibitor
(in any class) in the Cancer Field which is (i) not owned or Controlled by a
Party prior to a Change of Control of such Party but is owned or Controlled by
such Party after a Change of Control of such Party or (ii) owned or Controlled
by a Third Party at the time of Acquisition of such Third Party by a Party (in
either case, a “Third Party HDAC Inhibitor”); and
          (c) notwithstanding anything to the contrary herein, (i) Spectrum
shall not utilize any proprietary Information of TopoTarget, TopoTarget Know-How
or TopoTarget Patents in the research or development of any Third Party HDAC
Inhibitor or any HDAC Inhibitor that is not a Product or Compound, and shall
establish procedures within Spectrum to ensure compliance with the foregoing;
and (ii) TopoTarget shall not utilize any proprietary Information of Spectrum,
Spectrum Sole Inventions, and all patents and intellectual property claiming or
covering the Spectrum Sole Inventions, in the research or development of any
Third Party HDAC Inhibitor or any HDAC Inhibitor that is not a Product or
Compound, and shall establish procedures within TopoTarget to ensure compliance
with the foregoing.
     Nothing in this Agreement shall be construed as restricting the right of
each Party to research, develop and commercialize one or more HDAC Inhibitors
(other than Compounds or Products) outside the Cancer Field.

16



--------------------------------------------------------------------------------



 



     As used herein, the term “Exclusivity Period” means the period commencing
on the Effective Date and continuing until such time as TopoTarget has itself
developed data that demonstrates human proof of concept for an HDAC Inhibitor in
the Cancer Field.
     2.4 Other HDAC Inhibitors. In the event TopoTarget or its Affiliate
demonstrates human proof of concept with an HDAC Inhibitor that is not a
Compound or Product in the Cancer Field (such HDAC Inhibitor, an “Other HDAC
Inhibitor”), TopoTarget shall provide all material data demonstrating human
proof of concept of such Other HDAC Inhibitor in writing to Spectrum and all
other material information in TopoTarget’s possession relevant to an evaluation
of the development and commercialization potential of such Other HDAC Inhibitor.
For avoidance of doubt, Other HDAC Inhibitor excludes all Third Party HDAC
Inhibitors.
          (a) Spectrum Opt-In. Upon receipt of such data, Spectrum shall
determine within [***] ([***]) days whether it is interested in participating in
the development and commercialization of the Other HDAC Inhibitor in the Cancer
Field in the Territory. If Spectrum determines that it is interested in such
Other HDAC Inhibitor, then it shall provide written notice thereof to TopoTarget
within such [***] ([***]) day period, and the Parties will engage in good faith
negotiations for [***] ([***]) days from the date of Spectrum’s notice to
determine the commercially reasonable terms and conditions specific to such
Other HDAC Inhibitor, including that the development costs for the development
of such Other HDAC Inhibitor shall be shared equally unless otherwise agreed.
The Parties acknowledge and agree that, in the event Spectrum provides written
notice as set forth above, it is the intention of the Parties to execute in a
timely manner an agreement providing rights to such Other HDAC Inhibitor in the
Cancer Field in the Territory to Spectrum. If Spectrum fails to provide written
notice of its interest within the [***] ([***]) day period or if the Parties
fail to come to an agreement within such [***] ([***]) day period, or such
longer period as the Parties may mutually agree, then TopoTarget may pursue the
development and commercialization of the Other HDAC Inhibitor for any purpose
worldwide at its own expense or in collaboration with a Third Party, subject to
subsection (b) below; provided that nothing in this Section 2.4(a) shall be
construed as granting TopoTarget any license or right under any intellectual
property right or Technology of Spectrum or any right to use or reference any
Regulatory Approval of Spectrum (except to the extent such right of use or
reference to any Regulatory Approval is generally available to Third Parties
without consent or approval of Spectrum), unless Spectrum and TopoTarget first
agree in writing to the terms and conditions for such license or use; provided
that the foregoing shall not be deemed to restrict TopoTarget’s rights with
respect to its owned share of Joint Inventions or Joint Patents as set forth in
this Agreement.
          (b) Right of Negotiation. If, at any time after the demonstration of
human proof of concept of an Other HDAC Inhibitor in the Cancer Field,
TopoTarget or any of its Affiliates desires to enter into an agreement or
arrangement with a Third Party granting to such Third Party rights to develop or
commercialize an Other HDAC Inhibitor in the Cancer Field in the Territory,
TopoTarget first shall inform Spectrum in writing and provide any material
information in TopoTarget’s possession relevant to an evaluation of the
development and commercialization potential of such Other HDAC Inhibitor that
was not previously provided to Spectrum. Spectrum shall have a period of [***]
([***]) days from its receipt of such notice and
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

17



--------------------------------------------------------------------------------



 



information in which to notify TopoTarget in writing that it wishes to enter
into negotiations with respect to such Other HDAC Inhibitor in the Cancer Field
in the Territory.
     During the [***] ([***]) day period from TopoTarget’s receipt of such
notice, the Parties shall exclusively negotiate a term sheet setting forth the
material terms upon which the Parties would be willing to enter into a
definitive license or other arrangement with respect to such Other HDAC
Inhibitor in the Cancer Field in the Territory (the “Spectrum Term Sheet”). Upon
the conclusion of such [***] ([***]) day period or such longer period as the
Parties may agree (such period, the “Negotiation Period”), TopoTarget shall be
free to negotiate a term sheet with a Third Party setting forth the material
terms upon which the Third Party and TopoTarget would be willing to enter into a
definitive license or other arrangement with respect to such Other HDAC
Inhibitor in the Cancer Field in the Territory (the “Third Party Term Sheet”).
If during the [***] ([***]) month period after the end of the Negotiation
Period, TopoTarget negotiates a Third Party Term Sheet, TopoTarget shall present
both the Spectrum Term Sheet and Third Party Term Sheet to an independent
consultant selected by TopoTarget and approved by Spectrum, such approval not to
be unreasonably withheld, delayed or conditioned, and the independent consultant
shall determine whether the Spectrum Term Sheet or the Third Party Term Sheet,
taken as whole, is more favorable to TopoTarget, which decision the Parties
agree shall be final and non-appealable.
     If the consultant determines that Third Party Term Sheet is more favorable
to TopoTarget, TopoTarget shall be free to enter into a transaction with the
Third Party on terms consistent with the Third Party Term Sheet. If the
consultant determines that the Spectrum Term Sheet is more favorable to
TopoTarget, TopoTarget shall not be permitted to enter into a transaction with
the Third Party on the terms of the Third Party Term Sheet and, if TopoTarget
does not enter into an transaction with Spectrum on the terms of the Spectrum
Term Sheet, then TopoTarget shall be prohibited from entering into a transaction
with any Third Party on any terms for a period of [***] ([***]) months after the
date of the determination by the consultant. Thereafter, TopoTarget shall be
free to enter into an agreement or arrangement with any Person granting to such
Person rights to develop or commercialize an Other HDAC Inhibitor in the Cancer
Field in the Territory under any terms.
     2.5 Right of Negotiation for China Territory. Notwithstanding any provision
of this Agreement, in no event shall Spectrum or TopoTarget, directly or
indirectly through any Third Party, Develop or Commercialize any Product in the
China Territory other than as expressly permitted pursuant to this Section 2.5.
Spectrum may not Develop, and neither Spectrum nor TopoTarget may Commercialize,
any Product in the China Territory, nor grant any rights to, collaborate with or
otherwise sell or transfer to any Third Party any rights in the China Territory
to any Product during the period commencing with the Effective Date and
continuing until receipt of Regulatory Approval for the Product for the First
Indication in the U.S. Territory (“China Exclusivity Period”).
     If, during the [***] ([***]) month period after the end of the China
Exclusivity Period, TopoTarget desires to Commercialize Products in the
ChinaTerritory or desires to enter into an agreement or arrangement with a Third
Party granting to such Third Party rights to Develop or
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

18



--------------------------------------------------------------------------------



 



Commercialize Products in the China Territory, TopoTarget shall provide Spectrum
with written notice thereof, and Spectrum shall have a period of [***] ([***])
days from its receipt of such notice in which to notify TopoTarget in writing
that it wishes to enter into negotiations with TopoTarget to Develop and
Commercialize the Products in the China Territory. During the [***] ([***]) day
period from TopoTarget’s receipt of such notice, the Parties shall exclusively
negotiate a term sheet setting forth the material terms upon which the Parties
would be willing to enter into a definitive license or other arrangement with
respect to the Development and Commercialization of the Products in the China
Territory (the “Spectrum Term Sheet”). Upon the conclusion of such [***] ([***])
day period or such longer period as the Parties may agree (such period, the
“Negotiation Period”), TopoTarget shall be free to itself Develop and
Commercialize the Products in the China Territory, or to negotiate a term sheet
with a Third Party setting forth the material terms upon which the Third Party
and TopoTarget would be willing to enter into a definitive license or other
arrangement with respect to the Development and Commercialization of the
Products in the China Territory (the “Third Party Term Sheet”). If during the
[***] ([***]) month period after the end of the Negotiation Period TopoTarget
negotiates a Third Party Term Sheet, TopoTarget shall present both the Spectrum
Term Sheet and Third Party Term Sheet to an independent consultant selected by
TopoTarget and approved by Spectrum, such approval not to be unreasonably
withheld, delayed or conditioned, and the independent consultant shall determine
whether the Spectrum Term Sheet or the Third Party Term Sheet, taken as whole,
is more favorable to TopoTarget, which decision the Parties agree shall be final
and non-appealable. If the consultant determines that Third Party Term Sheet is
more favorable to TopoTarget, TopoTarget shall be free to enter into a
transaction with the Third Party on terms consistent with the Third Party Term
Sheet, and the China Territory shall be deemed included in the TopoTarget
Territory. If the consultant determines that the Spectrum Term Sheet is more
favorable to TopoTarget, TopoTarget shall not be permitted to enter into a
transaction with the Third Party on the terms of the Third Party Term Sheet and,
if TopoTarget does not enter into an transaction with Spectrum on the terms of
the Spectrum Term Sheet, then TopoTarget shall be prohibited from entering into
a transaction for the China Territory with any Third Party on any terms for a
period of [***] ([***]) months after the date of the determination by the
consultant. Thereafter, TopoTarget shall be free to enter into an agreement or
arrangement with any Person granting to such Person rights to Develop or
Commercialize Products in the China Territory under any terms. For avoidance of
doubt, if the Parties cannot agree upon the terms of the Spectrum Term Sheet
during the Negotiation Period, TopoTarget shall be free to itself Develop and
Commercialize the Products in the China Territory.
     2.6 Backup Compound.
          (a) Promptly after the Effective Date, TopoTarget shall provide
Spectrum with a list of all HDAC Inhibitors (other than Belinostat and [***])
that are Controlled by TopoTarget as of the Effective Date (the “Eligible HDAC
Inhibitors”), together with chemical structure information and any and all
pre-clinical data in TopoTarget’s possession and Control that is directly
related to such HDAC Inhibitors (collectively, the “HDAC Inhibitor
Information”). Spectrum shall have the right to review the HDAC Inhibitor
Information for the sole purpose of selecting from among the Eligible HDAC
Inhibitors one (1) compound (“Preliminary Backup Compound”) for use as a Backup
Compound pursuant to this Section
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

19



--------------------------------------------------------------------------------



 



2.6. Within [***] ([***]) days of the receipt of such data from TopoTarget,
Spectrum shall notify TopoTarget in writing of its selection of one, but only
one Preliminary Backup Compound, and promptly after the delivery of such notice
to TopoTarget, Spectrum shall return to TopoTarget all HDAC Inhibitor
Information. TopoTarget agrees that until Spectrum’s right to use a Designated
Backup Compound terminates pursuant to Section 2.6(d), TopoTarget shall not
sell, license or otherwise encumber the right to make, have made, use or sell
the Preliminary Backup Compound for use in the Cancer Field in the Territory in
a manner that would deprive Spectrum of its rights under this Section 2.6.
          (b) In the event that, prior to the First Commercial Sale of any
Product containing Belinostat as the active pharmaceutical ingredient, Spectrum
has reasonably determined that Belinostat has experienced a Technical Failure,
Spectrum may provide TopoTarget with written notice of such Technical Failure,
along with reasonable supporting data for Spectrum’s determination, and that
Spectrum elects to designate any one, but only one, of the following as the
Backup Compound: (i) any Other HDAC Inhibitor that TopoTarget is then-developing
for use in the Cancer Field as contemplated by Section 2.4, or (ii) the
Preliminary Backup Compound.
          (c) If Spectrum has elected to designate a Backup Compound pursuant to
Section 2.6(b), effective upon such election the Parties understand and agree
that:
               (i) the Backup Compound (and any salt, free acid, free base,
clathrate, solvate, hydrate, hemihydrate, anhydride, ester, chelate, conformer,
congener, crystal form, crystal habit, polymorph, amorphous solid, homolog,
isomer, stereoisomer, enantiomer, racemate, prodrug, isotopic or radiolabeled
equivalent, metabolite, conjugate, complex or mixture of any of the foregoing)
shall be deemed a “Compound” for all purposes under this Agreement;
               (ii) the TopoTarget Patents shall be amended to include any
patents and patent applications that claim, disclose or cover the Backup
Compound or Product or the manufacture, use, or sale of such Backup Compound or
Product (and all divisions, continuations, continuations-in-part (to the extent
directed to the subject matter disclosed in any such patent or patent
application) and requests for continued examination of any of the foregoing, all
patents claiming priority to any of the foregoing, and all reissues,
registrations, re-examinations, and extensions (and equivalents thereof) of any
of the foregoing;
               (iii) Spectrum shall have the same license to the Backup Compound
as it had to the Compound under Section 2.1 prior to such election, except that
(1) Spectrum’s rights under this Agreement, including Section 2.1, with respect
to the Backup Compound, the Compound and the Product shall be limited solely to
the Cancer Field and (2) Spectrum shall not be subject to the diligence
obligations set forth in Section 4.3;
               (iv) TopoTarget shall provide to Spectrum all information and
data, if
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

20



--------------------------------------------------------------------------------



 



any, for the Backup Compound as and to the same extent that it was required to
provide the same to Spectrum for Belinostat;
               (v) Spectrum’s Development and Commercialization of the Backup
Compound shall be subject to all of the royalty, development milestone and sales
milestone obligations set forth in this Agreement to the same extent as
applicable to Belinostat, except that Spectrum shall not be obligated to pay any
development milestone that was previously paid for Belinostat;
               (vi) Belinostat shall not be deemed a Compound or Product, and
all rights of Spectrum under this Agreement relating to Belinostat shall
immediately revert to TopoTarget, as follows:
                    (1) the licenses granted to Spectrum under Section 2.1 shall
terminate solely with respect to Belinostat;
                    (2) all Regulatory Materials and Regulatory Approvals of
Spectrum relating to Belinostat shall be assigned to TopoTarget;
                    (3) a copy of all data and other information relating to
Belinostat, to the extent not previously disclosed, shall be provided to
TopoTarget;
                    (4) TopoTarget shall have the sole right to conduct any and
all future clinical trials relating to Belinostat, including all NCI studies and
ISTs, and Spectrum shall use Commercially Reasonable Efforts to assign and
transition any existing clinical trials to TopoTarget;
                    (5) all TopoTarget Trademarks, Spectrum Trademarks and
domain names specific to Belinostat (but not TopoTarget Trademarks, Spectrum
Trademarks and domain names that could be used for the Backup Compound) shall be
assigned to TopoTarget;
                    (6) Spectrum shall assign to TopoTarget, for no additional
consideration, any and all of Spectrum’s Sole Inventions and Joint Inventions
that claim only Belinostat or its manufacture, use or sale;
                    (7) Spectrum shall grant TopoTarget a non-exclusive,
royalty-free, irrevocable, non-terminable and perpetual license, with the right
to sublicense, under any and all of Spectrum’s Sole Inventions and Joint
Inventions that claim Belinostat or its manufacture, use or sale (other than the
Sole Inventions and Joint Inventions in subsection (6) above) to research,
develop, make, have made, use, distribute, import, Promote, market, sell, and
offer for sale Belinostat anywhere in the world;
                    (8) Spectrum shall use Commercially Reasonable Efforts to
assign to TopoTarget any agreement with a Third Party solely to the extent such
agreement is for the manufacture and supply of Belinostat in the Backup
Facility; and

21



--------------------------------------------------------------------------------



 



                    (9) nothing in this Agreement shall be deemed to restrict
TopoTarget or its Affiliates or licensees from prosecuting or enforcing the
TopoTarget Patents in the Territory or elsewhere with respect to Belinostat;
               (vii) TopoTarget shall be free to Develop and Commercialize
Belinostat, whether alone or with Third Parties, whether or not in the Field or
in the Territory, such Development and Commercialization to be outside the scope
of the Development Plan, the JDC and the JCC;
               (viii) the Parties promptly shall discuss and negotiate in good
faith a new Development Plan for the Backup Compound, provided that the
allocation of costs between the Parties with respect to activities to be
undertaken the Development Plan shall be as set forth in Section 4.4(c)(i) and
(ii); and
               (ix) the Parties reasonably shall cooperate with each other to
effect the intent of the Parties as contemplated by this Section 2.6, including
by discussing and negotiating any reasonably necessary amendments to this
Agreement.
          (d) Spectrum’s rights under this Section 2.6 shall terminate
immediately upon the First Commercial Sale of any Product containing Belinostat
as the active pharmaceutical ingredient.
     2.7 No Other Licenses. Neither Party grants to the other Party any rights,
licenses or covenants in or to any intellectual property, whether by
implication, estoppel, or otherwise, other than the license rights that are
expressly granted under this Agreement.
ARTICLE 3
GOVERNANCE
     3.1 Alliance Manager. Each Party shall appoint one (1) employee
representative who possesses a general understanding of clinical, regulatory,
manufacturing, and marketing issues to act as its respective alliance manager
for this relationship (“Alliance Manager”). The Alliance Managers will be
responsible for the day-to-day interactions between the Parties related to the
Development of Products in the Field.
     3.2 Joint Development Committee. As of the Effective Date, TopoTarget and
Spectrum have formed a joint development committee (“JDC”) consisting of three
(3) representatives from TopoTarget and three (3) representatives from Spectrum,
which representatives are listed on Exhibit F. Each Party may replace its JDC
representatives with another employee of such Party at any time upon prior
written notice to the other Party. A representative designated by Spectrum shall
serve as the chairperson of the JDC and shall be responsible for calling
meetings of the JDC, establishing the agenda for each meeting and initiating the
drafting of minutes of the meetings for approval and finalization by the JDC.
     3.3 Meetings of the JDC. The JDC shall meet within [***] ([***]) days after
the Effective Date and at least once every calendar quarter thereafter, unless
otherwise agreed by
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

22



--------------------------------------------------------------------------------



 



the Parties, in each case unless a particular meeting is waived by mutual
consent. In addition, each Party shall have the right to call a meeting of the
JDC on reasonable notice to the other Party. Subject to the foregoing, the JDC
shall meet on such dates and at such times as agreed by the JDC and shall meet
via teleconference or videoconference or, if mutually agreed by the Parties, at
a location determined by the JDC. Upon prior written notice to, and approval of,
the JDC, each Party may permit visitors to attend meetings of the JDC, provided
that any approved visitor shall be subject to confidentiality and non-use
obligations no less stringent than the terms of Article 11. Each Party shall be
responsible for its own expenses for participating in the JDC. Meetings of the
JDC shall be effective only if at least two (2) representatives of each Party
are present or participating.
     3.4 Responsibilities of the JDC. The JDC shall have the responsibility and
authority to:
          (a) discuss, plan, and inform of any further Development of Product in
all indications in the Field in the Territory and TopoTarget Territory,
including manufacturing of Products in support of such activities;
          (b) use Commercially Reasonable Efforts to align each Party’s strategy
for the Development of the Product on a worldwide basis;
          (c) no less frequently than on an annual basis, review, amend and
approve any updates to the Development Plan, including the activities, budget
and timeline for Development;
          (d) review and approve proposed Publications in scientific journals
resulting from Development activities;
          (e) establish subcommittees pursuant to Section 3.12 on an as-needed
basis, oversee the activities of all subcommittees so established, and address
disputes or disagreements arising in all such subcommittees; and
          (f) perform such other functions as the Parties may agree in writing.
     3.5 Areas Outside the JDC’s Authority; Other. The JDC shall not have any
authority other than that expressly set forth in Section 3.4 and, specifically,
shall have no authority to (a) amend or interpret this Agreement, or
(b) determine whether or not a breach of this Agreement has occurred.
Notwithstanding anything to the contrary in this Agreement, the Parties
acknowledge and agree that: (i) TopoTarget shall be entitled to conduct the
Development of the Product in the TopoTarget Territory as it solely determines,
subject to Section 4.4(f)(iii), and (ii) Spectrum shall be entitled to conduct
the Development of the Product in the Territory as it solely determines, subject
to Section 4.3.
     3.6 JDC Decisions.
          (a) Consensus; Good Faith; Action Without Meeting. All decisions of
the JDC shall be made by a unanimous vote, with each Party having one collective
vote. The members of the JDC shall act in good faith to cooperate with one
another and to reach agreement with respect to issues to be decided by the JDC.
Action that may be taken at a meeting of the

23



--------------------------------------------------------------------------------



 



JDC also may be taken without a meeting if a written consent setting forth the
action so taken is signed by one (1) duly authorized representative of each
Party.
          (b) Failure to Reach Consensus. In the event that the members of the
JDC cannot come to consensus within ten (10) days with respect to any matter
over which the JDC has authority and responsibility, the matter shall be
resolved as follows:
               (i) with respect to any matter pertaining to the CUP Clinical
Trial and any matter pertaining to the Development of the Product conducted in
the TopoTarget Territory (subject to Section 4.4(f)(iii)), the JDC shall submit
the respective positions of the Parties with respect to such matter to the
respective chief executive officers of TopoTarget and Spectrum for resolution.
If such chief executive officers are not able to mutually agree upon the
resolution to such matter within ten (10) days after submission to them,
TopoTarget’s chief executive officer shall have the right to decide such matter
reasonably, taking into account and seeking to reasonably accommodate Spectrum’s
legitimate interest under this Agreement, except that in no event can
TopoTarget’s chief executive officer unilaterally decide such matter in a manner
(1) that is contrary to the express terms of this Agreement or (2) that would
result in the budget for the Development Plan during the Initial Funding Period
to exceed the Initial Funding Cap or (3) during the period commencing with the
Effective Date and continuing for [***] ([***]) [***] after the Effective Date,
that would result in the performance of Development activities inconsistent with
the then current TPP; and
               (ii) with respect to Development of the Product in the Territory,
other than the matters set forth in subsection (i) above (subject to
Section 4.3), the JDC shall submit the respective positions of the Parties with
respect to such matter to the respective chief executive officers of TopoTarget
and Spectrum for resolution. If such chief executive officers are not able to
mutually agree upon the resolution to such matter within [***] after submission
to them, Spectrum’s chief executive officer shall have the right to decide such
matter reasonably, taking into account and seeking to reasonably accommodate
TopoTarget’s legitimate interest under this Agreement, except that in no event
can Spectrum’s chief executive officer unilaterally decide such matter in a
manner (1) that is contrary to the express terms of this Agreement or (2) that
would result in the budget for the Development Plan during the Initial Funding
Period to exceed the Initial Funding Cap or (3) during the period commencing
with the Effective Date and continuing for [***] ([***]) [***] after the
Effective Date, that would result in the performance of Development activities
inconsistent with the then current TPP.
     3.7 Joint Commercialization Committee. Not later than six (6) months prior
to the anticipated First Commercial Sale of Product, Spectrum and TopoTarget
shall form a joint commercialization committee (“JCC”) consisting of two
(2) representatives from Spectrum and two (2) representatives from TopoTarget.
Each Party may replace its JCC representatives with another employee of such
Party at any time upon prior written notice to the other Party. A representative
designated by Spectrum shall serve as the chairperson of the JCC and shall be
responsible for calling meetings of the JCC, establishing the agenda for each
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

24



--------------------------------------------------------------------------------



 



meeting and initiating the drafting of the minutes of the meetings for approval
and finalization by the JCC.
     3.8 Meetings of JCC. The JCC shall meet at least once each calendar year,
in each case unless a particular meeting is waived by mutual consent. Subject to
the foregoing, the JCC shall meet on such dates and at such times as agreed by
the JCC and shall meet via teleconference or videoconference or, if mutually
agreed by the Parties, at a location determined by the JCC. Upon prior written
notice to, and approval of, the JCC, each Party may permit visitors to attend
meetings of the JCC, provided that any approved visitor shall be subject to
confidentiality and non-use obligations no less stringent than the terms of
Article 11. Each Party shall be responsible for its own expenses for
participating in the JCC. Meetings of the JCC shall be effective only if at
least two (2) representatives of each Party are present or participating.
     3.9 Responsibilities of the JCC. The JCC shall have the responsibility and
authority to:
          (a) review the Commercialization of Products worldwide and the
manufacturing of Products in support of such activities;
          (b) use Commercially Reasonable Efforts to align each Party’s strategy
for the Promotion of the Product on a worldwide basis;
          (c) establish subcommittees pursuant to Section 3.12 on an as-needed
basis, review the activities of all subcommittees so established, and address
disputes or disagreements arising in all such subcommittees; and
          (d) perform such other functions as the Parties may agree in writing.
     3.10 Areas Outside the JCC’s Authority; Other. The JCC shall not have any
authority other than that expressly set forth in Section 3.9 and, specifically,
shall have no authority to (a) amend or interpret this Agreement, or
(b) determine whether or not a breach of this Agreement has occurred. In
addition, notwithstanding anything to the contrary in this Agreement, the
Parties acknowledge and agree that TopoTarget’s manufacturing of the Product
shall be outside the decision making authority of the JCC. Notwithstanding
anything to the contrary in this Agreement, the Parties acknowledge and agree
that: (i) TopoTarget shall be entitled to conduct the Commercialization of the
Product in the TopoTarget Territory as it solely determines, and (ii) Spectrum
shall be entitled to conduct the Commercialization of the Product in the
Territory as it solely determines.
     3.11 JCC Decisions.
          (a) Consensus; Good Faith; Action Without Meeting. All decisions of
the JCC shall be made by a unanimous vote, with each Party having one collective
vote. The members of the JCC shall act in good faith to cooperate with one
another and to reach agreement with respect to issues to be decided by the JCC.
Action that may be taken at a meeting of the JCC also may be taken without a
meeting if a written consent setting forth the action so taken is signed by one
(1) duly authorized representative of each Party.

25



--------------------------------------------------------------------------------



 



          (b) Failure to Reach Consensus. In the event that the members of the
JCC cannot come to consensus within [***] [(***)] with respect to any matter
over which the JCC has authority and responsibility, the matter shall be
resolved as follows:
               (i) with respect to any matter pertaining to the
Commercialization of the Product in the Territory, the JCC shall submit the
respective positions of the Parties with respect to such matter to the
respective chief executive officers of TopoTarget and Spectrum for resolution.
If such chief executive officers are not able to mutually agree upon the
resolution to such matter within [***] [(***)] after submission to them, then
Spectrum’s chief executive officer shall have the right to reasonably decide
such matter taking into account and seeking to reasonably accommodate
TopoTarget’s legitimate interest under this Agreement, except that in no event
can Spectrum’s chief executive officer unilaterally decide such matter in a
manner that is contrary to the express terms of this Agreement; and
               (ii) with respect to any matter pertaining to the
Commercialization of the Product in the TopoTarget Territory, the JCC shall
submit the respective positions of the Parties with respect to such matter to
the respective chief executive officers of TopoTarget and Spectrum for
resolution. If such chief executive officers are not able to mutually agree upon
the resolution to such matter within [***] [(***)] after submission to them,
then TopoTarget’s chief executive officer shall have the right to reasonably
decide any matter concerning Commercialization of the Product in the TopoTarget
Territory, taking into account and seeking to reasonably accommodate Spectrum’s
legitimate interest under this Agreement, except that in no event can
TopoTarget’s chief executive officer unilaterally decide such matter in a manner
that is contrary to the express terms of this Agreement.
     3.12 Subcommittees. The JDC and JCC shall each have the right, upon
unanimous agreement of the representatives thereof (Sections 3.6(b) and 3.11(b),
respectively, shall not apply) to establish subcommittees and to delegate
certain of its powers and responsibilities thereto. Subcommittees established by
the JDC and JCC shall operate under the same rules as the JDC and JCC
respectively, except that any disputes that cannot be resolved by a subcommittee
in a reasonable time period shall be submitted to the JDC or JCC for resolution
in accordance with Section 3.6 or 3.11, respectively.
     The Parties agree that, within thirty (30) days after the first meeting of
the JDC, the JDC shall establish a joint CMC subcommittee (“JCS”) to review and
oversee CMC for the Product worldwide. A representative designated by TopoTarget
shall serve as the chairperson of the JCS and shall be responsible for calling
meetings of the JCS, establishing the agenda for each meeting and initiating the
drafting of minutes of the meetings for approval and finalization by the JCS.
     The Parties agree that, within thirty (30) days after the first meeting of
the JCC, the JCC shall establish a joint manufacturing subcommittee (“JMS”) to
review and discuss manufacture and supply of the Product worldwide. A
representative designated by Spectrum shall serve as the chairperson of the JMS
and shall be responsible for calling meetings of the JMS, establishing
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

26



--------------------------------------------------------------------------------



 



the agenda for each meeting and initiating the drafting of minutes of the
meetings for approval and finalization by the JMS.
     3.13 Appointment of Alliance Managers and Members of JDC and JCC. The
appointment of members of the JDC and JCC and the Alliance Managers is a right
of each Party and not an obligation and shall not be a “deliverable” as defined
in EITF Issue No. 00-21. Each Party shall be free to determine not to appoint
members to the JDC and JCC and not to appoint an Alliance Manager, and at any
time during the Term and for any reason, either Party shall have the right to
withdraw from participation in the JDC and JCC and to remove its Alliance
Managers upon written notice to the other Party, which notice shall be effective
immediately upon receipt. If a Party (“Appointing Party”) does not appoint
members of the JDC or JCC or an Alliance Manager, or withdraws from the JDC or
JCC or removes its Alliance Manager, it shall not be a breach of this Agreement,
nor shall there be any associated penalty due nor shall there be any impact on
the consideration otherwise provided for or due to the Appointing Party under
this Agreement, and unless and until such persons are again appointed: (a) the
other Party, without regard to the provisions of this Article 3 with respect to
voting, quorum or dispute resolution, may discharge the roles of the JDC or JCC
and the Alliance Manager for which appointments were not made or with respect to
which a withdrawal or removal has occurred by the Appointing Party (including,
where the Appointing Party has not made appointments to the JDC or JCC or has
withdrawn from the JDC or JCC, making all decisions within the decision-making
authority of the JDC or JCC, which decisions shall be binding thereafter) and
(b) where the Appointing Party has not made appointments to the JDC or JCC or
has withdrawn from the JDC or JCC, the Appointing Party shall not participate in
any meetings of the JDC or JCC and shall not have the right to approve the
minutes of any JDC or JCC meeting. If, at any time following the Effective Date,
a Party has not appointed or has pursuant to this Section withdrawn from the JDC
or JCC or removed its Alliance Manager, and such Party wishes to resume
participating in the JDC or JCC or re-appoint its Alliance Manager, such Party
shall notify the other Party in writing and, thereafter, such notifying Party’s
designees shall be entitled to attend any subsequent meeting of the JDC and JCC
and to participate in the activities of, and decision-making by, the JDC and
JCC, and such Party’s Alliance Manager shall resume their duties, in each case
as provided in this Article 3 as if a failure to appoint or submitting the
withdrawal notice had not occurred.
ARTICLE 4
DEVELOPMENT; REGULATORY
     4.1 Development.
          (a) By the Parties. Subject to the terms and conditions of this
Agreement including Section 3.6, Spectrum shall be solely responsible for the
Development of Products in the Field for Regulatory Approval in the Territory
and TopoTarget shall be solely responsible for the Development of Products in
the Field for Regulatory Approval in the TopoTarget Territory, in each case in
accordance with the Development Plan and TPP. Each Party shall reasonably
cooperate with and provide reasonable support to the other Party in such Party’s
conduct of Development activities for the Product in its respective territory.
The Development of Products in the Field shall be conducted by the Parties in
accordance with the terms of this Agreement, including without limitation the
Development Plan and TPP, in good scientific manner and in

27



--------------------------------------------------------------------------------



 



compliance with all applicable good laboratory practices, applicable cGMPs
and/or other Applicable Laws. Neither Party shall on its own or with or for the
benefit of any Third Party engage in any Development activity with respect to
Products other than as set forth in this Agreement or otherwise agreed by the
Parties. The Parties will cooperate and use Commercially Reasonable Efforts to
implement a clinical trial program for the Product that is satisfactory to
Regulatory Authorities worldwide and to prepare protocols and coordinate the
conduct of such clinical trials in a manner intended to result in the Parties
filing for and obtaining Regulatory Approval from the FDA, the European
Medicines Agency or its successor (“EMEA”) and other Regulatory Authorities
within a reasonably proximate time frame.
     [***].
          (b) The TPP. The TPP shall not be amended, revised or updated except
(i) as mutually agreed by the Parties, (ii) by TopoTarget solely with respect to
the Development and Commercialization of the Product in the TopoTarget
Territory, and (iii) by Spectrum solely with respect to the Development and
Commercialization of the Product in the Territory.
     4.2 Development Plan.
          (a) Initial Development Plan. As of the Effective Date, Spectrum and
TopoTarget have established an initial comprehensive plan for a research and
development program for obtaining Regulatory Approval for the Product in the
Territory and in the TopoTarget Territory and manufacturing of the Product
worldwide for purposes of obtaining Regulatory Approval for the Product in the
Territory and the TopoTarget Territory (the “Initial Development Plan”). The
Initial Development Plan is attached hereto as Exhibit A and is incorporated
herein by reference. The Initial Development Plan includes a description of the
activities to be conducted by each Party, [***]. Within thirty (30) days after
the first meeting of the JDC after the Effective Date, the Initial Development
Plan shall be updated to include a budget and timeline for such activities. Any
existing or future studies conducted with the National Cancer Institute (“NCI”)
or any investigator sponsored trials (“ISTs”) shall be part of the Development
Plan. As set forth in this Article 4, the Development Plan shall designate which
Development activities (including clinical trials which may be worldwide) are to
be conducted by the Parties for the primary purpose of obtaining Regulatory
Approval of the Product in the Territory (“Spectrum Development Activities”) and
which Development activities (including clinical trials which may be worldwide)
are to be conducted by TopoTarget for the primary purpose of obtaining
Regulatory Approval of the Product in the TopoTarget Territory (“TopoTarget
Development Activities”).
          (b) Development Plan. Periodically throughout the Term as needed and
in no event less frequently than once per calendar year, the JDC shall review,
amend and update in writing the Initial Development Plan for the conduct of
Development activities in the Territory
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

28



--------------------------------------------------------------------------------



 



and TopoTarget Territory and manufacturing activities worldwide, and a budget
and timeline for such activities, with respect to Products in the Field in a
manner consistent with the TPP (each such updated plan, along with the Initial
Development Plan, referred to as the “Development Plan”). The Development Plan
shall be amended or updated on at least an annual basis no later than October 1
of each calendar year during the term of the Development Program, and more often
as the JDC may reasonably determine, for so long as there is a Product in active
Development or mutually agreed to be Developed. The JDC shall determine which
Party shall take the lead in preparing the first draft of the updated or amended
Development Plan. All updated or amended Development Plans shall be filed with
the minutes of the JDC upon approval by the JDC in accordance with Section 3.2.
Until an amended Development Plan is approved by the JDC pursuant to this
Section, the previous Development Plan shall remain in effect. For the avoidance
of doubt, any decision regarding the Development Program made by the JDC
pursuant to Section 3.6 shall be deemed to be an update to the Development Plan
and shall be deemed incorporated in the Development Plan as reflected in the JDC
minutes; provided that the JDC shall incorporate all such updates reflected in
minutes in a comprehensive restatement of the Development Plan as part of each
annual update cycle of the Development Plan.
          (c) NCI/IST Studies.
               (i) [***].
               (ii) [***].
               (iii) [***].
          (d) No Activities Outside Development Plan. Prior to undertaking any
Development work for the Product that is not included in the then current
Development Plan or engaging or supporting any Third Parties to conduct such
Development activities (including studies with the NCI or ISTs), each Party
shall provide the JDC with its overall plan (including clinical trial design if
applicable) in sufficient time for review and comment by the JDC. The JDC shall
then determine whether to include such Development work in the Development Plan;
provided however that, in accordance with Section 3.6:
               (i) TopoTarget shall have the right to determine whether
TopoTarget shall conduct Development activities in the TopoTarget Territory
(subject to Section 4.4(f)(iii)),
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

29



--------------------------------------------------------------------------------



 



and if so, such Development activities shall be added to the Development Plan
and be subject to Section 4.4(c)(ii);
               (ii) TopoTarget shall have the right to determine whether or not
to permit Development activities to be conducted by Spectrum in the TopoTarget
Territory, and if permitted, such Development activities shall be added to the
Development Plan and be subject to Section 4.4(c)(i) and if not permitted, such
Development activities shall not be conducted by Spectrum in the TopoTarget
Territory;
               (iii) Spectrum shall have the right to determine whether Spectrum
shall conduct Development activities in the Territory (subject to Section 4.3)
and if so, such Development activities shall be added to the Development Plan
and be subject to Section 4.4(c)(i); and
               (iv) Spectrum shall have the right to determine whether or not
Development activities may be conducted by TopoTarget in the Territory, and if
permitted, such Development activities shall be added to the Development Plan
and be subject to Section 4.4(c)(ii) and if not permitted, such Development
activities shall not be conducted by TopoTarget in the Territory.
     In addition, each Party may conduct at its sole expense any Phase 4
Clinical Trial of the Product that is a requirement of, or otherwise requested
by, a Regulatory Authority in its respective territory, and either Party may
manufacture Product subject to Section 5.6. Neither Party shall be obligated to
pay for any Development activities outside the scope of the activities specified
in the Development Plan.
     4.3 Spectrum Development Obligations. Spectrum shall use Commercially
Reasonable Efforts to Develop the Products in accordance with the Development
Plan and TPP, as such documents may be amended, which will include Commercially
Reasonable Efforts to meet the targeted activity timelines set forth below, as
they may be amended:
          (a) Spectrum will be responsible for (i) finalizing any protocol for
any clinical trial to be conducted to obtain Regulatory Approval of the Product
in the Territory, (ii) identifying all sites and investigators to perform such
clinical trials and (iii) obtaining IRB approval for any such clinical trial;
          (b) Spectrum will assign clinical research associates (“CRAs”) and
medical scientific liaisons (“MSLs”) to the Product, who shall be committed to
spending a majority of their time on activities related to the Development of
the Compound or Product;
          (c) Except as otherwise agreed by the JDC, [***] subject to
Section 4.4(c)(i), Spectrum shall commence at least [***] ([***]) randomised
clinical trials of the Product within [***] ([***]) months after the Effective
Date, subject to the following:
               (i) Spectrum shall be ready to dose, without further delay, the
first
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

30



--------------------------------------------------------------------------------



 



(1st) patient in a clinical trial of the Product for any indication within [***]
([***]) days of IRB approval;
               (ii) at least [***] ([***]) clinical trial is expected to be a
pivotal registration study;
               (iii) Spectrum shall ensure that the [***] ([***]) clinical trial
site for a randomized clinical trial for the Product for Regulatory Approval in
the Territory of the NSCLC Indication (the “NSCLC Clinical Trial”) is then ready
to dose the first (1st) patient, without further delay, within [***] ([***])
months after the Effective Date, subject to Section 4.4(c)(i), [***]. [***],
provided that the JDC has agreed on the following in advance: (1) protocol
design, (2) a development plan with regulatory options, including FDA guidance
(possible Special Protocol Assessment (SPA) or end of Phase II meeting),
(3) comprehensive budget, (4) identification of principal investigators, and
(5) a feasibility study to determine number of sites, geographical location of
sites (Territory vs. TopoTarget Territory), specific Key Opinion Leader (KOL)
involvement, academic vs. community practice and other relevant considerations
in advance of study initiation; and
               (iv) [***] ([***]) patients shall be enrolled by Spectrum in
[***] ([***]) or more clinical trials of the Product during the [***] ([***])
year period commencing with the Effective Date, which is based on the clinical
trials contemplated by the Development Plan and TPP. Patients included in NCI
trials and/or ISTs shall not be counted for purposes of the foregoing [***]
([***]) patient requirement.
          (d) For clarity, the Parties agree that Spectrum’s obligation to
perform the foregoing shall be subject to commercially reasonable conditions
being met, such as relevant supportive clinical study endpoints, safety
considerations, achievement of development timelines, successful end of Phase 2
meetings (if required for progression into the pivotal registration study),
approval of the protocol design by the FDA and, where necessary, approval of an
SPA. Notwithstanding the foregoing, Spectrum shall not be deemed to have failed
to perform the foregoing obligations, if it is using its Commercially Reasonably
Efforts, in the event one or more of the following events or circumstances is
attributable to a failure or delay in performance by Spectrum that is outside of
Spectrum’s reasonable control: (i) the occurrence of adverse events or health or
safety issues such that the JDC determines to hold or delay a study, (ii) any
regulatory hold, constraint or restriction imposed or raised by a Regulatory
Authority; (iii) process development, manufacture or supply delays or failures,
(iv) any Force Majeure event, or (v) a Third Party alleges that the manufacture,
use or sale of the Product infringes its intellectual property. For the
avoidance of doubt, Spectrum’s failure to meet one of the milestones set forth
in this Section 4.3 for a Product shall not automatically establish Spectrum’s
failure to use Commercially Reasonable Efforts to Develop Products.
     4.4 Development Activities and Development Costs.
          (a) PTCL Indication Clinical Trial. Promptly after the Effective Date,
the control of the ongoing clinical trial of the Product in the PTCL Indication
(referred to as the
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

31



--------------------------------------------------------------------------------



 



PXD101-CLN-19 trial or “Belinostat in Relapsed or Refractory Peripheral T-Cell
Lymphoma”) (this specific trial, the “PTCL Clinical Trial”) at all sites will be
transferred to Spectrum and Spectrum shall be responsible for, and shall have
the sole right to conduct, the PTCL Clinical Trial including clinical trial
monitoring, site selection and contract research organization use, provided that
Spectrum shall consider in good faith any input provided by TopoTarget through
the JDC. TopoTarget shall use Commercially Reasonable Efforts to ensure a
smooth, orderly and timely transition of control of the PTCL Clinical Trial to
Spectrum. Spectrum shall use Commercially Reasonable Efforts to complete the
PTCL Clinical Trial in a timely manner.
     Spectrum will pay one hundred percent (100%) of the Development Costs
associated with the PTCL Clinical Trial that are accrued by the Parties
commencing with the Effective Date; provided that Spectrum shall not be
responsible for any costs accrued under any agreement between TopoTarget and any
Third Party related to the PTCL Clinical Trial unless such agreement is listed
on Schedule 4.4(a). For avoidance of doubt, as part of such Development Costs,
Spectrum agrees to reimburse TopoTarget at the FTE Rate for [***] ([***])
TopoTarget FTEs who will be dedicated to the performance of PTCL Clinical Trial,
including the reporting activities for the PTCL Clinical Trial as set forth in
Section 4.7, as directed by Spectrum; provided that, upon written notice to
TopoTarget, Spectrum shall have the right based upon the contribution of such
TopoTarget FTEs to increase or decrease the number of such TopoTarget FTEs on a
quarterly basis.
          (b) CUP Indication Clinical Trial. TopoTarget shall be responsible
for, and have the sole right to conduct, the ongoing clinical trial of the
Product in the CUP Indication (referred to as PXD101-CLN-17 — a randomized Phase
2 clinical trial in previously untreated carcinoma of unknown primary site)
(this specific trial, the “CUP Clinical Trial”), provided that TopoTarget shall
consider in good faith any input provided by Spectrum through the JDC.
TopoTarget will pay one hundred percent (100%) of the Development Costs
associated with the CUP Clinical Trial that are accrued by the Parties after the
Effective Date.
          (c) Other Development Activities and Costs.
               (i) Except as set forth in Sections 4.4(a) and (b) and subject to
Sections 3.6 and 4.2(c), and subsections (c)(iii), (d) (e) and (f) below, all
Development Costs accrued by the Parties after the Effective Date in the
performance of Spectrum Development Activities shall be shared as follows:
Spectrum shall be responsible for seventy percent (70%) and TopoTarget shall be
responsible for thirty percent (30%).
               (ii) TopoTarget shall be responsible for all Development Costs
accrued by TopoTarget in the performance of TopoTarget Development Activities
and by Spectrum in the performance of any TopoTarget Development Activities
specifically requested and authorized in advance by TopoTarget.
               (iii) Neither Party may incur costs or expenses that exceed the
budget for Development Costs in the Development Plan by more than [***] percent
([***]%) on a calendar year basis without the prior written approval of the JDC.
In the event either Party
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

32



--------------------------------------------------------------------------------



 



incurs costs or expenses that exceeds the budget by more than [***] percent
([***]%), such Party shall be solely responsible for such excess costs and
expenses.
               (iv) Each Party shall provide the other Party with an accounting
in writing of the Development Costs actually incurred by such Party in the
performance of the Development Plan on a monthly basis, as follows: each Party
shall provide a preliminary accounting within ten (10) days after the end of
each calendar month and a final accounting within thirty (30) days after the end
of each calendar month. The Party that has expended less than its percentage
share of the Development Costs under Section 4.4(c)(i) for the calendar month
shall pay the amount required to satisfy its percentage share for the relevant
time period by cash or by offset against other amounts due to such Party on a
monthly basis at the time of each accounting for the applicable calendar month.
Notwithstanding the foregoing, the Parties agree that any Development Costs
associated with the start-up of any clinical trial (i.e., costs associated with
setting up the clinical trial until first patient-first visit) shall be paid on
a monthly basis in advance and that the Parties estimate that the maximum amount
of Development Costs on a per patient basis for any clinical trial of the
Product in the Territory shall be between [***] Dollars (US$[***]) and [***]
Dollars (US$[***]), as such estimated amounts may be adjusted by the JDC.
Spectrum shall use Commercially Reasonable Efforts to keep per patient costs
within such estimated range.
          (d) TopoTarget Failure to Fund Development Costs. TopoTarget commits
to fully fund its thirty percent (30%) share of the Development Costs set forth
in Section 4.4(c)(i) above for the period commencing with the Effective Date and
continuing until [***] ([***]) months after the Effective Date (the “Initial
Funding Period”), provided that the total Development Costs incurred by both
Parties under the Development Plan during the Initial Funding Period do not
exceed US $[***] (or such greater amount as the Parties may agree in writing)
(the “Initial Funding Cap”).
     In the event that, after the Initial Funding Period, TopoTarget does not
pay its thirty percent (30%) share of all Development Costs incurred by the
Parties as described in Section 4.4(c)(i) up to the Initial Funding Cap, then
Spectrum shall have the option to pay all or a portion of such share of
Development Costs during the remainder of the Initial Funding Period (such
costs, the “Spectrum Overpayment”). In the event Spectrum incurs any Spectrum
Overpayment, then Spectrum shall be reimbursed by TopoTarget in an amount equal
to [***] (the “Spectrum Repayment Amount”), as follows: Spectrum shall deduct
the repayment amount from any payment due to TopoTarget pursuant to Sections 7.2
(Development Milestone Payments), 7.3 (Sales Milestone Payments) and 7.5
(Sublicense Revenue) and/or from any royalty payment due to TopoTarget pursuant
to Section 7.4, provided that in no event shall the royalty payment to
TopoTarget after deductions pursuant to this Section and any applicable
reductions pursuant to Section 7.4 be reduced to less than [***] percent
([***]%) of Net Sales of Product in any given calendar year. In the event of
termination of this Agreement for any reason pursuant to Section 12, any
Spectrum Repayment Amount not previously recouped by Spectrum shall be paid to
Spectrum within [***] ([***]) days of the effective date of termination.
          (e) Spectrum Failure to Fund Development Costs. Spectrum commits to
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

33



--------------------------------------------------------------------------------



 



fully fund its seventy percent (70%) share of the Development Costs set forth in
Section 4.4(c)(i) above during the Term.
     In the event that, during the Term, Spectrum does not pay its seventy
percent (70%) share of all Development Costs incurred by the Parties as
described in Section 4.4(c)(i) up to the Initial Funding Cap, then TopoTarget
shall have the option to pay all or a portion of such share of Development Costs
during the remainder of the Term (such costs, the “TopoTarget Overpayment”). In
the event TopoTarget incurs any TopoTarget Overpayment, then TopoTarget shall be
reimbursed by Spectrum in an amount equal to [***] (the “TopoTarget Repayment
Amount”), as follows: Spectrum shall increase by [***] percent ([***]%) any
royalty payment due to TopoTarget pursuant to Section 7.4 until the total
TopoTarget Repayment Amount has been repaid. In the event of termination of this
Agreement for any reason pursuant to Section 12, any TopoTarget Repayment Amount
not previously paid by Spectrum shall be paid to TopoTarget within [***] ([***])
days of the effective date of termination.
          (f) Phase 4 Clinical Trials.
               (i) Spectrum shall be responsible for, and shall have the sole
right to conduct all Phase 4 Clinical Trials of the Product in the Field for any
Regulatory Authority in the Territory, at Spectrum’s sole cost and expense.
               (ii) TopoTarget shall be responsible for, and shall have the sole
right to conduct all Phase 4 Clinical Trials of the Product in the Field for any
Regulatory Authority in the TopoTarget Territory, at TopoTarget’s sole cost and
expense.
               (iii) Notwithstanding the foregoing, (1) if a randomized clinical
trial is required by the FDA for the PTCL Indication, such randomized clinical
trial shall not be deemed a Phase 4 Clinical Trial and shall be included in the
Development Plan, subject to the cost allocation specified Section 4.4(c)(i) and
(2) if a randomized clinical trial is required solely by a Regulatory Authority
in the TopoTarget Territory for the PTCL Indication, such randomized clinical
trial shall be included in the Development Plan and be subject to
Section 4.4(c)(ii), provided that TopoTarget shall not conduct a randomized
clinical trial for the PTCL Indication in the TopoTarget Territory prior to
Spectrum’s receipt of Regulatory Approval for the PTCL Indication from the FDA.
     4.5 Regulatory Matters.
          (a) Spectrum Responsibility. Promptly after the Effective Date, and
subject to Section 4.7, the IND for the Product shall be transferred to
Spectrum. TopoTarget shall take all reasonably necessary steps and execute all
documents reasonably necessary to effectuate such transfer to Spectrum, for no
additional consideration. TopoTarget shall have the right to reference such IND
pursuant to Section 4.6. For avoidance of doubt, TopoTarget shall have an
unrestricted, exclusive and sublicensable right to use for the Development of
the Product in the
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

34



--------------------------------------------------------------------------------



 



TopoTarget Territory, all Information, data and results obtained in connection
with Development activities undertaken for obtaining Regulatory Approval for the
Product in the Territory.
     In addition, commencing with the Effective Date, Spectrum shall be
responsible for preparing and filing all Regulatory Materials and seeking all
Regulatory Approvals for the Product in the Field in the Territory, including
preparing all reports necessary as part of an NDA. All such Regulatory Materials
for Products in the Territory shall be filed in the name of Spectrum, and
Spectrum alone shall be responsible for all communications and other dealings
with Regulatory Authorities relating to the Products in the Territory. As
between the Parties, Spectrum shall be the legal and beneficial owner of all
Regulatory Materials and Regulatory Approvals for the Product in the Field in
the Territory. Spectrum shall use Commercially Reasonably Efforts to obtain
Regulatory Approval for the Products in each jurisdiction within the Territory.
All Regulatory Costs associated with the foregoing regulatory activities for
obtaining Regulatory Approvals for the Product in the Field in the Territory
shall be shared as follows: Spectrum shall be responsible for seventy percent
(70%) and TopoTarget shall be responsible for thirty percent (30%), provided
that [***] Regulatory Costs relating to obtaining Regulatory Approval for the
PTCL Indication in the Territory shall be [***].
     Spectrum shall promptly notify TopoTarget of all material Regulatory
Materials (including all material written communications with the FDA) that it
proposes to submit or receives and shall promptly provide TopoTarget with a copy
(which may be wholly or partly in electronic form) of such material Regulatory
Materials in the Territory for review by TopoTarget. Spectrum shall reasonably
consider and give due consideration to any comments provided by TopoTarget with
respect to such Regulatory Materials. Spectrum shall retain the right to make
any final decisions with respect to the content of any such communications,
which shall be compliant with the Development Plan, this Agreement and
Applicable Law. Spectrum shall provide TopoTarget with reasonable advance notice
of any scheduled meeting with any Regulatory Authority relating to the Product
and/or any Regulatory Approval in the Territory, and TopoTarget shall have the
right to have up to two (2) individuals attend any such meeting as
non-participating observers, to the extent practicable and permitted by
Applicable Law; provided that Spectrum will retain the lead role and
responsibility in any such meetings.
          (b) TopoTarget Responsibility. TopoTarget shall have the sole right,
but not the obligation, for preparing and filing all Regulatory Materials and
seeking all Regulatory Approvals in the TopoTarget Territory. All such
Regulatory Approvals for Products in the TopoTarget Territory shall be filed in
the name of TopoTarget, and TopoTarget alone shall be responsible for all
communications and other dealings with Regulatory Authorities relating to the
Products in the TopoTarget Territory. As between the Parties, TopoTarget shall
be the legal and beneficial owner of all Regulatory Materials and Regulatory
Approvals in the TopoTarget Territory. TopoTarget shall be responsible for all
Regulatory Costs incurred by TopoTarget that are associated with the foregoing
regulatory activities for the Product in the TopoTarget Territory. For avoidance
of doubt, Spectrum shall have an unrestricted, exclusive and sublicensable right
to use for the Development of the Product in the Territory, all Information,
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

35



--------------------------------------------------------------------------------



 



data and results obtained in connection with Development activities undertaken
for obtaining Regulatory Approval for the Product in the Territory.
     TopoTarget shall promptly notify Spectrum of all material Regulatory
Materials (including all material written communications with the EMEA) for the
Product in the TopoTarget Territory that it submits or receives, and shall
promptly provide Spectrum with a copy (which may be wholly or partly in
electronic form) of such material Regulatory Materials for review by Spectrum.
TopoTarget shall retain the right to make any final decisions with respect to
the content of any such communications. TopoTarget will provide Spectrum with
reasonable advance notice of any scheduled meeting with any Regulatory Authority
relating to the Product and/or any Regulatory Approval in the TopoTarget
Territory, and Spectrum shall have the right to have up to two (2) individuals
attend any such meeting as non-participating observers, to the extent
practicable and permitted by Applicable Law, provided that TopoTarget will
retain the lead role and responsibility in any such meetings.
     4.6 Rights of Reference to Regulatory Materials; Use of Clinical Data.
TopoTarget shall provide Spectrum with a copy of, or access in a reasonably
acceptable form to, all Regulatory Materials that have not already been
disclosed to Spectrum, within [***] ([***]) days after the Effective Date.
TopoTarget hereby grants to Spectrum an exclusive, sublicenseable right of
reference to all Regulatory Materials and Regulatory Approvals owned or
Controlled by TopoTarget solely for the purpose of obtaining Regulatory Approval
for Product in the Field in Territory during the Term.
     Spectrum hereby grants to TopoTarget an exclusive, sublicenseable right of
reference to all Regulatory Materials (including the IND) and Regulatory
Approvals owned or Controlled by Spectrum solely for the purpose of obtaining
Regulatory Approval for Product in the TopoTarget Territory during the Term,
including to perform the CUP Clinical Trial.
     As between the Parties, each Party shall own all data developed by such
Party or its Affiliates relating to any Compound or Product. Notwithstanding the
terms of Article 2, each Party shall have the right, without any additional
payment, to access and use any data, Information or results developed or
acquired by the other Party and its Affiliates relating to any Compound or
Product solely (a) for purposes of Developing the Compounds and Products in
accordance with this Agreement, including for avoidance of doubt TopoTarget’s
Development of the Compounds and Product in the TopoTarget Territory, (b) to
support the Regulatory Approval of Products in such Party’s territory and
(c) for Promotional, marketing, and medical education purposes in support of the
Commercialization of Product in such Party’s territory, which right may be
sublicensed by such Party (with the consent of the other Party, not to be
unreasonably withheld, conditioned or delayed) to any Third Party collaborator
or licensee that agrees to allow any Product-related clinical data developed by
such collaborator to be used by the other Party for such purposes in a
reciprocal manner in such other Party’s territory.
     For clarity, the rights of reference and use granted by this Section shall
be in addition to the licenses and other rights granted under this Agreement and
shall be independent of the
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

36



--------------------------------------------------------------------------------



 



ownership of the Regulatory Materials and Regulatory Approvals as allocated or
transferred by this Agreement.
     4.7 Adverse Event Reporting and Safety Data Exchange. At any time after the
Effective Date, any adverse event (any unwanted or unintended experience in a
person that is associated with the use of a drug, whether or not that experience
is caused by that drug, including any known side effects) or any Product
complaint received by either Party regarding a Product will be forwarded to the
other Party as soon as possible, but no later than two (2) calendar days after
the Party receives such adverse event or complaint, by telephone, facsimile or
secure e-mail, and shall promptly provide the other Party with such other
information reasonably requested by the other Party to comply with its reporting
obligations in connection with the Development of Product in support of
Regulatory Approval. The Parties agree that TopoTarget shall be responsible for
all safety reporting to Regulatory Authorities under the IND pertaining to the
CUP Clinical Trial, and Spectrum shall be responsible for all safety reporting
to Regulatory Authorities under the IND for the PTCL Clinical Trial and all
other clinical trials. Without limiting the allocation of responsibility set
forth in the immediately preceding sentence, TopoTarget shall, on behalf of
Spectrum, provide reporting to Regulatory Authorities for the PTCL Clinical
Trial, using the TopoTarget FTEs dedicated to the PTCL Clinical Trial as
determined by Spectrum pursuant to Section 4.4(a) to perform such reporting
activities.
     Within [***] ([***]) days after the Effective Date, Spectrum and TopoTarget
shall enter into a pharmacovigilance agreement containing specific terms,
conditions and obligations of the Parties with respect to collection, reporting
and monitoring of all adverse drug reactions, adverse events, product
complaints, medical inquiries and other relevant drug safety matters relating to
the Product, sufficient to enable each Party to comply with its reporting
obligations and regulatory submissions in its respective territory with respect
to the Product.
     4.8 Communications with Regulatory Authorities.
          (a) General. Each Party shall keep the other Party informed, in a
timely manner compliant with the reporting requirements of Regulatory
Authorities in the other Party’s territory, of notification of any action by, or
notification or other information which it receives (directly or indirectly)
from any Regulatory Authority in such Party’s territory with respect to the
Product and which may have a material impact on Regulatory Approval or the
continued Commercialization of the Product in the other Party’s territory.
          (b) Other Communications. Except as may be required by Applicable Law,
TopoTarget shall not, subsequent to final approval by the FDA of the NDA for the
Product, communicate regarding the Product with any Regulatory Authority having
jurisdiction in the Territory unless explicitly requested or permitted in
writing to do so by Spectrum or unless so ordered by such Regulatory Authority
in the Territory, in which case TopoTarget shall immediately provide notice of
such order to Spectrum. Except as may be required by Applicable Law, Spectrum
shall not communicate with any Regulatory Authority having jurisdiction in the
TopoTarget Territory regarding any Product unless explicitly requested or
permitted in writing to
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

37



--------------------------------------------------------------------------------



 



do so by TopoTarget, or unless so ordered by such Regulatory Authority, in which
case Spectrum shall immediately provide notice of such order to TopoTarget.
     4.9 Regulatory Inspection or Audit. If a Regulatory Authority desires to
conduct an inspection or audit of either Party’s facility or a facility under
contract with either Party with regard to the Product in the Territory, such
Party shall cooperate and use Commercially Reasonable Efforts to cause the
contract facility to cooperate with such Regulatory Authority during such
inspection or audit. Following receipt of the inspection or audit observations
of such Regulatory Authority (a copy of which such Party will immediately
provide to the other Party), such Party will prepare the response to any such
observations. Such Party agrees to conform its activities under this Agreement
to any commitments made in such a response, except to the extent it believes in
good faith that such commitments violate Applicable Laws.
     4.10 Product Withdrawals and Recalls. Spectrum shall have the right and
responsibility, at its expense, to control any product recall, field correction,
or withdrawal of any Product in the Territory, provided however that Spectrum
shall be reimbursed by TopoTarget for expenses of any recall to the extent
provided in the Commercial Supply Agreement. As between the Parties, TopoTarget
shall have the right, at its expense, to control all recalls, field corrections,
and withdrawals of any Product in the TopoTarget Territory. To the extent
practicable, the Parties shall discuss the circumstances of any potential
product recall, field correction or withdrawal of any Product and possible
appropriate courses of action. Each Party shall maintain complete and accurate
records of any recall in its territory for such periods as may be required by
Applicable Laws, but in no event for less than [***] ([***]) years.
ARTICLE 5
COMMERCIALIZATION; MANUFACTURING
     5.1 Commercialization by the Parties. Subject to the terms of this
Agreement, (a) Spectrum shall have responsibility and decision-making authority
for Commercialization activities with respect to any Product in the Territory
and, except as otherwise provided herein, Spectrum shall be responsible for
[***] and (b) TopoTarget shall have responsibility and decision-making authority
for Commercialization activities for Products in the TopoTarget Territory and
TopoTarget shall be responsible for [***].
     5.2 Commercialization by Spectrum. Spectrum, itself or through its
Affiliates or sublicensees, shall use Commercially Reasonable Efforts to
Commercialize Products for which Regulatory Approval has been received in the
Territory. Without limiting the generality of the foregoing, unless otherwise
agreed by the Parties, Spectrum shall satisfy each of the following
requirements:
          (a) Commercially Reasonable Efforts. Spectrum shall use Commercially
Reasonable Efforts to Promote the Product in the Territory by committing FTEs
and resources for Promotion activities consistent with industry standards at
least [***] ([***]) year prior to the anticipated date of Regulatory Approval
for the Product for the First Indication;
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

38



--------------------------------------------------------------------------------



 



          (b) Spectrum Sales Force.
               (i) Sales Year [***]. Spectrum will provide at least [***]
([***]) Field Personnel for the Promotion of the Product for the First
Indication in the U.S. Territory (the “Spectrum Sales Force”) for Sales Year
[***]. The Spectrum Sales Force shall be comprised of qualified Field Personnel
who have at least [***] ([***]) years work experience in oncology. The Product
will be the primary focus of the Detailing efforts of the Spectrum Sales Force
directed to appropriately targeted physicians, provided, however, that in the
event there are materially significant differences between the TPP as of the
Effective Date and the proposed labeling for the Product for the First
Indication or if the First Indication for the Product is not the PTCL
Indication, Spectrum will have the right to adjust its Commercialization efforts
in a commercially reasonable manner. Spectrum promptly will provide written
notice to TopoTarget of any such differences between the TPP and proposed
labeling of which Spectrum becomes aware.
               (ii) Sales Year [***]. For [***], Spectrum will engage the
Spectrum Sales Force for the Promotion of the Product for any approved
indication in the U.S. Territory, which Spectrum Sales Force shall consist of at
least [***] ([***]) Field Personnel (unless such number was adjusted pursuant to
subsection (i) above or is adjusted pursuant to subsection (iv) below or the
Parties agree in writing or it is determined by arbitration that it is
commercially reasonable for the Spectrum Sales Force to consist of less than
[***] ([***]) Field Personnel) (the “Minimum Sales Force Number”). Upon
TopoTarget’s request from time to time, Spectrum shall provide TopoTarget with a
written statement reasonably identifying such FTEs.
               (iii) Disagreement. In the event that at any time during Sales
Year [***], TopoTarget determines in good faith that Spectrum’s number of FTEs
for the Spectrum Sales Force for such Sales Year is less than the Minimum Sales
Force Number, then TopoTarget shall notify Spectrum in writing, in which case
TopoTarget shall have an option (the “Co-Promotion Option”) to Promote in the
U.S. Territory all Products that are being Commercialized by Spectrum under this
Agreement as of or subsequent to the date of exercise of the Co-Promotion Option
on the terms set forth in Article 6, unless Spectrum disputes TopoTarget’s
assertion that it does not have the Minimum Sales Force Number devoted to the
Promotion of the Product. TopoTarget shall have the right to exercise the
Co-Promotion Option within [***] ([***]) Business Days of receipt of its notice
(such [***] ([***]) Business Day period or the [***] period set forth in
subsection (1) below, as applicable, the “Co-Promotion Option Period”) in order
to Co-Promote the Product in the U.S. Territory in accordance with the terms of
Article 6; unless Spectrum has disputed that it does not have the Minimum Sales
Force Number devoted to the Promotion of the Product, in which case Spectrum may
invoke an arbitration proceeding pursuant to Section 13.1(b) in order to have an
arbitrator determine whether or not it has Minimum Sales Force Number devoted to
the Promotion of the Product. Upon a determination by the arbitrator that
Spectrum does not have the Minimum Sales Force Number devoted to the Promotion
of the Product, and provided that Spectrum does not increase the number of Field
Personnel to the Minimum Sales Force Number within [***] ([***]) days,
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

39



--------------------------------------------------------------------------------



 



TopoTarget shall have a [***] ([***]) day period following such [***] ([***])
day period to exercise the Co-Promotion Option in accordance Article 6.
               (iv) Adjustment. Notwithstanding the foregoing, the Parties agree
that Spectrum shall have the right to make commercially reasonable adjustments
to its obligation with respect to its Sales Force for Sales Year [***] and its
obligation to launch the Product under Section 5.3 in the event any of the
following events occur outside of Spectrum’s reasonable control and which
materially affect Spectrum’s ability to Commercialize the Product in the U.S.
Territory: (1) a Third Party manufacturer fails to satisfy its supply
obligations for the Product, including the obligation to supply sufficient
initial launch quantities of Product not less than ninety (90) days following
the date upon which Regulatory Approval for the Product is granted in the U.S.
Territory, (2) market related events outside of Spectrum’s control (e.g.,
physician access issues) occur, (3) adverse events or health or safety issues
have occurred or any regulatory hold, constraint or restriction has been imposed
or raised by a Regulatory Authority, (4) any Force Majeure event occurs or (5) a
Third Party alleges that the manufacture, use or sale of the Product infringes
its intellectual property.
     5.3 Launch Efforts. Subject to Section 5.2(b)(iv), Spectrum shall use
Commercially Reasonable Efforts to Commercially launch each Product in the
Territory within [***] ([***]) days of receiving Regulatory Approval therefor.
     5.4 Commercialization Reporting. Through the JCC, each Party shall keep the
other Party reasonably informed regarding the material progress and results of
its Commercialization activities in its territory and those of its Affiliates,
sublicensees and Third Party contractors. Each Party shall provide the JCC with
a marketing plan describing such Party’s plans for Commercializing the Product
in its territory.
     5.5 Cross-Territory Sales. Each Party shall not, and shall use Commercially
Reasonable Efforts (consistent with any Applicable Law) to obligate its
sublicensees, distributors or wholesalers to not, deliver or cause to be
delivered, including via the Internet or mail order, Product outside each
Party’s territory and to not sell any Product to a purchaser if in either case
such Party or its sublicensees, distributors or wholesalers knows, or has reason
to believe, that such purchaser intends to remove such Product from such Party’s
territory for the purpose of sales or use by patients of the Product in the
other Party’s territory. In the event that, despite such efforts, Product for
sale in a Party’s territory is diverted or delivered or sold into the other
Party’s territory, then (a) if such Product were diverted by an identifiable
customer, distributor, employee, consultant or agent of a Party then, upon the
request of the other Party, such Party shall not sell Product to, or allow the
sale of Product by, any such customer, distributor, employee, consultant or
agent for the remaining Term and shall use Commercially Reasonable Efforts to
buy back all such Product from such customer, distributor, employee, consultant
or agent within [***] ([***]) business days of such request from the other
Party; or (ii) such Party shall use Commercially Reasonable Efforts to
investigate the location of such diverted Product and buy it back; but, if and
to the extent that, such Party elects not to, or is unable to, buy back the
applicable diverted Product, then the other Party may, in its sole discretion,
buy back the
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

40



--------------------------------------------------------------------------------



 



applicable diverted Product and such Party shall reimburse the other Party for
all reasonable costs incurred by the other Party in connection with the buy-back
of any such diverted Product.
     5.6 Manufacture and Supply of Product.
          (a) Except as set forth below, TopoTarget shall have sole
responsibility (either itself or through one or more contract manufacturers) for
manufacturing all clinical and commercial supplies of Product for Development
and Commercialization worldwide, in all formulations in bulk and finished form,
TopoTarget shall supply Spectrum’s requirements for Products for the Territory
as set forth in the Clinical Supply Agreement and Commercial Supply Agreement
and, subject to Section 5.6(c)(v)(1), Spectrum (for itself and its sublicensees)
shall purchase all of its requirements for Product from TopoTarget. As of the
Effective Date, TopoTarget’s agreements with any Third Party contract
manufacturer for the supply of Product in any formulation are listed on
Exhibit G (the “Manufacturing Agreements”). TopoTarget represents that the
existing Manufacturing Agreements do not contain any obligations for Spectrum to
obtain all or part of its requirements from such Third Parties and TopoTarget
will take no action or inaction that would result in any such obligation or that
would adversely affect Spectrum’s rights under this Agreement. TopoTarget shall
not amend or terminate any Manufacturing Agreement without Spectrum’s consent if
such amendment or termination would materially and adversely affect TopoTarget’s
obligations under the Clinical Supply Agreement or Commercial Supply Agreement,
which shall not be unreasonably withheld, delayed or conditioned, and TopoTarget
shall use Commercially Reasonable Efforts to comply in all material respects
with its obligations and enforce its rights under each such Manufacturing
Agreement.
     Commencing with the Effective Date, TopoTarget shall consult with Spectrum
with respect to any new agreement between TopoTarget and any Third Party related
to the manufacture and supply of Product worldwide. TopoTarget shall not enter
into any such new agreement unless Spectrum consents to the terms for the
Territory, such consent not to be unreasonably withheld, conditioned or delayed;
provided that in the event the Parties fail to agree, each Party may obtain
supply from any Third Party for its territory, and provided further that
TopoTarget shall continue to supply Products to Spectrum until such time as
Spectrum or its manufacturer is producing Product. The Parties acknowledge that
it may be beneficial to negotiate worldwide supply arrangements with one or more
Third Parties in order to obtain the best pricing and delivery terms from Third
Parties. TopoTarget shall use Commercially Reasonable Efforts to obtain
reasonably long term supply obligations from Third Parties and to include terms
and conditions limiting the ability of the Third Party to increase the price of
the Product other than in a commercially reasonable manner.
          (b) Spectrum and TopoTarget will each pay [***] percent ([***]%) of
the costs for chemical, pharmaceutical and other process development related to
the manufacturing of the Product that are incurred after the Effective Date in
accordance with a mutually agreed upon budget in the Development Plan; provided
however, that in the event process development work is requested by either Party
as necessary or useful only in its own territory, such Party shall pay [***]
percent ([***]%) of the costs. Any payments by a Party to satisfy its percentage
share
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

41



--------------------------------------------------------------------------------



 



of such process development costs shall be made in arrears on a monthly basis in
a manner consistent with Section 4.4(c)(iv). If a Party (the “Non-Paying Party”)
wishes to use the results of any particular chemical, pharmaceutical and other
process development work paid for solely by the other Party (the “Sole Paying
Party”) in such Non-Paying Party’s own territory, the Non-Paying Party shall be
required to reimburse the Sole Paying Party for [***] percent ([***]%) of the
Sole Paying Party’s costs that it incurred in performing such chemical,
pharmaceutical and other process development work, and from and after such date
the Non-Paying Party and Sole Paying Party shall each pay [***] percent ([***]%)
of any additional costs of such process chemical, pharmaceutical and other
process development work.
          (c) Within [***] ([***]) days after the Effective Date, Spectrum and
TopoTarget shall negotiate and execute in good faith an agreement for clinical
supply of Product to Spectrum (the “Clinical Supply Agreement”) and an agreement
for commercial supply of Product to Spectrum (the “Commercial Supply
Agreement”). The Clinical Supply Agreement and Commercial Supply Agreement shall
include commercially reasonable terms and conditions, including the following:
               (i) [***];
               (ii) [***];
               (iii) With respect to clinical supply of Product to Spectrum,
TopoTarget shall provide all of Spectrum’s requirements for Product in finished
form, labeled and packaged;
               (iv) With respect to commercial supply of Product to Spectrum,
TopoTarget shall provide bulk nested vials and oral bulk tablets (in each case
with a certificate of analysis). TopoTarget shall perform release testing of
commercial supplies. Spectrum shall label and package the Product and shall
control its presentation and distribution. TopoTarget shall use its Commercially
Reasonable Efforts to manufacture or have manufactured Product having a shelf
life of at least [***] ([***]) months, it being understood and agreed that the
shelf life of the Products shall be as provided by the TopoTarget’s Third Party
manufacturers, but that in no event shall the Product supplied to Spectrum have
a remaining shelf life that is shorter than the remaining shelf life of Product
supplied to TopoTarget or its Affiliates, other licensees or distributors.
Binding and non-binding forecasts for the Product shall be consistent with the
terms and conditions of the Manufacturing Agreements;
               (v) [***]:
                    (1) [***].
                    (2) [***].
                    (3) Spectrum shall establish, at its cost, a safety stock of
Products comprised of a quantity of Products sufficient to satisfy Spectrum’s
requirements for Products.
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

42



--------------------------------------------------------------------------------



 



               (vi) Within [***] ([***]) days after the Effective Date and
thereafter periodically throughout the Term, TopoTarget shall transfer to
Spectrum, its Affiliate or the Third Party manufacturer selected by Spectrum
pursuant to Section 5.6(c)(v)(1), all Information, including the specifications
for the Product, Controlled by TopoTarget at such time that is necessary or
useful to enable Spectrum, its Affiliate or a Third Party manufacturer (as
appropriate) to replicate the process employed by or on behalf of TopoTarget to
manufacture Product. The internal FTE costs and expenses of each Party incurred
in such transfer shall be borne by such Party. Any costs and expenses payable to
the Third Party manufacturer (“Third Party Manufacturer Costs”) and TopoTarget’s
third party manufacturers shall be borne solely by Spectrum. TopoTarget shall
take commercially reasonable steps to ensure the smooth and timely transfer of
the manufacturing process for Products to Spectrum, its Affiliate or Third Party
manufacturer. Spectrum acknowledges and agrees that TopoTarget may condition its
agreement to transfer (or to permit Spectrum to transfer) any TopoTarget
manufacturing technology or Information to a Third Party manufacturer (other
than those Third Party manufacturers with which Spectrum has written agreements
as of the Effective Date) on the execution of a confidentiality agreement
between such Third Party manufacturer and Spectrum that contains obligations of
confidentiality and non-use no less stringent than those of Article 11 of this
Agreement. TopoTarget represents, as of the Effective Date and as of the date of
execution of the Commercial Supply Agreement, that there are no contractual
limitations or restrictions under the Manufacturing Agreements with respect to
Spectrum qualifying a back-up supplier of Product and TopoTarget will take no
action that would result in any such limitation or restriction.
               (vii) [***].
               (viii) To the extent permitted by the Manufacturing Agreements,
TopoTarget shall pass through to Spectrum the benefit of any representations,
warranties, and indemnities made by the Third Party manufacturers under the
Manufacturing Agreement and any other remedies TopoTarget may have against such
manufacturers. TopoTarget shall not have any liability to Spectrum or any other
Person for any liability solely to the extent attributable to a breach or other
failure by any such manufacturer, provided that Spectrum is a third party
beneficiary entitled to enforce the applicable Manufacturing Agreement against
such manufacturer.
     5.7 Promotional Materials.
          (a) All uses of the TopoTarget Trademarks and Spectrum Trademarks
shall comply in all material respects with all Applicable Laws in the Territory.
Spectrum may include its company name and associated logos on all Product
packaging and Promotional Materials for the Territory.
          (b) Spectrum shall be responsible, at its expense, for preparing and
producing the Promotional Materials for the Territory. Spectrum shall provide
TopoTarget with a final copy of each version of the Promotional Materials for
the Territory promptly after completion thereof. Except as specifically
permitted by this Section 5.7, neither Party shall distribute or
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

43



--------------------------------------------------------------------------------



 



have distributed any materials bearing the name or any trademarks of the other
Party without the prior written approval of such other Party. TopoTarget shall
be responsible, at its expense, for preparing and producing the Promotional
Materials for the TopoTarget Territory. TopoTarget shall provide Spectrum with a
final copy of each version of the Promotional Materials for the Territory
promptly after completion thereof. Spectrum agrees that TopoTarget may use in
TopoTarget’s Promotional Materials in the TopoTarget Territory any content
included within Spectrum’s Promotional Materials. TopoTarget agrees that
Spectrum may use in Spectrum’s Promotional Materials in the Territory any
content included within TopoTarget’s Promotional Materials.
          (c) Upon the Co-Promotion Commencement Date, at TopoTarget’s cost,
Spectrum shall provide TopoTarget with the Promotional Materials then used by
the Spectrum Sales Force to Promote the Product in the Territory in quantities
sufficient for TopoTarget to satisfy its obligations under this Agreement, and
subsequently shall provide TopoTarget with any updated Promotional Materials.
TopoTarget shall be responsible for distributing the Promotional Materials to
the TopoTarget Sales Force. Spectrum shall own all right, title and interest in
the Promotional Materials, including all intellectual property rights
appurtenant thereto. Spectrum hereby grants to TopoTarget a royalty-free license
to use the Promotional Materials during the Term solely in connection with its
Promotion of the Product in the Territory and in accordance with this Agreement,
the Co-Promotion Agreement and Applicable Laws, subject to TopoTarget’s payment
of costs as provided in this Section.
          (d) Neither Party shall use or distribute in connection with Detailing
the Product in the Territory any promotional materials other than the
Promotional Materials (branded or non-branded) in the form(s) prepared and
approved in accordance with this Section 5.7. Spectrum shall be solely
responsible for timely submitting, as applicable, any Promotional Materials to
the FDA’s Division of Drug Marketing, Advertising and Communications and to any
applicable state Governmental Authorities in the Territory. TopoTarget shall
distribute the Promotional Materials in accordance with the terms of this
Agreement and the Co-Promotion Agreement and shall not distribute any out-dated
Promotional Materials to the extent it has received notice from Spectrum that
such Promotional Materials are out-dated. TopoTarget shall certify that any such
out-dated Materials have been returned to Spectrum or its designee or destroyed,
in accordance with Spectrum’s written policy delivered on the Co-Promotion
Commencement Date, as such policies may be updated from time to time by
Spectrum.
ARTICLE 6
TOPOTARGET CO-PROMOTION RIGHT
     6.1 Option Exercise. TopoTarget may exercise the Co-Promotion Option by
written notice to Spectrum at any time during the Co-Promotion Option Period
pursuant to Section 5.2(b)(iii), provided that TopoTarget may not exercise the
Co-Promotion Option if TopoTarget is in material breach of this Agreement and
has not cured such breach within the sixty (60) day period set forth in
Section 12.3. The Co-Promotion Option shall automatically and irrevocably expire
in the event (i) TopoTarget has not provided written notice to Spectrum of its
exercise of the Co-Promotion Option during the Co-Promotion Option Period or
(ii) there is a Change of Control of TopoTarget prior to the exercise by
TopoTarget of the Co-Promotion Option, unless

44



--------------------------------------------------------------------------------



 



Spectrum consents to the exercise of the Co-Promotion Option by the acquirer of
TopoTarget, which consent shall not be unreasonably withheld, delayed or
conditioned.
     6.2 Grant of Co-Promotion Right. In the event TopoTarget exercises the
Co-Promotion Option by written notice to Spectrum pursuant to Section 6.1, then
Spectrum hereby grants to TopoTarget the co-exclusive (with Spectrum) right to
Promote Products in the U.S. Territory during the Co-Promotion Term, on the
terms and subject to the conditions set forth herein (the “Co-Promotion Right”).
For clarity, TopoTarget shall have no right to Detail or Promote the Product in
the U.S. Territory prior to the Co-Promotion Commencement Date. Promptly upon
the grant of the Co-Promotion Right, the Parties shall enter into a co-promotion
agreement (“Co-Promotion Agreement”) that will contain commercially reasonable
terms for the Promotion of the Product by TopoTarget in the U.S. Territory,
including the following:
          (a) Co-Promotion Term. The Co-Promotion Right shall commence on the
date that is [***] ([***]) months after the date of exercise of the Co-Promotion
Option (the “Co-Promotion Commencement Date”) and shall continue in effect until
[***] (the “Co-Promotion Term”).
          (b) Co-Promotion Sales. [***]. The Co-Promotion Agreement shall
provide each Party with audit rights with respect to the foregoing consistent
with the audit right under this Agreement.
          (c) Sales Force.
               (i) During the Co-Promotion Term, TopoTarget shall Detail and
Promote the Product in the U.S. Territory in accordance with the Co-Promotion
Agreement and this Agreement using a commercially reasonable number of qualified
sales representatives who have at least [***] ([***]) years work experience in
oncology (which number in no event shall be less than the Minimum Sales Force
Number minus the number of FTEs in the Spectrum Sales Force in the U.S.
Territory) or the Co-Promotion shall terminate. During the Co-Promotion Term,
all Details and Promotion activities conducted by TopoTarget shall be under the
reasonable direction of Spectrum, shall be overseen by Spectrum and shall be in
accordance with Spectrum’s SOPs and in compliance with all Applicable Laws.
TopoTarget shall manage the TopoTarget Sales Force and shall implement
Spectrum’s sales strategies and plans. TopoTarget shall use Commercially
Reasonable Efforts to provide the TopoTarget Sales Force with the level of
oversight, management, direction and sales support with respect to the Promotion
of Product to effectively and efficiently Promote the Product in accordance with
the terms of this Agreement. During any period in which the TopoTarget Sales
Force is Co-Promoting the Product, the Parties will use Commercially Reasonable
Efforts at the local level to coordinate Details by the Spectrum Sales Force
with Details by the TopoTarget Sales Force in a manner intended to increase
effective coverage of the target audience and to decrease non-productive
efforts. Except as set forth in Section 6.2(b) and Section 6.2(d), TopoTarget
shall bear all of the costs and expenses incurred by TopoTarget or its
employees, consultants, service providers, or agents in connection with the
Co-Promotion Agreement and shall indemnify and defend the
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

45



--------------------------------------------------------------------------------



 



Spectrum Indemnitees from and against any and all claims, damages, liabilities,
costs and expenses resulting from TopoTarget’s Promotion of the Product, except
to the extent such claims, damages, liabilities, costs and expenses arise out of
or relate to compliance with Spectrum’s SOPs, directions, Promotional Materials
or Spectrum’s breach of this Agreement or Applicable Laws. Spectrum shall bear
all of the costs and expenses incurred by Spectrum or its employees,
consultants, service providers, or agents in connection with the Co-Promotion
Agreement and shall indemnify and defend the TopoTarget Indemnitees from and
against any and all claims, damages, liabilities, costs and expenses resulting
from TopoTarget’s compliance with Spectrum’s SOPs, directions, Promotional
Materials or from Spectrum’s breach of this Agreement or Applicable Laws, except
to the extent such claims, damages, liabilities, costs and expenses arise out of
or relate to TopoTarget’s failure to comply with Spectrum’s SOPs, directions,
Promotional Materials or TopoTarget’s breach of this Agreement or Applicable
Laws. Except as set forth in Section 6.2(b) and Section 6.2(d), each Party shall
be solely responsible for all costs and expenses of recruiting, hiring,
training, maintaining and compensating its Sales Force, including salaries,
benefits and incentive compensation, provided that such incentive compensation
shall not be structured in a manner that would reasonably be expected to
inappropriately motivate such individuals to engage in the improper Promotion or
sales of Product.
               (ii) Each Party shall indemnify the other Party and Affiliates
against any Losses for any payment or obligation to make a payment to any of its
employees or agents for the co-promotion of Product relating in any way to any
compensation or benefits or the payment or withholding of any contributions,
payroll taxes, or any other payroll-related item, even if it is subsequently
determined by any court or any other Governmental Authority that any such
employee or agent may be a common law employee of the other Party and/or its
Affiliates, distributors or sublicensees or otherwise entitled to such benefits.
               (iii) In no case shall TopoTarget be responsible for, or liable
to Spectrum on account of, the inaccurate or misleading content of any of
Spectrum’s Promotional Material.
          (d) Samples; Training. Spectrum shall bear all costs related to the
supply of Product samples and promotional materials, the cost of creating and
implementing the TopoTarget Sales Force training programs, and all marketing
costs and expenses, provided that expenses shall be limited to expenses for the
Reimbursed Sales Representatives only. Spectrum or its distributor(s) or
sublicensee(s), as applicable, shall develop and implement the training program
for the respective Sales Forces for the co-promotion of Products in the U.S.
Territory, and TopoTarget agrees to utilize such training program to assure a
consistent, focused promotional strategy and message.
          (e) No Sales or Distribution; Returns. With respect to the U.S.
Territory, Spectrum shall sell all Product to each customer, and shall book each
sale. The Parties recognize that TopoTarget may from time to time receive orders
for the Product directly from Third Parties for delivery in the U.S. Territory.
In such event, TopoTarget promptly shall advise such Third Party that TopoTarget
is not authorized to accept orders for the Product and shall immediately and
accurately forward such order to Spectrum, or its designee, which order Spectrum
may accept or reject in its sole discretion. Spectrum shall be responsible for
handling all returns of

46



--------------------------------------------------------------------------------



 



the Product with respect to the U.S. Territory. If any Product sold in the U.S.
Territory is returned to TopoTarget, TopoTarget shall either promptly destroy or
ship such Product to Spectrum or its designee, as directed by Spectrum, at
Spectrum’s expense, and in accordance with Applicable Laws.
ARTICLE 7
FINANCIALS
     7.1 License Fee. Not later than two (2) Business Days after Spectrum
receives wire transfer information from TopoTarget after the Effective Date,
Spectrum shall pay to TopoTarget a non-refundable, non-creditable license fee of
Thirty Million Dollars (US $30,000,000) by wire transfer of immediately
available funds into an account designated by TopoTarget.
     7.2 Development Milestone Payments. Spectrum shall make development
milestone payments to TopoTarget as follows:
          (a) Acceptance of First NDA. Upon the acceptance by the FDA of the
first NDA filed by Spectrum or an Affiliate or sublicensee of Spectrum for a
Product for the First Indication and in accordance with the Registration Rights
and Stockholder Agreement, Spectrum shall issue one million (1,000,000) shares
of Spectrum Common Stock (such 1,000,000 shares of Common Stock, as adjusted
from time to time on and after the Effective Date for any stock splits, stock
dividends and other similar adjustments, the “Spectrum NDA Shares”), to
TopoTarget on a date to be determined upon the mutual agreement of Spectrum and
TopoTarget, but in no event later than the tenth (10th) Business Day following
such FDA acceptance (the “Issuance Date”). As used herein, “Common Stock” means
shares of Spectrum common stock, $0.001 par value per share. If any of the
following events occur prior to the issuance of the Spectrum NDA Shares, namely
(i) any consolidation, merger or combination of Spectrum with another person as
a result of which holders of Common Stock shall be entitled to receive stock,
securities or other property or assets (including cash) with respect to or in
exchange for such Common Stock, (ii) any statutory exchange, as a result of
which holders of Common Stock generally shall be entitled to receive stock,
securities or other property or assets (including cash) with respect to or in
exchange for such Common Stock (such transaction, a “Statutory Exchange”), or
(iii) any sale or conveyance of the properties and assets of Spectrum as, or
substantially as, an entirety to any other person as a result of which holders
of Common Stock shall be entitled to receive stock, securities or other property
or assets (including cash) with respect to or in exchange for such Common Stock,
then Spectrum shall hold, set aside in an unencumbered fund (free of liens) and,
upon satisfaction of the condition described in the first sentence of this
Section 7.2(a), issue (and shall cause any successor or purchasing person, as
the case may be, to hold, set aside in an unencumbered fund (free of liens) and,
upon satisfaction of the condition described in the first sentence of this
Section 7.2(a), issue), all of the kind and amount of shares of stock and other
securities or property or assets (including cash) receivable upon such
reclassification, change, consolidation, merger, combination, Statutory
Exchange, sale or conveyance by a holder of a number of shares of Common Stock
equal to the number of Spectrum NDA Shares immediately prior to such
reclassification, change, consolidation, merger,
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

47



--------------------------------------------------------------------------------



 



combination, Statutory Exchange, sale or conveyance assuming such holder of
Common Stock did not exercise his rights of election, if any, that holders of
Common Stock who were entitled to vote or consent to such transaction had as to
the kind or amount of securities, cash or other property receivable upon such
consolidation, merger, combination, Statutory Exchange, sale or conveyance
(provided that, if the kind or amount of securities, cash or other property
receivable upon such consolidation, merger, combination, Statutory Exchange,
sale or conveyance is not the same for each share of Common Stock in respect of
which such rights of election shall not have been exercised (“non-electing
share”), then for the purposes of this Section 7.2(a) the kind and amount of
securities, cash or other property receivable upon such consolidation, merger,
combination, Statutory Exchange, sale or conveyance for each non-electing share
shall be deemed to be the kind and amount so receivable per share by a plurality
of the non-electing shares). The above provisions of this Section 7.2(a) shall
similarly apply to successive reclassifications, changes, consolidations,
mergers, combinations, Statutory Exchanges, sales and conveyances.
          (b) PTCL Indication.
               (i) [***] Dollars (US $[***]) upon acceptance by the FDA of the
first NDA filed by Spectrum or an Affiliate or sublicensee of Spectrum for a
Product for use in the PTCL Indication; and
               (ii) [***] Dollars (US $[***]) upon receipt by Spectrum or an
Affiliate or sublicensee of Spectrum of Regulatory Approval from the FDA for a
Product for use in the PTCL Indication.
          (c) First Non-PTCL Indication.
               (i) [***] Dollars (US $[***]) upon initiation by Spectrum or an
Affiliate or sublicensee of Spectrum of treatment of the first patient in a
Phase III Clinical Trial of a Product for use in the First Non-PTCL Indication.
               (ii) [***] Dollars (US $[***]) upon acceptance by the FDA of the
first NDA or filed by Spectrum or an Affiliate or sublicensee of Spectrum for a
Product for use in the First Non-PTCL Indication; and
               (iii) [***] Dollars (US $[***]) upon receipt by Spectrum or an
Affiliate or sublicensee of Spectrum of Regulatory Approval from the FDA for a
Product for use in the First Non-PTCL Indication.
          (d) Second Non-PTCL Indication.
               (i) [***] Dollars (US $[***]) upon acceptance by the FDA of the
first NDA filed by Spectrum or an Affiliate or sublicensee of Spectrum for a
Product for use in the Second Non-PTCL Indication; and
               (ii) [***] Dollars (US $[***]) upon receipt by Spectrum or an
Affiliate
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

48



--------------------------------------------------------------------------------



 



or sublicensee of Spectrum of Regulatory Approval from the FDA for a Product for
use in the Second Non-PTCL Indication.
          (e) Additional Milestone. In the event (i) of receipt by Spectrum or
an Affiliate or sublicensee of Spectrum of Regulatory Approval from the FDA for
a Product for use in any indication (other than the PTCL Indication, First
Non-PTCL Indication or Second Non-PTCL Indication) (the “Additional Indication”)
and (ii) such Regulatory Approval for such Additional Indication was obtained
(1) through the use of efficacy and safety information and data generated solely
by TopoTarget at TopoTarget’s sole cost and expense for the purpose of obtaining
Regulatory Approval of the Product in the TopoTarget Territory for such
Additional Indication and that was provided to Spectrum pursuant to this
Agreement but (2) without the use of any efficacy information or data generated
from any clinical trial of the Product for the Additional Indication performed
by Spectrum or an Affiliate or sublicensee of Spectrum, then Spectrum shall pay
to TopoTarget a milestone payment in an amount equal to [***] Dollars (US
$[***]), [***].
     Each milestone payment in this Section 7.2 shall be paid only once
regardless of the number of Products (including Belinostat or a Backup Compound)
that achieve such milestones, and shall be non-refundable and non-creditable.
The maximum total amount of payment to TopoTarget pursuant to Sections 7.2(b)
through (e) shall be $[***].
     7.3 Sales Milestone Payments. Spectrum shall make each of the sales
milestone payments indicated below to TopoTarget when cumulative, aggregate Net
Sales from and after the Effective Date of all Products by Spectrum, its
Affiliates and sublicensees in the Territory reach the specified dollar values:

          Cumulative, Aggregate Net Sales in the Territory   Payment
US $[***]
  US $[***]
US $[***]
  US $[***]
US $[***]
  US $[***]
US $[***]
  US $[***]
US $[***]
  US $[***]

Each milestone payment in this Section 7.3 shall be paid only once. The maximum
total amount of payment to TopoTarget pursuant to this Section 7.3 shall be
$[***]. Spectrum shall notify and pay to TopoTarget the amounts set forth in
this Section 7.3 within [***] after the delivery due date of the quarterly
report pursuant to Section 7.6 for the calendar quarter in which the applicable
event was achieved. For clarity, in the event that more than one of the
aggregate Net Sales thresholds is achieved in a calendar year, Spectrum shall
owe each of the corresponding payments. Each such payment shall be made by wire
transfer of immediately available funds into an account designated by
TopoTarget. Each such payment is nonrefundable and noncreditable against any
other payments due hereunder.
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

49



--------------------------------------------------------------------------------



 



     7.4 Royalties.
          (a) Royalty Rate. Subject to the terms of this Section 7.4 and 6.2(b),
Spectrum shall pay to TopoTarget a royalty of [***] percent ([***]%) on Net
Sales of Products by it and its Affiliates and sublicensees in the Territory, as
adjusted pursuant to this Section.
          (b) Royalty Reduction — Generic Competition. In the event a Product is
subject to Generic Competition in a country in the Territory, then the royalty
rate set forth in Section 7.4(a) (as such rate may have been adjusted under
Section 7.4(d)) shall be reduced by [***] percent ([***]%) in such country,
provided that if the royalty rate set forth in Section 7.4(a) has already been
reduced pursuant to Section 7.4(c), the amount of the reduction permitted to be
taken under this Section 7.4(b) shall be limited to [***] percent ([***]%) of
the royalty rate prior to the reduction being taken under Section 7.4(c). Such
royalty reduction shall become effective on the first day of the month after the
month in which on such Generic Competition first occurs and shall expire on the
last day of the month in which such Generic Competition ceases to exist, subject
to the royalty duration provided for under Section 7.4(e).
          (c) Royalty Reduction — Patent Expiry. In the event the expiration of
the last to expire Valid Claim of a TopoTarget Patent in the U.S. Territory
Covering a Product occurs prior to the expiration of the [***] period set forth
in Section 7.4(e), the royalty rate set forth in Section 7.4(a) (as such rate
may have been adjusted under Section 7.5(d)) for such Product shall be reduced
by [***] percent ([***]%) for the remainder of the applicable royalty duration.
Notwithstanding the foregoing, (i) this Section 7.4(c) shall not apply during
any time period that the royalty rates are reduced pursuant to Section 7.4(b)
and (ii) this Section 7.4(c) shall only apply during such period that the
payment of royalties set forth herein beyond the expiration of the last to
expire Valid Claim would render the TopoTarget Patent unenforceable (i.e., until
such time as a court of competent jurisdiction in the U.S. Territory holds in a
final and non-appealable judgment (or judgment from which no appeal was taken
within the allowable time period) or a law or administrative order explicitly
provides that the payment of royalties beyond the expiration of the last to
expire Valid Claim does not render the TopoTarget Patent unenforceable).
          (d) Royalty Reduction — Anti-Stacking. In the event the manufacture,
use or sale of any Compound or Product in the Territory under this Agreement
would infringe the intellectual property rights of any Third Party absent a
license thereunder, which manufacturing, use or sale activity, as of the
Effective Date, is also encompassed within any claim of the TopoTarget Patents,
and Spectrum reasonably obtains a license under such intellectual property
rights, then Spectrum may deduct from the royalties due to TopoTarget pursuant
to this Section 7.4 [***] percent ([***]%) of any payments actually paid to any
such Third Party as consideration solely for any such license to such
intellectual property rights; provided that in no event shall the royalties due
to TopoTarget for a given calendar quarter be reduced under this Section 7.4(d)
by more than [***] percent ([***]%) (but not any payments due under
Section 4.4(e), which shall be paid in full)). Unused credit amounts may be
carried over into subsequent quarterly periods.
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

50



--------------------------------------------------------------------------------



 



          (e) Duration. Royalties shall be payable under this Section 7.4 on a
country-by-country and Product-by-Product basis during the period commencing
with First Commercial Sale of Product in the Territory and continuing until the
later of: (i) [***] or (ii) [***].
     7.5 Sublicense Revenue. Without limitation of Spectrum’s obligations to pay
the milestone payments pursuant to Sections 7.2 and 7.3, whether achieved by
Spectrum or its Affiliates or sublicensees, or royalty payments pursuant to
Section 7.4, Spectrum shall pay TopoTarget [***] percent ([***]%) of any
Sublicense Revenue received by Spectrum from any sublicensee under a sublicense
agreement entered into after the Effective Date.
     7.6 Spectrum Payments and Reports. Within sixty (60) days after the end of
each calendar quarter, Spectrum shall provide TopoTarget with a statement of
(a) the amount of gross sales of Product in the Territory by Spectrum, its
Affiliates and sublicensees during the applicable calendar quarter, (b) an
itemized calculation of Net Sales showing Net Sales Deductions during such
calendar quarter, (c) a calculation of the amount of royalty payment due on such
sales for such calendar quarter pursuant to Section 7.4, (d) any milestone
payment due pursuant to Section 7.2 or 7.3 and (e) Sublicense Revenue received
by Spectrum and the percentage of Sublicense Revenue due under Section 7.5.
Concurrently with each statement, Spectrum shall pay to TopoTarget the royalty
payment for such calendar quarter pursuant to Section 7.4, any milestone payment
due pursuant to Section 7.2 or 7.3 and any percentage of Sublicense Revenue
payment due pursuant to Section 7.5. All amounts payable to TopoTarget under
this Agreement shall be paid in United States dollars.
     7.7 Taxes. All payments required to be paid under this Agreement shall be
paid without deduction or withholding of any taxes, except as set forth in this
Section 7.7. The Parties agree to cooperate with one another and use reasonable
efforts to minimize obligations for any and all income or other taxes required
by Applicable Law to be withheld or deducted from any of the royalty and other
payments made by or on behalf of a Party hereunder (“Withholding Taxes”). The
applicable paying Party under this Agreement (the “Paying Party”) shall, if
required by Applicable Law, deduct from any amounts that it is required to pay
to the recipient Party hereunder (the “Recipient Party”) an amount equal to such
Withholding Taxes, provided that the Paying Party shall give the Recipient Party
reasonable notice prior to paying any such Withholding Taxes. Such Withholding
Taxes shall be paid to the proper taxing authority for the Recipient Party’s
account and, if available, evidence of such payment shall be secured and sent to
recipient within one (1) month of such payment. The Paying Party shall, at the
Recipient Party’s cost and expense, do all such lawful acts and things and sign
all such lawful deeds and documents as the Recipient Party may reasonably
request to enable the Paying Party to avail itself of any applicable legal
provision or any double taxation treaties with the goal of paying the sums due
to the Recipient Party hereunder without deducting any Withholding Taxes. For
the sake of clarity, in no event shall the Paying Party be required to pay any
additional amounts, whether in the nature of a “gross up” payment or otherwise,
to the Recipient Party on account of such Withholding Taxes.
     7.8 No Setoff. Except as provided in Section 4.4(c) or 7.4, all payments
due to TopoTarget under this Agreement shall be made without setoff or deduction
of any kind if TopoTarget does not dispute that it owes money to Spectrum,
provided that this Section 7.8 shall not apply to any money damages awarded to
Spectrum in a final, non-appealable judgment (or
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

51



--------------------------------------------------------------------------------



 



judgment from which no appeal was taken within the allowable time period)
awarded against TopoTarget.
     7.9 Late Payments. If a Party does not receive payment of any sum due to it
on or before the due date, simple interest shall thereafter accrue on the sum
due to such Party from the due date until the date of payment at [***] per annum
or the maximum rate allowable by Applicable Law, whichever is less.
     7.10 Records; Audits. Spectrum shall maintain complete and accurate books
and records in accordance with GAAP (to the extent appropriate) in sufficient
detail to permit TopoTarget to confirm the accuracy of [***] under this
Agreement, and Spectrum’s compliance with the Manufacturing Limitations, for a
period of [***] ([***]) years from the creation of individual records or any
longer period required by Applicable Law. At TopoTarget’s request, such records
going back no more than [***] ([***]) years shall be available for review not
more than once each calendar year (during normal business hours on a mutually
agreed date with reasonable advance notice) by an independent Third Party
auditor selected by TopoTarget and approved by Spectrum (such approval not to be
unreasonably withheld, conditioned, or delayed) and subject to confidentiality
and non-use obligations no less stringent than those set forth in Article 11 for
the sole purpose of verifying for TopoTarget the accuracy of the financial
reports furnished by Spectrum pursuant to this Agreement or of any payments made
by Spectrum to TopoTarget pursuant to this Agreement. Any such auditor shall not
disclose Spectrum’s Confidential Information to TopoTarget, except to the extent
such disclosure is necessary to verify the accuracy of the financial reports
furnished by Spectrum or the amount of payments due by Spectrum under this
Agreement. Any amounts shown to be owed but unpaid or overpaid and in need of
reimbursement shall be paid or refunded (as the case may be) within thirty
(30) days after the accountant’s report, plus interest (as set forth in Section
7.9) from the original due date. [***].
ARTICLE 8
INTELLECTUAL PROPERTY
     8.1 Ownership of Inventions. Each Party shall own all inventions and
Information made solely by the respective employees, agents, and independent
contractors of it and its Affiliates in the course of conducting such Party’s
activities under this Agreement (collectively, “Sole Inventions”). All
inventions and Information that are conceived, reduced to practice, authored or
otherwise made jointly by employees, Affiliates, agents, or independent
contractors of both Parties in the course of performing activities under this
Agreement (collectively, “Joint Inventions”) shall be owned jointly by the
Parties in accordance with joint ownership interests of co-inventors under
United States patent laws.
     8.2 Disclosure of Inventions. Each Party shall promptly disclose to the
other all Sole Inventions or Joint Inventions relating to Product or its
manufacture or use, including all invention disclosures or other similar
documents submitted to such Party by its, or its Affiliates’, employees, agents
or independent contractors describing such Sole Inventions or Joint
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

52



--------------------------------------------------------------------------------



 



Inventions. Such Party shall also respond promptly to reasonable requests from
the other Party for more Information relating to such inventions.
     8.3 Prosecution of Patents.
          (a) TopoTarget Patents.
               (i) In the Territory. Except as otherwise provided in this
Section 8.3(a), as between the Parties, Spectrum shall have the sole right and
authority to prepare, file, prosecute (including any interferences, reissue
proceedings and reexaminations) and maintain, in TopoTarget’s name, the
TopoTarget Patents in the Territory and to retain counsel in its reasonable
discretion in connection therewith, all at [***], subject to TopoTarget’s
approval of such counsel, such approval not to be unreasonably withheld, delayed
or conditioned, provided that, unless otherwise agreed in writing by the
Parties, Spectrum shall not knowingly file or prosecute any TopoTarget Patent in
the Territory in a manner materially detrimental to the TopoTarget Patents being
prepared, filed, prosecuted and maintained by TopoTarget in the TopoTarget
Territory.
     Spectrum shall keep TopoTarget reasonably informed with respect to the
preparation and prosecution of the TopoTarget Patents in the Territory and shall
provide TopoTarget with the right to review and comment on such preparation and
prosecution. Spectrum shall consider reasonable comments by TopoTarget, but
Spectrum shall have ultimate decision-making authority. If Spectrum determines
in its sole discretion that it is not interested in preparing, filing,
prosecuting or maintaining any TopoTarget Patent in the Territory, then Spectrum
shall provide TopoTarget written notice of such determination at least thirty
(30) days before any deadline for taking action to avoid abandonment and
TopoTarget shall thereafter have the right and authority to prepare, file,
prosecute and maintain such former TopoTarget Patent in the Territory, at [***]
and in consultation with Spectrum, provided that TopoTarget shall not knowingly
file or prosecute any such former TopoTarget Patent in a manner that would be
materially detrimental to the other TopoTarget Patents being prepared, filed,
prosecuted and maintained by Spectrum. Any such former TopoTarget Patent shall
be licensed to Spectrum and shall be considered in determining the royalties on
Net Sales of Products, provided that any such former TopoTarget Patent first
prepared, filed, prosecuted and maintained by TopoTarget after it has
experienced a Change of Control shall not automatically be licensed to Spectrum
or considered in determining the royalties on Net Sales of Products unless
agreed to by Spectrum in writing. TopoTarget shall provide Spectrum with all
documents (including all office actions, communications from the relevant patent
office and drafts of any filings or responses thereto, and foreign filings and
foreign search report) relevant to such preparation, filing, prosecution and
maintenance by TopoTarget for review and comment by Spectrum, and the Parties
shall discuss all such preparation, filing, prosecution and maintenance in the
context of the IP Committee. TopoTarget shall include reasonable comments by
Spectrum.
               (ii) In the TopoTarget Territory. Except as otherwise provided in
this Section 8.3(a), as between the Parties, TopoTarget shall have the sole
right and authority to prepare, file, prosecute (including any interferences,
reissue proceedings and reexaminations)
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

53



--------------------------------------------------------------------------------



 



and maintain, in TopoTarget’s name, the TopoTarget Patents in the TopoTarget
Territory and to retain counsel in its sole discretion in connection therewith,
all at [***]; provided that TopoTarget shall not knowingly file or prosecute any
TopoTarget Patent in the TopoTarget Territory in a manner materially detrimental
to the TopoTarget Patents being prepared, filed, prosecuted and maintained by
Spectrum in the Territory. To the extent feasible, TopoTarget shall use
Commercially Reasonable Efforts to keep Spectrum informed with respect to the
preparation and prosecution of the TopoTarget Patents in the TopoTarget
Territory and shall provide Spectrum with the right to review and comment on
such preparation and prosecution. TopoTarget shall consider reasonable comments
by Spectrum, but TopoTarget shall have ultimate decision-making authority.
               (iii) In the China Territory. Until such time as the China
Territory is included in the Territory pursuant to Section 2.5 or such time that
the China Territory is included in the TopoTarget Territory pursuant to
Section 2.5, whichever is earlier, TopoTarget shall have the sole right and
authority to prepare, file, prosecute (including any interferences, reissue
proceedings and reexaminations) and maintain, in TopoTarget’s name, the
TopoTarget Patents in the China Territory and to retain counsel in its sole
discretion in connection therewith, all at [***]. To the extent feasible,
TopoTarget shall use Commercially Reasonable Efforts to keep Spectrum informed
with respect to the preparation and prosecution of the TopoTarget Patents in the
China Territory and shall provide Spectrum with the right to review and comment
on such preparation and prosecution. TopoTarget shall include reasonable
comments by Spectrum.
          (b) Joint Patents. With respect to any potentially patentable Joint
Invention, the Parties shall meet and agree upon which Party, if any, shall
prepare, file, prosecute (including any interferences, reissue proceedings and
reexaminations) and maintain patent applications covering such Joint Invention
(any such patent application and any patents issuing therefrom a “Joint Patent”)
in any jurisdictions throughout the world, as well as the manner in which patent
expense for such Joint Patent will be [***].
     The Party that prosecutes a patent application in the Joint Patents (the
“Prosecuting Party”) shall provide the other Party reasonable opportunity to
review and comment on such prosecution efforts regarding the applicable Joint
Patents in the particular jurisdictions, and such other Party shall provide the
Prosecuting Party reasonable assistance in such efforts. The Prosecuting Party
shall provide the other Party with a copy of all material communications from
any patent authority in the applicable jurisdictions regarding the Joint Patent
being prosecuted by such Party, and shall provide drafts of any material filings
or responses to be made to such patent authorities a reasonable amount of time
in advance of submitting such filings or responses. In particular, each Party
agrees to provide the other Party with all information necessary or desirable to
enable the other Party to comply with the duty of candor/duty of disclosure
requirements of any patent authority. The prosecuting Party shall consider
comments by the non-prosecuting Party, but each Party shall have ultimate
decision-making authority in its own territory.
     Either Party may determine that it is no longer interested in supporting
the continued prosecution or maintenance of a particular Joint Patent in a
country or jurisdiction, in which case
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

54



--------------------------------------------------------------------------------



 



the disclaiming Party shall provide the other Party with written notice of such
determination at least [***] ([***]) days before any deadline for taking action
to avoid abandonment and shall provide the other Party with the opportunity to
have the disclaiming Party’s interest in such Joint Patent in such country or
jurisdiction assigned to the other Party, at no cost to the other Party.
     Subject to the license granted to Spectrum pursuant to Section 2.1(a), each
Party shall have the right to practice, license and exploit the Joint Patents
worldwide, without consent of the other Party (where consent is required by law,
such consent is hereby deemed granted) and without a duty of accounting to the
other Party.
          (c) Cooperation in Prosecution. Each Party shall provide the other
Party all reasonable assistance and cooperation in the Patent prosecution
efforts provided above in this Section 8.3, including providing any necessary
powers of attorney and executing any other required documents or instruments for
such prosecution.
          (d) IP Committee. It is the goal of the Parties to facilitate the
exchange of information between them regarding each Party’s performance of its
responsibilities under this Article 8. To this end, the Parties may from time to
time during the Term convene an ad hoc advisory group of individuals (the “IP
Committee”) having the requisite expertise in order to (a) facilitate the
sharing of information between the Parties regarding the Parties’ activities
under this Agreement relating to the filing, prosecution, maintenance and
enforcement of the TopoTarget Patents and TopoTarget Know-How in the Territory
and (b) provide a forum for discussing such matters. The IP Committee shall not
have any decision-making rights or responsibilities, and any failure or delay in
obtaining consensus with respect to any issue discussed by this group shall not
preclude the Party having control over a particular matter pursuant to this
Article 8 from taking action with respect to such matter.
     8.4 Enforcement of TopoTarget Technology.
          (a) Notification. If there is any infringement, threatened
infringement, or alleged infringement of the TopoTarget Patents or
misappropriation of TopoTarget Know-How on account of a Third Party’s
manufacture, use or sale of a Product in the Territory (in each case, a “Product
Infringement”), then each Party shall promptly notify the other Party in writing
of any such Product Infringement of which it becomes aware, and shall provide
evidence in such Party’s possession demonstrating such Product Infringement.
Each Party shall immediately, but in no case more than five (5) Business Days,
give written notice to the other Party of any certification of which it becomes
aware filed pursuant to 21 U.S.C. Sections 355(b)(2)(A)(iv) or
355(j)(2)(A)(vii)(IV) claiming any TopoTarget Patent covering Product is invalid
or unenforceable, or that infringement will not arise from the manufacture, use
or sale of a product by a Third Party.
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

55



--------------------------------------------------------------------------------



 



          (b) Enforcement Rights.
               (i) Subject to Section 8.4(d) and the remainder of this
Section 8.4(b), during the Term, Spectrum shall have the first right, but not
the obligation, to bring an appropriate suit or other action against any Person
engaged in such Product Infringement of the TopoTarget Technology in the
Territory, at Spectrum’s expense. If Spectrum has not brought suit to enforce
such TopoTarget Technology against such Person within thirty (30) days after
Spectrum’s receipt or delivery (as applicable) of notice and information under
Section 8.4(a), then TopoTarget shall have the right, but not the obligation, to
commence a suit or take action to enforce the applicable TopoTarget Technology
with respect to such Product Infringement in the Territory, TopoTarget’s
expense. Notwithstanding the foregoing, TopoTarget shall not, and shall not
permit any other licensee of TopoTarget under the TopoTarget Patents in the
Territory to, proceed against an alleged infringer of the TopoTarget Patents in
the Territory (1) unless significant damages are reasonably expected to be
recovered from the infringer in such proceeding, and (2) without first
consulting with Spectrum regarding the strategy for such proceeding and
considering in good faith Spectrum’s comments regarding such proceeding,
provided that TopoTarget shall not, nor shall it permit any other licensee of
TopoTarget under the TopoTarget Patents in the Territory to, proceed against an
alleged infringer of any claims of a TopoTarget Patent in the Territory that are
directed solely to the sulphonamide class of HDAC Inhibitors without Spectrum’s
prior written consent.
     Each Party shall provide to the Party enforcing any such rights under this
Section 8.4(b) reasonable assistance in such enforcement, including using best
efforts if required to establish and maintain standing to join such action as a
party plaintiff if required by Applicable Law to pursue such action. The
enforcing Party shall keep the other Party regularly informed of the status and
progress of such enforcement efforts, and shall reasonably consider the other
Party’s comments on any such efforts.
               (ii) Any recovery obtained by any enforcing Party as a result of
any proceeding described in this Section 8.4, by settlement or otherwise, shall
be applied in the following order of priority: [***].
          (c) Settlement. Without the prior written consent of the other Party,
such consent not to be unreasonably withheld, conditioned or delayed, neither
Party shall settle any claim, suit or action that it brought under this
Section 8.4 involving TopoTarget Technology in any manner that would negatively
impact such intellectual property or that would limit or restrict the ability of
Spectrum or its Affiliates or licensees to sell Products in the Territory or the
ability of TopoTarget or its Affiliates or licensees to sell Products in the
TopoTarget Territory.
          (d) TopoTarget Technology Licensed from Third Parties. Spectrum’s
rights under this Section 8.4 with respect to any TopoTarget Technology licensed
to TopoTarget by a Third Party shall be subject and subordinated to the rights
of such Third Party to enforce such TopoTarget Technology and/or defend against
any claims that such TopoTarget Technology is invalid or unenforceable, and the
rights of such Third Party to share in any recoveries.
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

56



--------------------------------------------------------------------------------



 



     8.5 Patent Marking. Both Parties shall, and shall require its Affiliates
and sublicensees, to mark Products sold by it hereunder with appropriate patent
numbers or indicia to the extent permitted by Applicable Law, in those countries
in which such markings or such notices impact recoveries of damages or equitable
remedies available with respect to infringements of patents.
     8.6 Trademarks.
          (a) Spectrum Trademarks. Spectrum shall be responsible for the
selection, adoption, registration, maintenance and defense of all Compound and
Product related trademarks for use in connection with the sale or marketing of
Products in the Territory (the “Spectrum Trademarks”), as well as all expenses
associated therewith. Spectrum shall own all Spectrum Trademarks. All rights
arising from the use by Spectrum of the Spectrum Trademarks in the Territory
during the Term shall inure to Spectrum’s benefit. Spectrum shall have the sole
right and discretion to bring infringement or unfair competition proceedings
anywhere in the world involving infringement of or unfair competitive activities
relating to the Spectrum Trademarks in the Territory.
     TopoTarget shall have the right, and is hereby granted an exclusive,
royalty-free license, to adopt, use, register and cause to be registered any of
the Spectrum Trademarks solely for use in connection with the sale, marketing
and distribution of Products in the TopoTarget Territory. All rights arising
from the use by TopoTarget of the Spectrum Trademarks in the TopoTarget
Territory during the Term shall inure to TopoTarget’s benefit. TopoTarget shall
have the sole right and discretion to bring infringement or unfair competition
proceedings anywhere in the world involving infringement of or unfair
competitive activities relating to the Spectrum Trademarks in the TopoTarget
Territory. TopoTarget shall properly designate the TopoTarget Trademarks on the
packaging of the final Product, to the extent required or permissible by the
applicable Regulatory Approvals and TopoTarget agrees that all Products with
which the TopoTarget Trademarks are used shall conform to all requirements of
any Applicable Laws and any Regulatory Authorities in the TopoTarget Territory.
          (b) TopoTarget Trademarks. Spectrum’s use of the TopoTarget Trademarks
in the Territory shall be limited to the marketing, sale and distribution of the
Product. TopoTarget shall have all rights to the TopoTarget Trademarks in the
TopoTarget Territory, as set forth in Section 2.2. Spectrum shall be responsible
for maintaining in its own name the registrations for any or all of the
TopoTarget Trademarks in the Territory, and for defending the TopoTarget
Trademarks in the Territory, all at Spectrum’s sole expense. TopoTarget shall,
as soon as practicable after receiving notice of any potential infringement of
the TopoTarget Trademarks in the Territory, inform Spectrum of any such
potential infringement. Spectrum shall have the sole right and discretion to
bring infringement or unfair competition proceedings anywhere in the world
involving infringement of or unfair competitive activities relating to the
TopoTarget Trademarks in the Territory. Spectrum agrees that, during the Term,
it will not assign the TopoTarget Trademarks to any Third Party, except pursuant
to Section 14.5. Spectrum shall, as soon as practicable after receiving notice
of any potential infringement of the TopoTarget Trademarks in the TopoTarget
Territory, inform TopoTarget of

57



--------------------------------------------------------------------------------



 



any such potential infringement. TopoTarget shall have the sole right and
discretion to bring infringement or unfair competition proceedings anywhere in
the world involving infringement of or unfair competitive activities relating to
the TopoTarget Trademarks in the TopoTarget Territory.
     8.7 Infringement of Third Party IP. Each Party shall promptly notify the
other in writing of any allegation, claim or suit that the manufacture, use or
sale of a Product infringes or misappropriates a Third Party’s Patent or other
intellectual property rights. Subject to Section 7.4(d), each Party shall have
the sole right to control any defense of any such claim involving alleged
infringement of Third Party rights by such Party’s activities, at its own
expense and by counsel of its own choice.
     Spectrum shall be solely responsible for obtaining, at its sole expense and
subject to Section 7.4(d), any agreements with Third Parties required in order
to lawfully perform its manufacturing and Commercialization responsibilities
under this Agreement; provided however that, during the Term, in the event
TopoTarget enters into an agreement with a Third Party for the development or
commercialization of Products in the TopoTarget Territory or TopoTarget licenses
any intellectual property necessary or useful for the Development or
Commercialization of the Products in the Territory, TopoTarget shall use
Commercially Reasonable Efforts to obtain the right to sublicense such rights to
Spectrum under this Agreement.
     8.8 The CREATE Act. Each Party acknowledges and agrees that: (a) the
provisions herein are intended to encompass and include a joint research
agreement for the performance of experimental, developmental and research work
as contemplated by 35 U.S.C. § 103(c)(3), and that any invention made in
connection with the activities contemplated in this Agreement, whether made
solely by or on behalf of one Party or jointly by or on behalf of both Parties,
is intended to and should have the benefit of the rights and protections
conferred by Public Law 108-453, the Cooperative Research and Enhancement Act of
2004 as codified in 35 U.S.C. §103(c)(2) (the “CREATE Act”); (b) in the event
that a Party seeks to rely on the foregoing and invoke the CREATE Act with
respect to any invention that is the subject of a patent application filed by or
on behalf of such Party, such Party will give prior written notice(s) to the
other Party of its intent to invoke the CREATE Act and of each submission or
disclosure such Party intends to make to the USPTO pursuant to the CREATE Act,
including: (i) any disclosure of or regarding the existence or contents of this
Agreement to the USPTO; (ii) the disclosure of any “subject matter developed by
the other Party” (as such term is used in the CREATE Act) in, without
limitation, an information disclosure statement, or (iii) the filing of any
terminal disclaimer over the intellectual property of the other Party, it being
agreed that no such submission, disclosure or filing shall be made by such Party
without the prior written consent of the other Party, such consent not to be
unreasonably withheld, conditioned or delayed; (c) without limiting subsection
(b) above (including the obligation to obtain a Party’s prior approval), it
shall not be a violation of confidentiality obligations hereunder for a Party,
as necessary in connection with the invocation of the CREATE Act, to disclose to
the USPTO (i) the intellectual property of the other Party in, without
limitation, an information disclosure statement or (ii) this Agreement, provided
that such Party exercises reasonable efforts to limit the scope of such
disclosure as strictly necessary to invoke the CREATE Act, including by
reasonably redacting the material terms of this Agreement before any such
disclosure; and (d)

58



--------------------------------------------------------------------------------



 



without limiting subsection (b) above, each Party will provide reasonable
cooperation to the other Party in connection with such other Party’s efforts to
invoke and rely on the CREATE Act.
     8.9 License to TopoTarget.
          (a) Spectrum hereby grants TopoTarget a royalty-free license to and
under the Spectrum Sole Inventions which relate to a [***]. The foregoing
license shall be exclusive (even as to Spectrum and its Affiliates) with respect
to the rights granted under clauses (i) and (ii) above, and non-exclusive with
respect to the rights granted under clause (iii) above.
          (b) The licenses granted by Spectrum to TopoTarget in this Section may
be sublicensed by TopoTarget to any Affiliate or Third Party; provided that
TopoTarget shall have the right to sublicense the license granted by Spectrum
under this Section only to sublicensees who agree in advance to grant TopoTarget
a license, with the right to sublicense to Spectrum on a royalty-free basis,
under any invention, data or information made by such sublicensee which relates
to a [***]. Any sublicense under the licenses granted by Spectrum to TopoTarget
in this Section shall be consistent with the terms of this Agreement and shall
include confidentiality and non-use obligations no less stringent than those set
forth in Article 11.
ARTICLE 9
REPRESENTATIONS, WARRANTIES AND COVENANTS
     9.1 Mutual Representations and Warranties. Each Party hereby represents,
warrants, and covenants (as applicable) to the other Party as follows, as of the
Effective Date:
          (a) Corporate Existence and Power. It is a corporation or limited
partnership, as applicable, duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it is incorporated or
formed, and has all requisite power and authority and the legal right to own and
operate its property and assets and to carry on its business as it is now being
conducted and as contemplated in this Agreement, including the right to grant
the licenses granted by it hereunder.
          (b) Authority and Binding Agreement. It has the requisite power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder; it has taken all necessary action on its part required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder; and this Agreement has been duly executed and
delivered on its behalf, and constitutes a legal, valid, and binding obligation
of such Party that is enforceable against it in accordance with its terms,
subject as to enforcement of remedies to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting generally the enforcement
of creditors’ rights and subject to a court’s discretionary authority with
respect to the granting of a decree ordering specific performance or other
equitable remedies.
          (c) Consents. All necessary consents, approvals and authorizations of
all Governmental Authorities and any Third Parties required to be obtained by it
in connection with the execution, delivery and performance of this Agreement
have been obtained by it.
 
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

59



--------------------------------------------------------------------------------



 



          (d) No Conflict. The execution and delivery of this Agreement, the
performance of such Party’s obligations hereunder and the licenses and
sublicenses to be granted pursuant to this Agreement (i) to its knowledge, do
not conflict with or violate any requirement of Applicable Law existing as of
the Effective Date, (ii) do not conflict with or violate the certificate of
incorporation, certificate of formation, by-laws, limited partnership agreement
or other organizational documents of such Party, and (iii) do not conflict with,
violate, breach or constitute a default under any contractual obligations of
such Party or any of its Affiliates existing as of the Effective Date, except as
would not reasonably be expected to have a material adverse effect on the
transactions contemplated by this Agreement.
          (e) Notice of Infringement or Misappropriation. Such Party has not
received any written notice from any Third Party asserting or alleging that the
research, Development, making or using of Compounds or Products by such Party
prior to the Effective Date or upon Commercialization, infringed,
misappropriated or diluted, or will infringe, misappropriate or dilute the
intellectual property rights of such Third Party.
     9.2 TopoTarget Technology. TopoTarget hereby represents and warrants to
Spectrum as of the Effective Date that:
          (a) TopoTarget is the sole owner of all right, title and interest in
and to, or Controls, with the right to sublicense, the TopoTarget Patents set
forth in Exhibit C, free and clear of any mortgage, pledge, claim, security
interest, covenant, easement, encumbrance, lien, lease, sublease, option, or
charge of any kind, limitations on transfer or any subordination arrangement in
favor of a Third Party (other than Permitted Encumbrances) and, except for the
licenses and sublicenses contemplated by Article 2 and the Material Contracts,
as of the Effective Date it has granted no other rights in favor of a Third
Party under the TopoTarget Technology in the Territory;
          (b) [***].
          (c) as of the Effective Date, to TopoTarget’s knowledge, there are no
materials, Information, or intellectual property rights that TopoTarget has a
license, right or covenant to and that, if TopoTarget provided Spectrum with
access, a license, or a sublicense right or covenant (as applicable) to such
materials, Information or intellectual property without violating the terms of
any then-existing agreement or other arrangement with any Third Party, would
increase at any time the amount of any payments required under any such
agreement or arrangement;
          (d) no Third Party nor employee of TopoTarget has asserted or alleged
in writing to TopoTarget that it has an ownership interest in the TopoTarget
Technology, and no Third Party has contested or asserted in writing to
TopoTarget that the TopoTarget Patents are not valid or enforceable in the
Territory;
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

60



--------------------------------------------------------------------------------



 



          (e) to the knowledge of TopoTarget as of the Effective Date, the
Development, manufacture and Commercialization of the Compound or Product (in
its current form) in the Territory does not infringe any valid or enforceable
claims of any Third Party issued patent or, if issued, any claims of any Third
Party pending patent applications;
          (f) TopoTarget has not received written notice of any interference or
opposition proceeding relating to the TopoTarget Patents in the Territory;
          (g) TopoTarget has made available to Spectrum all data, results or
other information derived from or regarding any preclinical or clinical study
that would be reasonably expected to be relevant to an evaluation of any
material safety risks associated with the Product; and
          (h) The statements set forth in Schedule 9.2(h) accurately reflect the
specifications for Belinostat as of the Effective Date.
     9.3 TopoTarget Trademark Representations and Warranties. TopoTarget hereby
represents and warrants to Spectrum as of the Effective Date that:
          (a) to the knowledge of TopoTarget, there is no Third Party using or
infringing any of the TopoTarget Trademarks in the Territory in derogation of
the rights granted to Spectrum in this Agreement;
          (b) TopoTarget has not received notice of any opposition or
cancellation action or litigation pending or any communication which expressly
threatens an opposition or cancellation action, or other litigation, before any
trademark office, court or any other governmental entity in the Territory with
respect to any of the TopoTarget Trademarks;
          (c) the TopoTarget Trademarks listed on Exhibit D attached hereto are
the only trademarks owned, held, Controlled, licensed or otherwise used (or
intended to be used) by TopoTarget or its Affiliates with respect to the Product
in the Territory (other than the “TOPOTARGET” trademark);
          (d) to the knowledge of TopoTarget, it has all rights necessary to use
the TopoTarget Trademarks with respect to the Product in the Territory and to
assign to Spectrum the TopoTarget Trademarks as set forth above and TopoTarget
has not obtained any Third Party consents in connection with the prosecution of
the TopoTarget Trademarks in the Territory; and
          (e) to the knowledge of TopoTarget, it has not infringed,
misappropriated, diluted or otherwise violated any trademark of any Third
Parties by registering or using the TopoTarget Trademarks in the Territory.
     9.4 Compliance with Law. Each Party shall, and shall ensure that its
Affiliates and sublicensees shall, comply in all material respects with all
Applicable Laws in exercising their rights and fulfilling their obligations
under this Agreement.
     9.5 Representations regarding Debarment. Each Party represents, warrants
and covenants that as of the Effective Date and during the Term, neither it nor
its Affiliates nor any

61



--------------------------------------------------------------------------------



 



of their respective directors, officers, or employees, and, to its knowledge
based upon reasonable inquiry, any Third Party (and its directors, officers,
employees and consultants), in each case who were responsible for the
development or whose responsibilities involve the Development or
Commercialization of the Product as authorized by this Agreement or the
Promotion of the Product as authorized by the Co-Promotion Right:
          (a) are debarred under Section 306(a) or 306(b) of the FD&C Act;
          (b) have been charged with, or convicted of, any felony under
Applicable Laws related to any of the following: (A) the development or approval
of any drug product or the regulation of any drug product under the FD&C Act;
(B) a conspiracy to commit, aid or abet the development or approval of any drug
product or regulation of any drug product; (C) health care program-related
crimes (involving Medicare or any State health care program); (D) patient abuse,
controlled substances, bribery, payment of illegal gratuities, fraud, perjury,
false statement, racketeering, blackmail, extortion, falsification or
destruction of records; (E) interference with, obstruction of an investigation
into, or prosecution of, any criminal offense; or (F) a conspiracy to commit,
aid or abet any of these listed felonies or misdemeanors; and
          (c) is excluded, suspended or debarred from participation, or
otherwise ineligible to participate, in any Federal or State health care
programs (including convicted of a criminal offense that falls within the scope
of 42 U.S.C. §1320a-7 but not yet excluded, debarred, suspended, or otherwise
declared ineligible), or excluded, suspended or debarred from participation, or
otherwise ineligible to participate, in any Federal procurement or
nonprocurement programs;
          (d) each Party will notify the other Party immediately, but in no
event later than five (5) days, after knowledge of any exclusion, debarment,
suspension or other ineligibility occurring during the Term.
     9.6 Regulatory Matters. TopoTarget hereby represents and warrants the
following to Spectrum as of the Effective Date:
          (a) TopoTarget has provided or made available, when requested by
Spectrum to conduct its due diligence review, any and all material documents and
communications in its possession from and to the FDA or any other Governmental
Authority, or prepared by the FDA or any other Governmental Authority, related
to a Product, that may bear on compliance with the requirements of the FDA or
any other Governmental Authority in the Territory, including any notice of
inspection, inspection report, warning letter, deficiency letter, or similar
communication;
          (b) Neither TopoTarget nor any of its Affiliates has received, with
respect to a Product, any oral or written communication (including any warning
letter, untitled letter, or similar notices) from the FDA and there is no action
pending or, to TopoTarget’s knowledge, threatened (including any prosecution,
injunction, seizure, civil fine, suspension or recall), in each case alleging
that with respect to a Product, TopoTarget or any of its Affiliates is not
currently materially in compliance with any and all Applicable Laws implemented
by the FDA. Neither TopoTarget nor any of its Affiliates has received any
written notice from any

62



--------------------------------------------------------------------------------



 



Governmental Authority claiming that the research, development, manufacture,
use, offer for sale, sale, or import of a Product is materially noncompliant
with any Applicable Laws;
          (c) To TopoTarget’s knowledge, none of TopoTarget, any of its
Affiliates or any of their respective officers, employees or agents has made,
with respect to a Product, an untrue statement of a material fact to the FDA or
other Governmental Authority or failed to disclose a material fact required to
be disclosed to the FDA or other Governmental Authority;
          (d) To TopoTarget’s knowledge, all testing, research and manufacture
of the Products by or on behalf of TopoTarget and its Affiliates has been
conducted in compliance with all Applicable Laws as applicable and required at
the time such activity was performed; and
          (e) There is no material matter known to TopoTarget as of the
Effective Date which has not been disclosed by TopoTarget to Spectrum concerning
the safety or efficacy of any Product.
     9.7 Representations regarding Spectrum NDA Shares. TopoTarget hereby
represents and warrants the following to Spectrum as of each of the Effective
Date and the Issuance Date:
          (a) Investment Intent. TopoTarget is acquiring the Spectrum NDA Shares
for its own account for investment purposes only and not with a view to or for
distributing or reselling such securities or any part thereof, without
prejudice, however, to its right at all times to sell or otherwise dispose of
all or any part of such securities in compliance with applicable federal and
state securities laws and with such other restrictions as may apply, including
the restrictions set forth in the Registration Rights and Stockholder Agreement.
TopoTarget does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Spectrum NDA Shares.
          (b) Purchaser Status. TopoTarget meets one or more of the standards
for an “accredited investor” as defined in Rule 501(a) under the Securities Act
of 1933, as amended (the “Securities Act”).
          (c) Access to Information. TopoTarget has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of Spectrum concerning the terms and conditions of
the issuance of the Spectrum NDA Shares and the merits and risks of investing in
such securities; (ii) access to information about Spectrum and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that is necessary to make an informed
investment decision with respect to the Spectrum NDA Shares.
          (d) Restrictions on Resale. TopoTarget understands that the Spectrum
NDA Shares to be issued upon the conditions outlined under Section 7.2(a) have
not been and will not be registered under the Securities Act upon issuance and
must be held indefinitely unless or until a subsequent disposition thereof is
registered under the Securities Act (including under the registration statement
contemplated by the Registration Rights and Stockholder Agreement) or is exempt
from such registration, that the Spectrum NDA Shares will also be subject to the

63



--------------------------------------------------------------------------------



 



restrictions on transfer set out in the Registration Rights and Stockholder
Agreement, and that the share certificate for such Spectrum NDA Shares will
contain a restrictive legend substantially as set forth in the Registration
Rights and Stockholder Agreement.
     9.8 No Broker. No broker, finder, agent or similar intermediary has acted
for or on behalf of a Party or its Affiliates in connection with this Agreement
or the transactions contemplated hereby, and no broker, finder, agent or similar
intermediary is entitled to any broker’s, finder’s or similar fee or other
commission in connection therewith based on any agreement, arrangement or
understanding with a Party or its Affiliates or any action taken by a Party or
its Affiliates; provided that a Party shall bear all liabilities associated with
claims by any broker, finder, agent or similar intermediary that it is entitled
to any broker’s, finder’s or similar fee or other commission in connection with
this Agreement or the transactions contemplated hereby asserted against such
Party or its Affiliates.
     9.9 Material Contracts. Schedule 9.9 sets forth all of the agreements to
which TopoTarget or its Affiliates are a party as of the Effective Date that
involve the manufacturing of Products in bulk and finished form or otherwise
directly relevant to the manufacture or supply of Product for sale in the
Territory (the “Material Contracts”). All of the Material Contracts have been
delivered or made available (in an acceptable format) to Spectrum (or where a
contract or agreement is other than in writing, Schedule 9.9 contains a true,
accurate and complete summary of the material terms of such contract or
agreement) and, as of the Effective Date, to TopoTarget’s knowledge, are valid,
subsisting agreements, in full force and effect and binding upon the parties
thereto in accordance with their terms and TopoTarget or its Affiliate has paid
in full all amounts due thereunder and has satisfied in full all of its material
accrued liabilities and obligations thereunder, and is not in material default
under any of them nor is any other party to any such contract or other agreement
in default thereunder, nor does any condition exist which with notice or lapse
of time or both would constitute a default thereunder.
     9.10 No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN
THIS ARTICLE 9, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, IS MADE OR GIVEN BY OR ON BEHALF OF A PARTY. ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.
ARTICLE 10
INDEMNIFICATION
     10.1 General Indemnification by TopoTarget. TopoTarget shall defend,
indemnify, and hold harmless Spectrum, its Affiliates, and their respective
officers, directors, employees, consultants and authorized agents and their
respective successors and assigns or heirs, as the case may be (the “Spectrum
Indemnitees”) from and against any and all claims, damages, liabilities, losses,
costs (including reasonable attorneys’ fees and expenses) and expenses
(collectively “Losses”) to the extent resulting from any claim of a Third Party
against such Spectrum Indemnitee based on or arising out of:

64



--------------------------------------------------------------------------------



 



          (a) any misrepresentation or breach of any of TopoTarget’s
representations, warranties, covenants or obligations under this Agreement;
          (b) the gross negligence or willful misconduct of, or violation of
Applicable Law by, TopoTarget, its Affiliates, licensees, contractors,
distributors, or their respective officers, directors, employees, consultants or
authorized agents under this Agreement;
          (c) Product Liability claims under Section 10.3(b).
     The foregoing indemnity obligations shall not apply to the extent that the
Losses of such Spectrum Indemnitee were caused by: (i) a breach of any of
Spectrum’s representations, warranties, covenants, or obligations under this
Agreement; or (ii) the negligence or willful misconduct of, or violation of
Applicable Law by, such Spectrum Indemnitee.
     10.2 General Indemnification by Spectrum. Spectrum shall defend, indemnify
and hold harmless TopoTarget, its Affiliates, and their respective officers,
directors, employees, consultants and authorized agents and their respective
successors and assigns or heirs, as the case may be (the “TopoTarget
Indemnitees”) from and against any and all Losses to the extent resulting from
any claim of a Third Party against such TopoTarget Indemnitee based on or
arising out of:
          (a) any misrepresentation or breach of any of Spectrum’s
representations, warranties, covenants or obligations under this Agreement;
          (b) the gross negligence or willful misconduct of, or violation of
Applicable Law by, Spectrum, its Affiliates, licensees, distributors or their
respective officers, directors, employees, consultants or authorized agents
under this Agreement; or
          (c) Product Liability claims under Section 10.3(a).
     The foregoing indemnity obligation shall not apply to the extent that the
Losses of such TopoTarget Indemnitee were caused by: (i) a breach of any of
TopoTarget’s representations, warranties, covenants, or obligations under the
Agreement; or (ii) the negligence or willful misconduct of, or violation of
Applicable Law by, such TopoTarget Indemnitee.
     10.3 Product Liability Indemnification
          (a) Notwithstanding anything to the contrary herein, Spectrum shall be
solely responsible for all Losses from Product Liability claims brought in the
Territory, other than to the extent covered in clause (b) below, resulting
directly from (i) Spectrum’s breach of its warranties, covenants or agreements
contained in this Agreement, (ii) the violation of any Applicable Laws by
Spectrum, its Affiliates, distributors or sublicensees (other than TopoTarget,
its Affiliates, licensees or contractors), (iii) Development Activities by
Spectrum, its Affiliates or sublicensees (other than TopoTarget, its Affiliates,
licensees or contractors), (iv) the use, development, manufacture, promotion,
distribution, marketing, offering for sale, sale and commercialization of the
Product by or on behalf of Spectrum or its Affiliates, licensees or sublicensees
(other than TopoTarget, its Affiliates, licensees or contractors), (v) the
conduct of clinical trials for the Product anywhere by Spectrum, its Affiliates,
licensees or sublicensees

65



--------------------------------------------------------------------------------



 



(other than TopoTarget, its Affiliates, licensees or contractors) and/or
(vi) inaccurate or misleading content of any sales or promotional literature in
connection with the marketing, promotion and sale of the Product in the
Territory.
          (b) Notwithstanding anything to the contrary herein, TopoTarget shall
be solely responsible for all Losses from Product Liability claims, other than
to the extent covered in clause (a) above, resulting directly from
(i) TopoTarget’s breach of its warranties, covenants or agreements contained in
this Agreement, (ii) the violation of any Applicable Laws by TopoTarget, its
Affiliates or licensees (other than Spectrum, its Affiliates, licensees or
contractors), (iii) Development activities by TopoTarget, its Affiliates or
licensees (other than Spectrum, its Affiliates, licensees or contractors),
(iv) the use, development, manufacture, promotion, distribution, marketing,
offering for sale, sale and commercialization of the Product by or on behalf of
TopoTarget or its Affiliates, licensees or sublicensees (other than Spectrum,
its Affiliates, licensees or contractors) inside or outside the Territory prior
to the Effective Date or during the Term, (v) the conduct of clinical trials for
the Product anywhere by TopoTarget, its Affiliates, licensees or sublicensees
(other than Spectrum, its Affiliates, licensees or contractors), and/or
(vi) inaccurate or misleading content of any sales or promotional literature in
connection with the marketing, promotion and sale of the Product in the
Territory that was not approved by Spectrum.
     10.4 Indemnification Procedures.
          (a) Notice of Claim. All indemnification claims in respect of any
indemnitee seeking indemnity under this Agreement will be made solely by the
corresponding Party seeking indemnity under this Article 10 (the “Indemnified
Party”). The Indemnified Party will give the indemnifying Party (the
“Indemnifying Party”) prompt written notice (an “Indemnification Claim Notice”)
of any Losses or the discovery of any fact upon which such Indemnified Party
intends to base a request for indemnification under this Article 10, as
applicable. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time). Together with
the Indemnification Claim Notice, the Indemnified Party will furnish promptly to
the Indemnifying Party copies of all notices and documents (including court
papers) received by the Indemnified Party in connection with the Third Party
claim.
          (b) Control of Defense. At its option, the Indemnifying Party may
assume the defense of any Third Party claim subject to indemnification as
provided for in this Article 10 by giving written notice to the Indemnified
Party within thirty (30) days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice, provided however that (i) the claim solely seeks
monetary damages and (ii) the Indemnifying Party expressly agrees in writing
that as between the Indemnifying Party and the Indemnified Party, the
Indemnifying Party shall be solely obligated to satisfy and discharge the claim
in full (the matters described in (i) and (ii), the “Litigation Conditions”).
The Indemnified Party may, at any time, assume all such defense if the
Litigation Conditions are not satisfied at any time. Upon assuming the defense
of a Third Party claim in accordance with this Section 10.4, the Indemnifying
Party shall be entitled to

66



--------------------------------------------------------------------------------



 



appoint lead counsel in the defense of the Third Party claim. Should the
Indemnifying Party assume the defense of a Third Party claim, except as
otherwise set forth in this Section 10.4(b), the Indemnifying Party will not be
liable to the Indemnified Party for any legal expenses subsequently incurred by
such Indemnified Party in connection with the analysis, defense or settlement of
the Third Party claim.
          (c) Right to Participate in Defense. Without limiting Section 10.4(b),
any Indemnified Party will be entitled to participate in, but not control, the
defense of a Third Party claim for which it has sought indemnification hereunder
and to employ counsel of its choice for such purpose; provided, however, that
such employment will be at the Indemnified Party’s own expense unless (i) the
employment thereof has been specifically authorized by the Indemnifying Party in
writing, (ii) the Indemnifying Party has failed to assume and actively further
the defense and employ counsel in accordance with Section 10.4(b) (in which case
the Indemnified Party will control the defense), or (iii) the Indemnifying Party
no longer satisfies the Litigation Conditions.
          (d) Settlement. Notwithstanding any other provision of this Agreement,
the Indemnifying Party shall not enter into settlement of any Third Party claim
without the prior written consent of the Indemnified Party, except as provided
in this Section 10.4(d). If a firm offer is made to settle a Third Party claim
without leading to liability or the creation of a financial or other obligation
on the part of the Indemnified Party and provides, in customary form, for the
unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to such firm offer within ten (10) days after its receipt of
such notice, the Indemnified Party may continue to contest or defend such Third
Party claim and in such event, the maximum liability of the Indemnifying Party
as to such Third Party claim shall not exceed the amount of such settlement
offer. If the Indemnified Party fails to consent to such firm offer and also
fails to assume defense of such Third Party claim, the Indemnifying Party may
settle the Third Party claim upon the terms set forth in such firm offer to
settle such Third Party claim. If the Indemnified Party has assumed the defense
pursuant to Section 10.4(c), it shall not agree to any settlement without the
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed).
          (e) Cooperation. If the Indemnifying Party chooses to defend or
prosecute any Third Party claim, the Indemnified Party will cooperate in the
defense or prosecution thereof and will furnish such records, information and
testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested in
connection with such Third Party claim. Such cooperation will include access
during normal business hours afforded to the Indemnifying Party to, and
reasonable retention by the Indemnified Party of, records and information that
are reasonably relevant to such Third Party claim, and making employees and
agents available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.
     10.5 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY EXEMPLARY, SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT
DAMAGES, COSTS OR EXPENSES (INCLUDING LOST

67



--------------------------------------------------------------------------------



 



PROFITS, LOST REVENUES AND/OR LOST SAVINGS) ARISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 10.5 IS INTENDED
TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY
PARTY IN CONNECTION WITH (A) THIRD PARTY CLAIMS UNDER SECTION 10.1 OR 10.2,
(B) DAMAGES AVAILABLE FOR A PARTY’S BREACH OF ARTICLE 11, OR (C) DAMAGES TO THE
EXTENT ARISING FROM OR RELATING TO WILLFUL MISCONDUCT OR FRAUDULENT ACTS OR
OMISSIONS OF A PARTY.
     10.6 Insurance.
          (a) Comprehensive General Liability. Each Party shall maintain at such
Party’s sole expense, comprehensive general liability insurance coverage in
amounts reasonably determined by the Parties from time to time but at least
appropriate to the risk involved in Developing, Manufacturing, transporting,
selling or marketing the Products, and listing the other Party as an additional
insured; provided, however, that unless agreed to by the Parties, in no event
shall a Party maintain less than Five Million Dollars (US $5,000,000) of such
liability insurance, which can include a combination of general liability
insurance and umbrella policy. Such insurance shall be in effect as of the
Effective Date; provided that each Party reserves the right to satisfy its
obligations under this Section 10.6(a) through self-insurance (as reasonably
acceptable to the other Party).
          (b) Product Liability. As of the Effective Date, Spectrum and
TopoTarget shall each establish and maintain product liability (including
clinical trial liability) or other appropriate insurance in the minimum amount
of Five Million Dollars (US $5,000,000) per occurrence, and as of the First
Commercial Sale of any Product in any country, the selling Party shall establish
and maintain product liability (including clinical trial liability) or other
appropriate insurance in the minimum amount of Ten Million Dollars (US
$10,000,000) per occurrence, and shall specify the other Party as an additional
insured.
ARTICLE 11
CONFIDENTIALITY
     11.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, each Party agrees that,
for the Term and for five (5) years thereafter, it shall keep confidential and
shall not publish or otherwise disclose and shall not use for any purpose other
than as provided for in this Agreement any Confidential Information of the other
Party except for that portion of such information or materials that the
receiving Party can demonstrate by competent proof:
          (a) was already known to the receiving Party or its Affiliate, other
than under an obligation of confidentiality, at the time of disclosure by the
other Party;
          (b) was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;

68



--------------------------------------------------------------------------------



 



          (c) became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;
          (d) is subsequently disclosed to the receiving Party or its Affiliate
by a Third Party who is not bound by an obligation of confidentiality to the
disclosing Party with respect to such information; or
          (e) is subsequently independently discovered or developed by the
receiving Party or its Affiliate without the aid, application, or use of
Confidential Information.
     Notwithstanding the foregoing, the receiving Party may disclose without
violation of this Agreement such portion of the Confidential Information as is
required or permitted to be disclosed if, on the advice of counsel, it is
required under Applicable Law or pursuant to legal process to disclose such
Confidential Information of the other Party; provided that unless otherwise
prohibited by Applicable Law, the receiving Party first advises the disclosing
Party of such intended disclosure and provides the disclosing Party with the
opportunity to seek appropriate judicial or administrative relief to avoid, or
obtain confidential treatment of, such disclosure at the disclosing Party’s sole
cost and expense.
     The confidentiality provisions set forth herein shall supersede and replace
the Existing Confidentiality Agreement and shall be deemed to cover all
Confidential Information (as defined in the Existing Confidentiality Agreement)
disclosed or obtained under the Existing Confidentiality Agreement.
     Under otherwise specified in writing, all documents, record bearing media
and materials containing or embodying Confidential Information provided by the
disclosing Party shall remain the property of the disclosing Party. Upon the
written request of the disclosing Party, the receiving Party agrees to return
all such Confidential Information or destroy all documents, record bearing media
and materials created by the receiving Party that contain or embody any
Confidential Information of the disclosing Party, as well as any copies thereof,
except for one copy which may be retained by the receiving Party’s legal counsel
for purposes of complying with such Party’s obligations hereunder.
     11.2 Authorized Disclosure. Each Party may disclose Confidential
Information belonging to the other Party to the extent such Party determines
such disclosure is reasonably necessary in the following situations:
          (a) prosecuting or defending litigation relating to this Agreement;
          (b) disclosure to its and its Affiliates respective directors,
officers, employees, consultants, professional advisors, lenders, insurers and
sublicensees only on a need-to-know basis and solely as necessary in connection
with this Agreement, provided that each disclosee must be bound by obligations
of confidentiality and non-use no less stringent than those set forth in
Sections 11.1 and 11.2 prior to any such disclosure; and
          (c) solely with respect to the material terms of this Agreement,
disclosure to any bona fide potential or actual investor, investment banker,
acquirer, merger partner, or other

69



--------------------------------------------------------------------------------



 



potential or actual financial partner; provided that each disclosee must be
bound by obligations of confidentiality and non-use no less stringent than those
set forth in Sections 11.1 and 11.2 prior to any such disclosure. The receiving
Party shall be liable for any breach of such confidentiality and non-use
obligations by any such Third Party.
     11.3 Publicity; Terms of Agreement.
          (a) The Parties shall make separate public announcements of the
execution of this Agreement on or after the Effective Date in the forms attached
hereto as Exhibit I. The Parties agree that the material terms of this Agreement
are the Confidential Information of both Parties, subject to the authorized
disclosure provisions set forth in Section 11.2 and this Section 11.3. Each
Party may publicly disclose without violation of this Agreement, such terms of
this Agreement as are, on the advice of counsel, required by the rules and
regulations of the United States Securities and Exchange Commission or any
successor (“SEC”), The NASDAQ Stock Market, Inc. or the Copenhagen Stock
Exchange; provided that such Party shall advise the other Party of such intended
disclosures and provide the other Party with reasonable opportunity to request
that such Party seek (at such Party’s expense) confidential treatment of such
disclosures to be filed with the relevant securities exchange. Subject to the
immediately preceding sentence, each Party shall consult with the other Party,
and the other Party shall have the right to review and comment with respect to
the redaction of the terms of this Agreement or Confidential Information as part
of the confidential treatment request to the SEC or other securities exchange.
          (b) After release of the press release announcing this Agreement and
excluding any public disclosures of the terms of this Agreement that are
authorized by Section 11.3(a), if either Party desires to make a public
announcement concerning the material terms of this Agreement, milestones
achieved under this Agreement or other Confidential Information of the other
Party, such Party shall give reasonable prior advance notice of the proposed
text of such announcement to the other Party for its prior review and approval
(except as otherwise provided herein), such approval not to be unreasonably
withheld, conditioned or delayed. A Party commenting on such a proposed press
release shall provide its comments, if any, within one (1) Business Day after
receiving the press release for review. In relation to each Party’s review of
such an announcement, such Party may make specific, reasonable comments on such
proposed press release or other public disclosure within the prescribed time for
commentary. Neither Party shall be required to seek the permission of the other
Party to disclose any information already disclosed or otherwise in the public
domain, provided such information remains accurate.
     11.4 Publications. Neither Party shall publicly present or publish results
of studies, clinical or otherwise, carried out under this Agreement (each such
presentation or publication, a “Publication”) without the prior approval of the
JDC. The submitting Party shall provide the JDC with the opportunity to review
any proposed Publication at least thirty (30) days prior to the earlier of its
presentation or intended submission for publication. Notwithstanding the
foregoing, Spectrum shall not have the right to publish or present TopoTarget’s
Confidential Information without TopoTarget’s prior written consent, and
TopoTarget shall not have the right to publish or present Spectrum’s
Confidential Information without Spectrum’s prior written consent.

70



--------------------------------------------------------------------------------



 



     11.5 Clinical Trial Registries. In connection with any data or other
information generated by a Party hereunder, each Party shall have the right to
publish such data and information without further approval from the other on
ClinicalTrials.gov or other public web based data entry system in accordance
with the International Committee of Medical Journal Editors (ICMJE). The Party
that conducts the clinical study in accordance with this Agreement shall be
exclusively responsible for registering the study in accordance with the Food
and Drug Administration Amendments Act (FDAAA) of 2007, updating and/or amending
such clinical trial registration as appropriate, and publishing the results of
such trial in accordance with Applicable Laws.
ARTICLE 12
TERM AND TERMINATION
     12.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 12, shall remain in effect
until the expiration of the last to expire royalty obligation with respect to
Products under this Agreement (the “Term”). [***].
     12.2 Termination by Spectrum at Will.
          (a) Spectrum shall have the right to terminate this Agreement in its
entirety upon [***] ([***]) days written notice to TopoTarget.
          (b) Notwithstanding subsection (a), Spectrum shall have the right to
terminate this Agreement upon written notice effective immediately in the event
that:
               (i) the FDA or any other Governmental Authority prohibits the
further clinical use of the Product in the applicable jurisdiction within the
Territory and/or terminates the IND under 21 CFR 312.44 on grounds of safety (or
equivalent grounds with respect to any Territory outside of the U.S. Territory).
This termination excludes failure of Spectrum to comply with any applicable
requirement of regulations 21 CFR 312.50 or 21 CFR 312.56 (or equivalent grounds
with respect to any Territory outside of the U.S. Territory); or
               (ii) a clinical hold imposed by the FDA or other Governmental
Authority is definitively converted to “inactive status” under 21 CFR 312.45 on
grounds of safety (or equivalent grounds with respect to such other Territory).
     12.3 Termination by Spectrum for Breach by TopoTarget. In the event
TopoTarget, after receiving written notice from Spectrum identifying a material
breach by TopoTarget of its obligations under this Agreement, fails to cure such
material breach within [***] ([***]) days from the date of such notice, then
Spectrum may elect to terminate this Agreement, in which case the licenses
granted to Spectrum under Section 2.1 shall terminate, except as necessary for
Spectrum to exercise its continuing rights and fulfill its continuing
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

71



--------------------------------------------------------------------------------



 



obligations under Section 12.7(d), and Spectrum shall be entitled to claim from
TopoTarget all damages which would otherwise be due to Spectrum and to seek all
other remedies otherwise available to Spectrum for such breach as permitted by
this Agreement.
     Spectrum shall elect between the remedies provided in this Section 12.3 and
Section 12.4 and shall provide notice in writing to TopoTarget within [***]
([***]) days after the end of the [***] ([***]) cure period set forth above.
     Notwithstanding the foregoing, if TopoTarget is alleged to be in material
breach and disputes such termination through the dispute resolution procedures
set forth in this Agreement, then Spectrum’s right to terminate this Agreement
shall be tolled for so long as such dispute resolution procedures are being
pursued by TopoTarget in good faith and if it is finally and conclusively
determined that TopoTarget is in material breach, then prior to any termination
becoming effective or any remedies being enforced, TopoTarget shall have the
right to cure such material breach after such determination within the cure
period provided above in this Section 12.3.
     12.4 Alternate Remedies for Breach by TopoTarget. In the event TopoTarget,
after receiving written notice from Spectrum identifying a material breach by
TopoTarget of any obligation under this Agreement, fails to cure such material
breach within [***] ([***]) days from the date of such notice, then Spectrum may
elect to allow this Agreement to remain in effect, in which case:
          (a) the JDC, JCC and all subcommittees shall be abolished, and
thereafter Spectrum shall have the right to make the decisions and take the
actions previously reserved to the JDC and JCC, and
          (b) the Co-Promotion Option and the Co-Promotion Right shall
immediately terminate;
          (c) the Territory shall be expanded to include the China Territory,
for no additional consideration; and
          (d) Damages.
               (i) Spectrum shall be free to seek (without restriction as to the
number of times it may seek) damages and costs that may be available under
applicable law and shall be entitled to offset the amount of any damages and
costs obtained in a final, non-appealable judgment (or judgment from which no
appeal was taken within the allowable time period) of monetary damages or costs
(as permitted by this Agreement) against TopoTarget against any amounts
otherwise due to TopoTarget under Article 7; or
               (ii) In the event TopoTarget’s material breach is such that it
materially adversely impacts Spectrum’s ability to develop or commercialize the
Product in the Territory on an ongoing basis, then Spectrum shall have the right
on a one-time basis during the Development
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

72



--------------------------------------------------------------------------------



 



Phase and on a one-time basis during the Commercialization Phase, to provide
notice to TopoTarget that Spectrum is seeking to invoke the Payment Reduction
Remedy. In the event Spectrum does so and an arbitration proceeding pursuant to
this Agreement determines that TopoTarget’s material breach materially adversely
impacts Spectrum’s ability to develop or commercialize the Product in the
Territory, [***]. The amount of liquidated damages in this subsection (ii) is so
fixed and agreed upon because of the impracticability and extreme difficulty in
fixing and ascertaining the actual damages that Spectrum would sustain in the
event of a material breach by TopoTarget as described in this Section. As used
herein, “Development Phase” shall mean the period commencing with the Effective
Date and continuing until Regulatory Approval of the Product in the U.S.
Territory and “Commercialization Phase” shall mean the period commencing at the
end of the Development Phase and continuing until the end of the Term. If
Spectrum invokes the Payment Reduction Remedy during the Development Phase and
reduces its royalty and milestone payments as set forth above, Spectrum shall
not have the right to invoke the Payment Reduction Remedy during the
Commercialization Phase. For avoidance of doubt, the royalty rate specified in
Section 7.4 for future Net Sales by Spectrum and the development milestone and
sales milestone payments under Section 7.2 and 7.3, may not be reduced by more
than [***] percent ([***]%) pursuant to this Section 12.4(d)(ii).
     Notwithstanding the foregoing, if TopoTarget is alleged to be in material
breach and disputes such termination through the dispute resolution procedures
set forth in this Agreement, then Spectrum’s remedies under this Section shall
be tolled for so long as such dispute resolution procedures are being pursued by
TopoTarget in good faith and if it is finally and conclusively determined that
TopoTarget is in material breach, then prior to any termination becoming
effective or any remedies being enforced, TopoTarget shall have the right to
cure such material breach after such determination within the cure period
provided above in this Section 12.4.
     12.5 Termination by TopoTarget.
          (a) Breach by Spectrum. In the event that Spectrum materially breaches
this Agreement, and fails to cure such breach within [***] ([***]) days of
receipt of written notice identifying such breach from TopoTarget (or, in the
case of payment obligations, [***] ([***]) days from the date of such notice),
then TopoTarget may terminate this Agreement upon written notice to Spectrum
effective immediately, in which case the licenses granted to Spectrum under
Sections 2.1 shall terminate, and TopoTarget shall be entitled to claim from
Spectrum all damages which would otherwise be due to TopoTarget and to seek all
other remedies otherwise available to TopoTarget for such breach as permitted by
this Agreement. The Parties agree that, without limitation, the following shall
constitute a material breach of this Agreement: (a) Spectrum does not engage in
Development activities under the Development Plan for a consecutive period of
[***] ([***]) months, except to the extent such inactivity is the result of any
of the events set forth in Section 4.3(d), (b) Spectrum fails to launch the
Product in the Territory pursuant to Section 5.3 and fails to cure such failure
for a period of [***] ([***]) days after having received written notification by
TopoTarget regarding such failure, except to the extent such failure is the
result of any of the events set forth in Section 5.2(b)(iv), and (c) Spectrum
fails to pay [***].
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

73



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, if Spectrum is alleged to be in material
breach and disputes such termination through the dispute resolution procedures
set forth in this Agreement, then TopoTarget’s right to terminate this Agreement
shall be tolled for so long as such dispute resolution procedures are being
pursued by Spectrum in good faith and if it is finally and conclusively
determined that Spectrum is in material breach, then prior to any termination
becoming effective or any remedies being enforced, Spectrum shall have the right
to cure such material breach after such determination within the cure period
provided above in this Section 12.5.
          (b) Patent Challenge by Spectrum. TopoTarget may terminate this
Agreement upon written notice effective immediately in the event Spectrum brings
a challenge (or assists any Third Party in bringing a challenge) in a court of
law or in a proceeding before the USPTO or relevant non-U.S. patent office that
challenges the validity or ownership or enforceability of any of the TopoTarget
Patents or the scope of the claims covered by the TopoTarget Patents.
     In the event Spectrum is aware that its Affiliate or sublicensee is
bringing a challenge (or is assisting any Third Party in bringing a challenge)
in a court of law or in a proceeding before the USPTO or relevant patent office
that challenges the validity or ownership or enforceability of any of the
TopoTarget Patents or the scope of the claims covered by the TopoTarget Patents
in the Territory, Spectrum shall use Commercially Reasonable Efforts to cause
such Affiliate or sublicensee to cease such challenge. If such challenge does
not stop within thirty (30) days of Spectrum becoming aware of such challenge,
TopoTarget may terminate this Agreement upon written notice effective
immediately.
     For the avoidance of doubt, statements about or any action concerning any
TopoTarget Patent made or taken by or on behalf of Spectrum, its Affiliates or
sublicensees in connection with the prosecution, enforcement or defense of any
patent rights shall not be considered a patent challenge under this Section,
provided that, unless otherwise agreed in writing by the Parties, Spectrum, its
Affiliates and/or sublicensees do not make any material adverse admissions or
permit any material adverse inferences to be made as to the validity or
ownership or enforceability of any of the TopoTarget Patents or the scope of the
claims covered by the TopoTarget Patents.
     12.6 Termination Upon Bankruptcy. Either Party shall have the right to
terminate this Agreement immediately by providing written notice, if the other
Party: (a) applies for or consents to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its assets,
(b) makes a general assignment for the benefit of its creditors, (c) is
dissolved or liquidated in full or in substantial part, (d) commences a
voluntary case under Chapter 7 (or “Chapter 7 Case”) of the United States
Bankruptcy Code or consents to any such relief or to the appointment of or
taking possession of its property by any official in such an involuntary case or
such other proceeding commenced against it, (e) takes any corporate action for
the purpose of effecting any of the foregoing, (f) a case under Chapter 11 of
the Bankruptcy Code in respect of such Party is converted to a Chapter 7 Case,
or (g) becomes the subject of an involuntary Chapter 7 Case or other proceeding
seeking liquidation with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect that is not dismissed
within sixty (60) days after commencement.

74



--------------------------------------------------------------------------------



 



     12.7 Effect of Termination of the Agreement. Upon termination of this
Agreement, the following shall apply (in addition to any other rights and
obligations under Section 12.8 or otherwise under this Agreement with respect to
such termination):
          (a) Licenses; Covenant. In the event of termination of this Agreement
by either Party (other than by operation of Section 12.1), the licenses granted
to Spectrum under Section 2.1 and any other licenses and rights granted to
Spectrum under this Agreement shall terminate (and all rights in the TopoTarget
Technology shall return to TopoTarget) and Spectrum agrees to grant and hereby
grants TopoTarget, effective upon such termination, a non-exclusive,
royalty-free license under the Spectrum Patents and Spectrum Know-How solely to
the extent necessary (i) to conduct research, Development and manufacturing
activities in the Territory solely in support of Regulatory Approval worldwide
of Products that are in Development or being Commercialized in the Territory as
of the effective date of such termination (“Termination Products”), (ii) to use,
distribute, import, Promote, market, sell, and offer for sale Termination
Products in the Territory, and (iii) to make and have made Termination Products
in the Territory for sale in the Territory, under commercially reasonable terms
to be negotiated in good faith. TopoTarget shall have the right to sublicense
the license under the Spectrum Patents without Spectrum’s consent; provided
however that in the event of the termination of this Agreement by Spectrum
pursuant to Section 12.3, the license granted by Spectrum to TopoTarget under
this Section 12.7(a) shall be royalty-bearing, at a commercially reasonable rate
to be negotiated in good faith by the Parties, such rate not to exceed, in the
aggregate for the licenses granted under this Section 12.7(a) and
Section 12.7(b), [***] percent ([***]%).
     As used herein, (1) “Spectrum Patents” shall mean (A) all patents and
patent applications (excluding Joint Patents) that are Controlled by Spectrum as
of the effective date of termination and that disclose or claim any invention
made in the performance of the Development or Commercialization activities under
this Agreement that is necessary for the manufacture, use or sale of, and
relates to, any Termination Product, (B) all divisions, continuations,
continuations-in-part (to the extent directed to the subject matter disclosed in
a patent or patent application described in (A)) and requests for continued
examination of any of the foregoing, (C) all patents claiming priority to any of
the foregoing, (D) all reissues, registrations, re-examinations, extensions and
supplementary protection certificates of any of the foregoing, in each case, in
the Territory, and (2) “Spectrum Know-How” shall mean all Information (excluding
any Spectrum Patents or Joint Inventions) that is Controlled as of the effective
date of termination by Spectrum as a result of the performance of the
Development or Commercialization activities under this Agreement and relates to
a Termination Product; provided that both terms shall exclude any intellectual
property held or developed by a permitted successor of Spectrum prior to the
transaction in which it became a successor of such Party. The foregoing shall
not limit or waive TopoTarget’s non-disclosure obligations under Article 11.
          (b) Marks. In the event of termination of this Agreement by either
Party (other than by operation of Section 12.1), Spectrum shall assign to
TopoTarget all right, title and interest in and to the TopoTarget Trademarks and
Spectrum shall grant TopoTarget a non-
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

75



--------------------------------------------------------------------------------



 



exclusive, royalty-free, sublicensable license under the Spectrum Trademarks
solely to continue the Commercialization of Products in the Territory; provided
however that in the event of the termination of this Agreement by Spectrum
pursuant to Section 12.3, the license granted by Spectrum to TopoTarget under
this Section 12.7(b) shall be royalty-bearing, at a commercially reasonable rate
to be negotiated in good faith by the Parties, such rate not to exceed, in the
aggregate for the licenses granted under this Section 12.7(b) and
Section 12.7(a), [***] percent ([***]%).
          (c) Regulatory Materials. Spectrum shall transfer and assign, and
shall cause its Affiliates to transfer and assign, to TopoTarget all Regulatory
Materials and all Regulatory Approvals for Products in the Territory that are
Controlled by Spectrum or its Affiliates or sublicensees.
          (d) Remaining Inventories. At TopoTarget’s request, TopoTarget may
purchase at cost plus a commercially reasonable margin all of the inventory of
bulk or finished Products held by Spectrum as of the date of termination
(including raw materials, intermediates, and finished, unfinished, or partially
finished goods). TopoTarget shall notify Spectrum within ten (10) days after the
date of termination whether TopoTarget wishes to purchase such inventory. In the
event TopoTarget does not purchase such inventory, then Spectrum and its
Affiliates shall be permitted to sell such inventory; provided that such sales
occur within six (6) months after termination; and provided further that
Spectrum shall remain obligated to pay, and report to TopoTarget on, Net Sales
of such inventory.
          (e) Sublicense Agreements. The Parties agree that upon termination of
this Agreement for any reason, all sublicenses granted by Spectrum to Affiliates
or Third Parties under the TopoTarget Technology shall immediately terminate.
     12.8 Accrued Liabilities; Other Remedies. Termination or expiration of this
Agreement for any reason shall not release either Party from any liability or
obligation that already has accrued prior to such expiration or termination
(including any milestone or other payment that has been triggered by an event
occurring prior to the effective date of termination or expiration), nor affect
the survival of any provision hereof to the extent it is expressly stated to
survive such termination. Termination or expiration of this Agreement for any
reason shall not constitute a waiver or release of, or otherwise be deemed to
prejudice or adversely affect, any rights, remedies or claims, whether for
damages or otherwise, that a Party may have hereunder or that may arise out of
or in connection with such termination or expiration.
     12.9 Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by TopoTarget and Spectrum are, and shall otherwise
be deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section 101
of the United States Bankruptcy Code. The Parties agree that each Party, as
licensee of certain rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the United States Bankruptcy
Code. The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

76



--------------------------------------------------------------------------------



 



against a Party (such Party, the “Bankrupt Party”) under the United States
Bankruptcy Code, the other Party shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any intellectual property licensed to
such other Party and all embodiments of such intellectual property, which, if
not already in such other Party’s possession, shall be promptly delivered to it
(a) upon any such commencement of a bankruptcy proceeding upon such other
Party’s written request therefor, unless the Bankrupt Party elects to continue
to perform all of its obligations under this Agreement or (b) if not delivered
under clause (a), following the rejection of this Agreement by the Bankrupt
Party upon written request therefor by the other Party.
     12.10 Survival. The following provisions shall survive any expiration or
termination of this Agreement for the period of time specified: Sections 4.7,
4.9, 4.10, 7.4, 7.6, 7.7, 7.8, 7.9, 7.10, 8.1, 8.2, 8.3(b) and 8.3(c) and
Articles 1, 9, 10, 11, 12, 13 and 14.
ARTICLE 13
DISPUTE RESOLUTION
     13.1 Disputes. The Parties recognize that disputes as to certain matters
may from time to time arise during the Term which relate to either Party’s
rights and/or obligations hereunder. It is the objective of the Parties to
establish procedures to facilitate the resolution of disputes arising under this
Agreement in an expedient manner by mutual cooperation. To accomplish this
objective, the Parties agree to follow the procedures set forth in this
Article 13 if and when a dispute arises under this Agreement.
          (a) Referred From JDC or JCC. Any dispute, controversy or difference
arising from the JDC pursuant to Article 3 shall be resolved in accordance with
Section 3.6 and any dispute, controversy or difference arising from the JCC
pursuant to Article 3 shall be resolved in accordance with Section 3.11.
          (b) Arising Between the Parties. Other than any dispute, controversy
or difference which may arise from the JDC or JCC, any disputes, controversies
or differences which may arise between the Parties out of or in relation to or
in connection with this Agreement, including any alleged failure to perform, or
breach, of this Agreement, or any issue relating to the interpretation or
application of this Agreement, then upon the request of either Party, the
Parties agree to meet and discuss in good faith a possible resolution thereof,
which good faith efforts shall include at least one in-person meeting between
the chief executive officers of each Party. If the matter is not resolved within
thirty (30) days following the request for discussions, such matter shall be
submitted to arbitration in accordance with the rules of the London Court of
International Arbitration (“LCIA”). The decision of the arbitrators shall be
final and binding upon the Parties and enforceable in any court of competent
jurisdiction, and the Parties expressly exclude any right to appeal from such
decision. The location of arbitration will be London, U.K. The arbitration will
be heard and determined by one (1) arbitrator, who will be jointly selected by
Spectrum and TopoTarget. If, within thirty (30) days following the date upon
which a claim is received by the respondent, the Parties cannot agree on a
single arbitrator, the arbitration will be heard and determined by three
(3) arbitrators, with one arbitrator being appointed by each Party and the third
arbitrator being selected by the two Party-appointed arbitrators. If either
Party fails to select an arbitrator, or if the Party-appointed arbitrators
cannot agree on a third arbitrator within sixty (60) days of the respondent
receiving the claim, such

77



--------------------------------------------------------------------------------



 



arbitrator will be appointed by LCIA. The arbitration award shall be accompanied
by a reasoned opinion in writing (in English).
     Each Party will bear its own costs and expenses (including its attorney’s
fees) associated with any arbitration initiated under this section; provided
that the arbitrator shall assess against the Party losing the arbitration all of
the arbitrator(s)’ and administrative fees associated with the arbitration and
the costs and expenses (including reasonable attorney’s fees) of both Parties,
unless the arbitrator(s) believes that neither Party is the clear loser, in
which case the arbitrator(s) shall, in its/their sole discretion, divide
arbitrator(s)’ and administrative fees and the Parties’ costs and expenses
between the Parties.
     The language of the arbitration proceeding will be English. Notwithstanding
the provisions of this Section 13.1(b), each Party shall have the right to seek
preliminary or permanent injunctive or other equitable relief in any court of
competent jurisdiction as such Party deems necessary to preserve its rights and
to protect its interests.
     13.2 Injunctive Relief. Nothing in this Article 13 will preclude either
Party from seeking equitable relief or interim or provisional relief from a
court of competent jurisdiction, including a temporary restraining order,
preliminary injunction or other interim equitable relief, concerning a dispute
if necessary to protect the interests of such Party or to preserve the status
quo.
ARTICLE 14
MISCELLANEOUS
     14.1 Entire Agreement; Amendment. This Agreement, including the Exhibits
hereto, sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes, as of the Effective Date, all prior agreements and
understandings between the Parties with respect to the subject matter hereof,
including, the Existing Confidentiality Agreement. The foregoing shall not be
interpreted as a waiver of any remedies available to either Party as a result of
any breach, prior to the Effective Date, by the other Party of its obligations
pursuant the Existing Confidentiality Agreement. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth herein
and therein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party. All Exhibits shall be subject to the
terms and conditions of this Agreement. In the event of any conflict or
inconsistency between the terms of this Agreement and the terms of any Exhibit,
the terms of this Agreement shall govern.
     14.2 Force Majeure. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, “force majeure” shall mean conditions beyond the control of the

78



--------------------------------------------------------------------------------



 



Parties, including an act of God, war, civil commotion, terrorist act, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe, and failure of plant or machinery, provided that such
failure could not have been prevented by the exercise of skill, diligence, and
prudence that would be reasonably and ordinarily expected from a skilled and
experienced person engaged in the same type of undertaking under the same or
similar circumstances and provided further that such condition is not the result
of negligence or misconduct by the nonperforming Party. Notwithstanding the
foregoing, a Party shall not be excused from making payments owed hereunder
because of a force majeure affecting such Party.
     14.3 Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 14.3, and shall be deemed to have been given for all purposes
when received, if hand-delivered or by means of facsimile or other electronic
transmission, or one Business Day after being sent by a reputable overnight
delivery service.

       
 
If to TopoTarget:   TopoTarget A/S
Symbion Science Park
Fruebjergvej 3
2100 København, Denmark
Attention:
 
     
 
With a copy to:   Dechert LLP
1775 I Street, NW
Washington, D.C. 20006-2401
Attention: David E. Schulman, Esq.
 
     
 
If to Spectrum:   Spectrum Pharmaceuticals, Inc.
701 N. Green Valley Parkway
Henderson, NV 89074
Attention: Legal Department
 
     
 
With a copy to:   Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA 02199
Attention: Marcia H. Anderegg, Esq.

     14.4 No Strict Construction; Headings; Interpretation. This Agreement has
been prepared jointly and shall not be strictly construed against either Party.
Ambiguities, if any, in this Agreement shall not be construed against any Party,
irrespective of which Party may be deemed to have authored the ambiguous
provision. The headings of each Article and Section in this Agreement have been
inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section. The definitions of the terms herein apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” will be

79



--------------------------------------------------------------------------------



 



deemed to be followed by the phrase “without limitation.” Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein will be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference to any laws herein will be construed as referring to such laws and any
rules or regulations promulgated thereunder as from time to time enacted,
repealed or amended, (c) any reference herein to any person will be construed to
include the person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto or to engage in discussions relating to such terms except as such Party
may determine in such Party’s sole discretion, except as expressly provided in
this Agreement, (f) as applied to a Party, the word “will” shall be construed to
have the same meaning and effect as the word “shall,” and (g) all references
herein without a reference to any other agreement to Articles, Sections, or
Exhibits will be construed to refer to Articles, Sections, and Exhibits of or to
this Agreement.
     14.5 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that a Party may make such an assignment without the other Party’s
consent to such Party’s Affiliate or to a successor to (a) all or substantially
all of the business of such Party, whether by way of merger, sale of stock, sale
of assets or other transaction or (b) in the case of Spectrum, that portion of
Spectrum’s business to which this Agreement pertains. Any permitted successor or
assignee of rights and/or obligations hereunder shall, in a writing to the other
Party, expressly assume performance of such rights and/or obligations.
Notwithstanding any assignment of this Agreement, the assigning Party shall
remain liable for performance of its obligations hereunder, unless the
non-assigning Party agrees otherwise in writing. The TopoTarget Technology shall
exclude any intellectual property held or developed by a permitted successor of
TopoTarget prior to the transaction in which it became a successor of such
Party. Any permitted assignment shall be binding on the successors of the
assigning Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 14.5 shall be null, void and of no legal
effect.
     14.6 Records Retention. Each of TopoTarget and Spectrum will maintain
complete and accurate records pertaining to its activities under this Agreement,
including records pertaining to Development or Commercialization of any Products
and reports and information provided to any Governmental Authority or Regulatory
Authority, in accordance with Applicable Law. Each of TopoTarget and Spectrum
will retain such records for a duration prescribed by Applicable Law, but not in
any event for less than five (5) years from creation (or longer if a Party is
notified, ordered or otherwise required to maintain such records for a longer
period in connection with a legal proceeding or government investigation).
     14.7 Governing Law. Resolution of all disputes arising out of or related to
this Agreement or the validity, construction, interpretation, enforcement,
breach, performance, application or termination of this Agreement and any
remedies relating thereto, shall be governed by and construed under the
substantive laws of the State of New York, USA excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or

80



--------------------------------------------------------------------------------



 



interpretation of this Agreement to the substantive law of another jurisdiction
and without regard to the United Nations Convention on Contracts for the
International Sale of Goods.
     14.8 No Third Party Beneficiaries. This Agreement will be binding upon and
inure solely to the benefit of the Parties and their successors and permitted
assigns and no provision of this Agreement, express or implied, is intended to
or will be deemed to confer upon Third Parties any right, benefit, remedy,
claim, liability, reimbursement, claim of action or other right of any nature
whatsoever under or by reason of this Agreement other than the Parties and, to
the extent provided in Sections 10.1 and 10.2, the Indemnified Parties. Without
limitation, this Agreement will not be construed so as to grant employees of
either party in any country any rights against the other Party pursuant to the
laws of such country.
     14.9 Performance by Affiliates. Any obligation of TopoTarget under or
pursuant to this Agreement may be satisfied, met or fulfilled, in whole or in
part, at TopoTarget’s sole and exclusive option, either by TopoTarget directly
or by any Affiliate of TopoTarget that TopoTarget causes to satisfy, meet or
fulfill such obligation, in whole or in part. Any obligation of Spectrum under
or pursuant to this Agreement may be satisfied, met or fulfilled, in whole or in
part, at Spectrum’s sole and exclusive option, either by Spectrum directly or by
any Affiliate of Spectrum that Spectrum causes to satisfy, meet or fulfill such
obligation, in whole or in part. With respect to any particular action, the use
of the words “TopoTarget will” also means “TopoTarget will cause” the particular
action to be performed, and the use of the words “Spectrum will” also means
“Spectrum will cause” the particular action to be performed. Each of the Parties
guarantees the performance of all actions, agreements and obligations to be
performed by any Affiliates of such Party under the terms and conditions of this
Agreement, and shall cause its Affiliates to comply with the provisions of this
Agreement in connection with such performance. Any breach by a Party’s Affiliate
of any of such Party’s obligations under this Agreement shall be deemed a breach
by such Party, and the other Party may proceed directly against such Party
without any obligation to first proceed against such Party’s Affiliate.
     14.10 Further Assurances and Actions. Each Party, upon the request of the
other Party, without further consideration, will do, execute, acknowledge, and
deliver or cause to be done, executed, acknowledged or delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney, instruments and assurances as may be reasonably necessary to effect
complete consummation of the transactions contemplated by this Agreement, and to
do all such other acts, as may be necessary or appropriate in order to carry out
the purposes and intent of this Agreement. The Parties agree to execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be reasonably necessary in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.
     14.11 Compliance with Applicable Law. Each Party shall comply with all
Applicable Laws in the course of performing its obligations or exercising its
rights pursuant to this Agreement.
     14.12 Severability. If any one or more of the provisions of this Agreement
is held to be invalid or unenforceable by any court of competent jurisdiction
from which no appeal can be or is taken, the provision shall be considered
severed from this Agreement and shall not serve to

81



--------------------------------------------------------------------------------



 



invalidate any remaining provisions hereof. The Parties shall make a good faith
effort to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.
     14.13 No Waiver. Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.
     14.14 Independent Contractors. Each Party shall act solely as an
independent contractor, and nothing in this Agreement shall be construed to give
either Party the power or authority to act for, bind, or commit the other Party
in any way. Nothing herein shall be construed to create the relationship of
partners, principal and agent, or joint-venture partners between the Parties.
     14.15 Counterparts. This Agreement may be executed in one (1) or more
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
Signature Page to Follow

82



--------------------------------------------------------------------------------



 



CONFIDENTIAL
In Witness Whereof, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Effective Date.

                              TopoTarget A/S       Spectrum Pharmaceuticals,
Inc.    
 
                           
By:
  Hakan Astrom       By:   Rajesh C. Shrotriya                          
 
  Name:   Hakan Astrom           Name:   Rajesh C. Shrotriya    
 
  Title:   Chairman of the Board           Title:   Chairman, CEO & President  
 





--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Initial Development Plan  
Exhibit B
  TPP  
Exhibit C
  TopoTarget Patents  
Exhibit D
  TopoTarget Trademarks  
Exhibit E
  Form of Trademark Assignment  
Exhibit F
  JDC Representatives  
Exhibit G
  Manufacturing Agreements  
Exhibit H
  Permitted Encumbrances  
Exhibit I
  Press Releases

SCHEDULES
Schedule 4.4(a) — PTCL Clinical Trial Agreement
Schedule 9.2(h) — Product Description as of Effective Date
Schedule 9.9 — Material Contracts of TopoTarget

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit A
Initial Development Plan
[***]
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit B
TPP
[***]
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit C
Topo Target Patents
[***]
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit D
TopoTarget Trademarks
[***]
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit E
Form of Trademark Assignment
TOPOTARGET A/S, a Danish corporation having its principal offices at Symbion
Science Park, Fruebjergvej 3, 2100 København, Denmark (“TopoTarget”), owning the
entire ownership of each of the trademarks set forth on Schedule A hereto,
hereby, for good and valuable consideration received by TopoTarget, (a) confirms
that it has sold and assigned, and does hereby sell and assign, to SPECTRUM
PHARMACEUTICALS, INC, a Delaware corporation having a place of business at 157
Technology Drive, Irvine, California 92618 U.S.A. (“Spectrum”), its successors
and assigns the entire ownership interest in each of the trademarks set forth on
Schedule A hereto and the goodwill attached thereto, to be held and enjoyed by
Spectrum, its successors, assigns or other legal representatives, to the full
end of the term thereof, as may be extended by law as fully and entirely as the
same would have been held and enjoyed by TopoTarget if this assignment and sale
had not been made, including, but not limited to, the right to sue for past
infringement, and (b) authorizes and requests the Commissioner of Patents and
Trademarks and any other granting authority to issue any trademark, and any
extensions or Supplementary Protections, resulting from or based in whole upon
said trademarks to Spectrum.


          TOPOTARGET A/S            By:           Name:           Title:        
 

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit F
JDC Representatives
Spectrum:
[***]
TopoTarget:
[***]
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit G
Manufacturing Agreements
[***]
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit H
Permitted Encumbrances
[***]
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit I
Press Releases
(i) COMPANY CONTACTS
Paul Arndt
Senior Manager, Investor Relations
949-788-6700x216
***FINAL COPY — NOT FOR DISTRIBUTION*** — as of 9:17PM PST Monday, February 1,
2010
SPECTRUM PHARMACEUTICALS LICENSES BELINOSTAT, A NOVEL ANTICANCER
DRUG IN A PIVOTAL REGISTRATIONAL TRIAL

  •   Belinostat, a HDAC Inhibitor, is Currently in a Multicenter,
Registrational Trial Under a Special Protocol Assessment for Peripheral T-Cell
Lymphoma (PTCL)

  •   NDA Filing Expected Next Year (in 2011)     •   Granted Fast Track and
Orphan Drug Designation by FDA

  •   Multiple Phase 2 Trials Are Being Pursued In Various Oncology Indications
Including Carcinoma Of Unknown Primary (CUP) For Which No Drug Has Yet Been
Approved     •   National Cancer Institute (NCI) is Conducting Multiple Trials
With Belinostat     •   More Than 700 Patients Have Been Treated With Belinostat
    •   Spectrum and TopoTarget Will Jointly Fund the Future Clinical
Development Activities In a Ratio Of 70:30

Spectrum to host conference call on Thursday Feb 4 at 10AM
IRVINE, California — February XX, 2010 — Spectrum Pharmaceuticals (NasdaqGM:
SPPI), a commercial-stage biotechnology company with a primary focus in
oncology, today announced that it has entered into a co-development and
commercialization agreement with TopoTarget A/S for Belinostat, a novel histone
deacetylase (HDAC) inhibitor. Belinostat is currently in a registrational trial,
under a Special Protocol Assessment (SPA), as a monotherapy for relapsed or
refractory Peripheral T-Cell Lymphoma (PTCL), an indication in which it has been
granted Orphan Drug and Fast Track designation by the U.S. Food and Drug
Administration (FDA). Belinostat is also under investigation in a randomized
Phase 2 trial, as a combination therapy with carboplatin and paclitaxel, for
cancer of unknown primary (CUP). Additionally, the NCI is currently conducting
several clinical trials of Belinostat in a variety of hematological and solid
tumors, both as monotherapy as well as combination therapy.
“The addition of Belinostat addresses our key strategic goal of in-licensing a
late-stage anti-cancer compound,” said Rajesh C. Shrotriya, MD, Chairman, Chief
Executive Officer, and President of Spectrum Pharmaceuticals. “With this
collaboration, we have now completed our strategic initiatives relating to
in-licensing of compounds with near term commercialization opportunities.
Belinostat’s current registrational program is comprehensive and focused in that
it targets key hematological indications such as PTCL and other solid tumor
indications. Belinostat has the potential to be a best-in-class HDAC inhibitor
for both hematological and solid tumors. We look forward to advancing Belinostat
in PTCL and other solid tumor indications, with the goal of providing cancer
patients with more effective treatment options as quickly and

 



--------------------------------------------------------------------------------



 



efficiently as possible. With that goal in mind, we currently expect to file the
NDA in PTCL in 2011. TopoTarget has laid a solid foundation from which we will
further develop Belinostat.”
“So far, Belinostat has demonstrated some unique and differentiating attributes.
If approved, it would give Spectrum access to potentially large markets while
allowing for enhanced coordination with our marketed drugs, Zevalin and
Fusilev”, added Amar Singh, Spectrum’s Chief Commercial Officer. “The recent
expansion of our commercial infrastructure positions us to prepare for another
successful launch in the near future”.
“We believe that this partnership will bring together synergies in our combined
capabilities that will result in significant efficiencies in Belinostat’s
development,” said Professor Peter Buhl Jensen, MD, Chief Executive Officer of
TopoTarget A/S. “Spectrum as a partner is ideally suited to exploit the full
benefits of the drug for cancer patients.”
Under terms of the agreement, Spectrum acquired the rights to Belinostat for
North America and India, and an option for China, in exchange for an upfront
cash payment of $30 million, potential milestone payments of up to $320 million,
and one million shares of Spectrum common stock based upon the successful
achievement of certain development, regulatory and commercial milestones, as
well as double-digit royalties on net sales of Belinostat. Spectrum and
TopoTarget will jointly fund development activities, whereby clinical trial
costs will be 70% borne by Spectrum, and 30% by TopoTarget for new trials to be
initiated.
About Peripheral T-Cell Lymphoma
The American cancer Society estimates that approximately 66,000 new cases of
non-Hodgkin’s lymphoma (NHL) were diagnosed in 2009 and of these, approximately
5,600 are classified as Peripheral T-cell lymphoma (PTCL). PTCL is a group of 13
diverse types of T-cell lymphoma. Most cases of PTCL occur during adulthood, are
aggressive in nature and are difficult to manage with current chemotherapies.
Many patients with PTCL are treated with CHOP (cyclophosphamide, doxorubicin,
vincristine and prednisone) or a CHOP-like regimen, but often patients will stop
responding to these therapies. Studies show that only 25-40% of patients will be
alive five years after treatment for PTCL, creating a real need for more
effective therapies.
About Belinostat
Belinostat (PXD 101) is a Class I and II HDAC inhibitor that is being studied in
multiple clinical trials as a single agent or in combination with
chemotherapeutic agents for the treatment of various hematological and solid
cancers. Its anticancer effect is thought to be mediated through multiple
mechanisms of action, including the inhibition of cell proliferation, induction
of apoptosis (programmed cell death), inhibition of angiogenesis, induction of
differentiation, and the resensitization of cells that have overcome drug
resistance to anticancer agents such as platinums, taxanes and topoisomerase II
inhibitors. Belinostat is the only HDAC inhibitor in clinical development with
multiple potential routes of administration, including intravenous
administration, continuous intravenous infusion and oral administration.
About the Belinostat Registrational Study
Belinostat is currently in registrational trial, under a Special Protocol
Assessment (SPA), as a monotherapy for Peripheral T-Cell Lymphoma (PTCL), an
indication which has been granted Orphan Drug and Fast Track designation by the
U.S. Food and Drug Administration (FDA). The registrational trial is in an
open-label, multicenter, single arm efficacy and safety study in patients with
relapsed or refractory peripheral T-cell lymphoma, who have failed at least one
prior systemic therapy. The primary endpoint is objective response rate (ORR).

 



--------------------------------------------------------------------------------



 



About TopoTarget
TopoTarget (OMX: TOPO) is an international biotech company headquartered in
Denmark, dedicated to finding “Answers for Cancer” and developing improved
cancer therapies. The company was founded and is run by clinical cancer
specialists and combines years of hands-on clinical experience with in-depth
understanding of the molecular mechanisms of cancer. For more information,
please refer to www.topotarget.com.
About Spectrum Pharmaceuticals
Spectrum Pharmaceuticals is a commercial-stage biotechnology company with a
focus in oncology. The Company’s strategy is comprised of acquiring, developing
and commercializing a broad and diverse pipeline of late-stage clinical and
commercial products. In addition to building an efficient in-house clinical
research organization with regulatory and data management capabilities, the
Company has established a commercial infrastructure for its drug portfolio.
Spectrum markets two oncology drugs, Fusilev(R) and Zevalin(R) and now has two
drugs in late stage development, Apaziquone (EOquin(R)) and belinostat, along
with a diverse pipeline. The Company also leverages the expertise of its
worldwide partners to assist in the execution of its strategy. For more
information, please visit the Company’s website at www.sppirx.com.
This press release may contain forward-looking statements regarding future
events and the future performance of Spectrum Pharmaceuticals that involve risks
and uncertainties that could cause actual results to differ materially. These
statements include but are not limited to statements that relate to Spectrum’s
business and its future, Spectrum’s ability to identify, acquire, develop and
commercialize a broad and diverse pipeline of late-stage clinical and commercial
products, NDA filing for PTCL in 2011, that Belinostat has the potential to be a
best-in-class HDAC inhibitor for both hematological and solid tumors, that we
look forward to advancing Belinostat in PTCL and other solid tumor indications,
and any statements that relate to the intent, belief, plans or expectations of
Spectrum or its management, or that are not a statement of historical fact.
Risks that could cause actual results to differ include the possibility that
Spectrum’s existing and new drug candidates may not prove safe or effective, the
possibility that Spectrum’s existing and new drug candidates may not receive
approval from the FDA, and other regulatory agencies in a timely manner or at
all, the possibility that Spectrum’s existing and new drug candidates, if
approved, may not be more effective, safer or more cost efficient than competing
drugs, the possibility that Spectrum’s efforts to acquire or in-license and
develop additional drug candidates may fail, Spectrum’s lack of significant
revenues, limited marketing experience, dependence on third parties for clinical
trials, manufacturing, distribution and quality control and other risks that are
described in further detail in Spectrum’s reports filed with the Securities and
Exchange Commission. Spectrum does not plan to update any such forward-looking
statements and expressly disclaim any duty to update the information contained
in this press release except as required by law.
SPECTRUM PHARMACEUTICALS, INC. ® is a registered trademark of Spectrum, TURNING
INSIGHTS INTO HOPE™ and the Spectrum Pharmaceutical logos are trademarks owned
by Spectrum Pharmaceuticals, Inc.
© 2010 Spectrum Pharmaceuticals, Inc. All Rights Reserved.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

     
To NASDAQ OMX Copenhagen A/S
  TopoTarget A/S
Announcement No. 02-XX10 / Copenhagen, XX XX 2010
  Symbion
 
  Fruebjergvej 3
 
  DK 2100 Copenhagen
 
  Denmark
 
  Tel: +45 39 17 83 92
 
  Fax: +45 39 17 94 92
 
  CVR-nr: 25695771
 
   
 
  www.topotarget.com

TopoTarget signs $350 million agreement with Spectrum
Pharmaceuticals for the development and commercialisation of
Belinostat in North America and India
-A telephone conference will be held later today. Call in details will be
announced later-

  •   Potential value of $350 million plus double digit royalties     •  
TopoTarget to receive $30 million cash upfront     •   TopoTarget and Spectrum
will jointly develop belinostat with Spectrum contributing 70% of future
development costs     •   Spectrum territory North America and India     •  
TopoTarget can use data to commercialise belinostat in Europe, Japan and rest of
the world

Copenhagen, Denmark & Irvine, California, US — XX XX, 2010 — TopoTarget A/S
(NASDAQ-OMX: TOPO.CO) and Spectrum Pharmaceuticals Inc. (NASDAQ: SPPI) announced
today an agreement to co-develop and commercialise belinostat, TopoTarget’s lead
anticancer drug for cancer in North America and India. Belinostat, an HDAC
inhibitor, is in registrationalclinical trial in Peripheral T-Cell Lymphoma
(PTCL) as monotherapy and in a randomized phase 2 clinical trial for cancer of
unknown primary site (CUP) in combination with carboplatinum and paclitaxel
(BelCaP). Belinostat is currently being investigated in 20 clinical trials in
haematological and solid cancers in monotherapy as well as in combination
therapies.
“We are very happy to enter into collaboration with Spectrum — a highly
committed successful US biotech company specialised in development of oncology
and haematology products and expert marketeers” said MD, Professor Peter Buhl
Jensen, CEO of TopoTarget. “The partnership with Spectrum significantly
strengthens the global development of belinostat for the treatment of multiple
cancers as well as its successful commercialisation”.
“The addition of Belinostat addresses our key strategic goal of acquiring a
late-stage anti-cancer compound,” said Rajesh C. Shrotriya, MD, Chairman, Chief
Executive Officer, and President of Spectrum Pharmaceuticals. “Belinostat’s
current registrational program is comprehensive and focused in that it targets
key hematological indications such as PTCL and other solid tumor indications.
Belinostat has the potential to be a best-in-class HDAC inhibitor for both
hematological and solid tumors. We look forward to advancing Belinostat in PTCL
and other solid tumor indications, with the goal of providing cancer patients
with more effective treatment options as quickly and efficiently as possible.”
Under the terms of the agreement, TopoTarget will receive an upfront payment of
$30 million in cash. The total potential value of up-front and milestones (for
both development and sales) the agreement, in the event of full commercial
success could exceed $350. In addition, TopoTarget will receive a double digit
royalty on sales of belinostat as well as one million Spectrum shares. Spectrum
commits to fund 100% of the costs for the ongoing PTCL study; TopoTarget will
fund 100% of the ongoing CUP study. Spectrum and TopoTarget will split the
development costs in a 70 to 30 ratio for future development of belinostat.
Under the agreement it is now expected that the BELIEF trial will be finalised
and NDA filed with the FDA in 2011 the previous timeline announced by TopoTarget
was December 2010. The CUP trial will be fully

 



--------------------------------------------------------------------------------



 



recruited in 2010 — the previous timeline announced by TopoTarget was H1 2010.
In addition other randomised clinical trials in indications such as NSCLC are
expected to be initiated.
Taking into account the 70:30 cost sharing arrangement under the collaboration,
the sign on fee and existing cash resources TopoTarget will, as a result of
entering into the Agreement with Spectrum, have sufficient cash resources to
take it into 2012. The agreement also includes diligence provisions on
development and commercialisation as well as an option to co-promote under
certain conditions.
Belinostat an HDACi is a novel way of treating cancer. Belinostat has been
developed to address the serious issue of drug resistance — in addition to
having its own cancer cell killing effect as monotherapy belinostat resentizises
the sensitivity to several anticancer agents including platins, taxanes and
topoisomerase II drugs where resistance has been developed.
Today’s news does not change TopoTarget’s 2009 full-year financial guidance. The
impact on 2010 will be included in TopoTarget’s financial outlook for 2010 to be
announced 25 March 2010.
TopoTarget A/S
For further information, please contact:

         
Peter Buhl Jensen
  Telephone   +45 39 17 94 99
CEO
  Mobile   +45 21 60 89 22

2. Background information
About belinostat
Belinostat is a promising small molecule HDAC inhibitor being investigated for
its role in the treatment of a wide range of solid tumors and hematologic
malignancies either as a single-agent, or in combination with other active
anti-cancer agents, including carboplatin, paclitaxel, doxorubicin, idarubicin,
cis-retinoic acid, azacytidine and Velcade® (bortezomib) for injection. HDAC
inhibitors represent a new mechanistic class of anti-cancer therapeutics that
target HDAC enzymes, and have been shown to: arrest growth of cancer cells
(including drug resistant subtypes); induce apoptosis, (programmed cell death);
promote differentiation; inhibit angiogenesis; and sensitize cancer cells to
overcome drug resistance when used in combination with other anti-cancer agents.
Company-sponsored trials of IV-administered belinostat include a pivotal trial
in peripheral T-cell lymphoma (PTCL), a randomized controlled Phase 2 trial in
cancer of unknown primary (CUP), and studies in ovarian, colorectal and soft
tissue sarcoma patients. NCI-sponsored trials (single agent and in combination
with anti-cancer therapeutics) with IV-administered belinostat include studies
in hepatocellular, thymoma, Myelodysplastic Syndrome (MDS), and other solid and
hematologic cancers. Continuous intravenous administration (CIV) is being
evaluated in clinical trials in solid tumours as well as in AML. An oral
formulation of belinostat is also being evaluated in a Phase 1 clinical trial
for patients with advanced solid tumors and lymphomas. These NCI-sponsored
clinical studies are being conducted under a Clinical Trials Agreement with
TopoTarget. Furthermore TopoTarget has a Cooperative Research and Development
Agreement (CRADA) with the NCI to conduct preclinical and nonclinical studies on
belinostat in order to better understand its anti-tumor activity and to provide
supporting information for clinical trials.
About TopoTarget
TopoTarget (OMX: TOPO) is an international biotech company headquartered in
Denmark, dedicated to finding “Answers for Cancer” and developing improved
cancer therapies. The company was founded and is run by clinical cancer
specialists and combines years of hands-on clinical experience with in-depth
understanding of the molecular mechanisms of cancer.
TopoTarget has a broad clinical pipeline but is currently focusing on the
development of belinostat, which has shown proof of concept as monotherapy in
treating haematological malignancies and positive results in solid tumours where
it can be used in combination with full doses of chemotherapy, and is in a
pivotal trial in PTCL. TopoTarget’s expertise in translational research is
utilizing its highly predictive in vivo and in vitro cancer models. TopoTarget
is directing its efforts on key cancer targets including HDACi, NAD+, mTOR,
FasLigand and topoisomerase II inhibitors. The company’s first marketed product
Savene®/Totect® was approved by EMEA in 2006 and the FDA in 2007 and is marketed
by TopoTarget’s own sales force in Europe and the US. For more information,
please refer to www.topotarget.com.
About Spectrum Pharmaceuticals
Spectrum Pharmaceuticals is a commercial-stage biotechnology company with a
focus in oncology. The Company’s strategy is comprised of acquiring and
developing a broad and diverse pipeline of late-stage clinical and commercial

 



--------------------------------------------------------------------------------



 



products; establishing a commercial organization for its approved drugs;
continuing to build a team with people who have demonstrated skills, passion,
commitment and have a track record of success in its areas of focus; and,
leveraging the expertise of partners around the world to assist it in the
execution of its strategy. For more information, please visit the Company’s
website at www.sppirx.com.
TopoTarget Safe Harbour Statement
This announcement may contain forward-looking statements, including statements
about our expectations of the progression of our preclinical and clinical
pipeline including the timing for commencement and completion of clinical trials
and with respect to cash burn guidance. Such statements are based on
management’s current expectations and are subject to a number of risks and
uncertainties that could cause actual results to differ materially from those
described in the forward-looking statements. TopoTarget cautions investors that
there can be no assurance that actual results or business conditions will not
differ materially from those projected or suggested in such forward-looking
statements as a result of various factors, including, but not limited to, the
following: The risk that any one or more of the drug development programs of
TopoTarget will not proceed as planned for technical, scientific or commercial
reasons or due to patient enrolment issues or based on new information from
non-clinical or clinical studies or from other sources; the success of competing
products and technologies; technological uncertainty and product development
risks; uncertainty of additional funding; TopoTarget’s history of incurring
losses and the uncertainty of achieving profitability; TopoTarget’s stage of
development as a biopharmaceutical company; government regulation; patent
infringement claims against TopoTarget’s products, processes and technologies;
the ability to protect TopoTarget’s patents and proprietary rights;
uncertainties relating to commercialization rights; and product liability
expo-sure; We disclaim any intention or obligation to update or revise any
forward-looking statements, whether as a result of new information, future
events, or otherwise, unless required by law.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Schedule 4.4(a) — PTCL Clinical Trial Agreement
[***]
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Schedule 9.2(h) — Product Description as of Effective Date
[***]
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Schedule 9.9 — Material Contracts of TopoTarget
[***]
 

[***]:   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 